Exhibit 10.1

Certain confidential portions of this exhibit have been filed separately with
the Securities and Exchange Commission (the “Commission”) pursuant to a
confidential treatment request filed in accordance with Rule 24b-2 of the
Securities Exchange Act of 1934, as amended. The location of each omitted
portion is indicated by a series of three asterisks in brackets (“[***]”).

 

 

 

CREDIT AGREEMENT

by and among

FEDERAL SIGNAL CORPORATION

as Borrower,

THE LENDERS THAT ARE SIGNATORIES HERETO

as the Lenders,

GENERAL ELECTRIC CAPITAL CORPORATION,

As a Co-Collateral Agent

and

WELLS FARGO CAPITAL FINANCE, LLC

as the Agent and a Co-Collateral Agent

Dated as of February 22, 2012

 

 

 

 

    *** Certain confidential information has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

1.

  

DEFINITIONS AND CONSTRUCTION.

     1      

1.1.

  

Definitions.

     1      

1.2.

  

Accounting Terms.

     1      

1.3.

  

Code.

     1      

1.4.

  

Construction.

     2      

1.5.

  

Schedules and Exhibits.

     2   

2.

  

LOAN AND TERMS OF PAYMENT.

     3      

2.1.

  

Revolver Advances.

     3      

2.2.

  

[Intentionally Omitted]

     4      

2.3.

  

Borrowing Procedures and Settlements.

     4      

2.4.

  

Payments; Reduction of Commitments; Prepayments.

     11      

2.5.

  

Overadvances.

     15      

2.6.

  

Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations.

     16      

2.7.

  

Crediting Payments; Clearance Charge.

     17      

2.8.

  

Designated Account.

     18      

2.9.

  

Maintenance of Loan Account; Statements of Obligations.

     18      

2.10.

  

Fees.

     18      

2.11.

  

Letters of Credit.

     19      

2.12.

  

LIBOR Option.

     23      

2.13.

  

Capital Requirements.

     25   

3.

  

CONDITIONS; TERM OF AGREEMENT.

     27      

3.1.

  

Conditions Precedent to the Initial Extension of Credit.

     27      

3.2.

  

Conditions Precedent to all Extensions of Credit.

     27      

3.3.

  

Maturity.

     28      

3.4.

  

Effect of Maturity.

     28      

3.5.

  

Early Termination by Borrower.

     28   

4.

  

REPRESENTATIONS AND WARRANTIES.

     28      

4.1.

  

Due Organization and Qualification; Subsidiaries.

     28      

4.2.

  

Due Authorization; No Conflict.

     29      

4.3.

  

Governmental Consents.

     30   

 

  - i -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page      4.4.   

Binding Obligations; Perfected Liens.

     30       4.5.   

Title to Assets; No Encumbrances.

     30       4.6.   

Jurisdiction of Organization; Location of Chief Executive Office; Organizational
Identification Number; Commercial Tort Claims.

     31       4.7.   

Litigation.

     31       4.8.   

Compliance with Laws.

     31       4.9.   

No Material Adverse Change.

     32       4.10.   

Fraudulent Transfer.

     32       4.11.   

Employee Benefits.

     32       4.12.   

Environmental Condition.

     32       4.13.   

Intellectual Property.

     32       4.14.   

Leases.

     33       4.15.   

Deposit Accounts and Securities Accounts.

     33       4.16.   

Complete Disclosure.

     33       4.17.   

Material Contracts.

     34       4.18.   

Patriot Act.

     34       4.19.   

Indebtedness.

     34       4.20.   

Payment of Taxes.

     34       4.21.   

Margin Stock.

     35       4.22.   

Governmental Regulation.

     35       4.23.   

OFAC.

     35       4.24.   

Employee and Labor Matters.

     35       4.25.   

Eligible Accounts.

     36       4.26.   

Eligible Inventory.

     36       4.27.   

Locations of Inventory and Equipment.

     36       4.28.   

Inventory Records.

     36    5.   

AFFIRMATIVE COVENANTS.

     36       5.1.   

Financial Statements, Reports, Certificates.

     37       5.2.   

Collateral Reporting.

     37       5.3.   

Existence.

     37       5.4.   

Maintenance of Properties.

     37   

 

  - 2 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page     

5.5.

  

Taxes.

     37      

5.6.

  

Insurance.

     38      

5.7.

  

Inspection.

     38      

5.8.

  

Compliance with Laws.

     39      

5.9.

  

Environmental.

     39      

5.10.

  

Disclosure Updates.

     39      

5.11.

  

Formation of Subsidiaries.

     40      

5.12.

  

Further Assurances.

     40      

5.13.

  

Lender Meetings.

     41      

5.14.

  

Material Contracts.

     41      

5.15.

  

Location of Inventory and Equipment.

     41      

5.16.

  

Post Closing Deliveries.

     42   

6.

  

NEGATIVE COVENANTS.

     43      

6.1.

  

Indebtedness.

     43      

6.2.

  

Liens.

     43      

6.3.

  

Restrictions on Fundamental Changes.

     43      

6.4.

  

Disposal of Assets.

     44      

6.5.

  

Change Name.

     44      

6.6.

  

Nature of Business.

     44      

6.7.

  

Prepayments and Amendments.

     44      

6.8.

  

Change of Control.

     45      

6.9.

  

Restricted Junior Payments.

     45      

6.10.

  

Accounting Methods.

     45      

6.11.

  

Investments; Controlled Investments.

     45      

6.12.

  

Transactions with Affiliates.

     46      

6.13.

  

Use of Proceeds.

     46      

6.14.

  

Limitation on Issuance of Stock.

     47      

6.15.

  

Immaterial Subsidiaries.

     47   

 

  - iii -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

7.

  

FINANCIAL COVENANTS.

     47   

8.

  

EVENTS OF DEFAULT.

     47   

9.

  

RIGHTS AND REMEDIES.

     50       9.1.   

Rights and Remedies.

     50       9.2.   

Remedies Cumulative.

     50   

10.

  

WAIVERS; INDEMNIFICATION.

     50       10.1.   

Demand; Protest; etc.

     50       10.2.   

The Lender Group’s Liability for Collateral.

     51       10.3.   

Indemnification.

     51   

11.

  

NOTICES.

     52   

12.

  

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

     53   

13.

  

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

     54       13.1.   

Assignments and Participations.

     54       13.2.   

Successors.

     57   

14.

  

AMENDMENTS; WAIVERS.

     57       14.1.   

Amendments and Waivers.

     57       14.2.   

Replacement of Certain Lenders.

     59       14.3.   

No Waivers; Cumulative Remedies.

     60   

15.

  

AGENTS; THE LENDER GROUP.

     60       15.1.   

Appointment and Authorization of Agents.

     60       15.2.   

Delegation of Duties.

     62       15.3.   

Liability of Agents.

     62       15.4.   

Reliance by Agents.

     62       15.5.   

Notice of Default or Event of Default.

     63       15.6.   

Credit Decision.

     63       15.7.   

Costs and Expenses; Indemnification.

     64       15.8.   

Agents in Individual Capacities.

     65       15.9.   

Successor Agent.

     66       15.10.   

Lender in Individual Capacity.

     66       15.11.   

Collateral Matters.

     67       15.12.   

Restrictions on Actions by Lenders; Sharing of Payments.

     68   

 

  - iv -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page     

15.13.

  

Agency for Perfection.

     69      

15.14.

  

Payments by Agent to the Lenders.

     69      

15.15.

  

Concerning the Collateral and Related Loan Documents.

     69      

15.16.

  

Audits and Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information.

     69      

15.17.

  

Several Obligations; No Liability.

     70    16.   

WITHHOLDING TAXES.

     71    17.   

GENERAL PROVISIONS.

     74      

17.1.

  

Effectiveness.

     74      

17.2.

  

Section Headings.

     74      

17.3.

  

Interpretation.

     74      

17.4.

  

Severability of Provisions.

     74      

17.5.

  

Bank Product Providers.

     75      

17.6.

  

Debtor-Creditor Relationship.

     75      

17.7.

  

Counterparts; Electronic Execution.

     76      

17.8.

  

Revival and Reinstatement of Obligations.

     76      

17.9.

  

Confidentiality.

     76      

17.10.

  

Lender Group Expenses.

     77      

17.11.

  

Survival.

     77      

17.12.

  

Patriot Act.

     78      

17.13.

  

Integration.

     78      

17.14.

  

Intercreditor Agreement.

     78      

17.15.

  

Dutch Parallel Debt.

     79   

 

  - v -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A-1    Form of Assignment and Acceptance Exhibit B-1    Form of
Borrowing Base Certificate Exhibit B-2    Form of Bank Product Provider
Agreement Exhibit C-1    Form of Compliance Certificate Exhibit L-1    Form of
LIBOR Notice Schedule A-1    Agent’s Account Schedule A-2    Authorized Persons
Schedule C-1    Commitments Schedule D-1    Designated Account Schedule E-1   
Eligible Inventory Locations Schedule P-1    Permitted Investments Schedule P-2
   Permitted Liens Schedule R-1    Real Property Collateral Schedule 1.1   
Definitions Schedule 3.1    Conditions Precedent Schedule 3.6    Conditions
Subsequent Schedule 4.1(b)    Capitalization of Borrower Schedule 4.1(c)   
Capitalization of Borrower’s Subsidiaries Schedule 4.6(a)    States of
Organization Schedule 4.6(b)    Chief Executive Offices Schedule 4.6(c)   
Organizational Identification Numbers Schedule 4.6(d)    Commercial Tort Claims
Schedule 4.7    Litigation Schedule 4.11    Employee Benefits Schedule 4.12   
Environmental Matters Schedule 4.13    Intellectual Property Schedule 4.15   
Deposit Accounts and Securities Accounts Schedule 4.17    Material Contracts
Schedule 4.19    Permitted Indebtedness Schedule 4.27    Locations of Inventory
and Equipment Schedule 5.1    Financial Statements, Reports, Certificates
Schedule 5.2    Collateral Reporting

 

  - vi -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of February 22,
2012, by and among the lenders identified on the signature pages hereof (each of
such lenders, together with their respective successors and permitted assigns,
are referred to hereinafter as a “Lender”, as that term is hereinafter further
defined), WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability
company, as administrative agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, “Agent”), WELLS FARGO CAPITAL
FINANCE, LLC, a Delaware limited liability company, and GENERAL ELECTRIC CAPITAL
CORPORATION, a Delaware corporation (“GECC”) in their respective capacities as
co-collateral agents for the Lenders (in such capacities, “Co-Collateral
Agents”) and FEDERAL SIGNAL CORPORATION, a Delaware corporation (“Borrower”).

The parties agree as follows:

1. DEFINITIONS AND CONSTRUCTION.

1.1. Definitions.

Capitalized terms used in this Agreement shall have the meanings specified
therefor on Schedule 1.1.

1.2. Accounting Terms.

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP; provided, however, that if Borrower notifies Agent that
Borrower requests an amendment to any provision hereof to eliminate the effect
of any Accounting Change occurring after the Closing Date or in the application
thereof on the operation of such provision (or if Agent notifies Borrower that
the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
Accounting Change or in the application thereof, then Agent and Borrower agree
that they will negotiate in good faith amendments to the provisions of this
Agreement that are directly affected by such Accounting Change with the intent
of having the respective positions of the Lenders and Borrower after such
Accounting Change conform as nearly as possible to their respective positions as
of the date of this Agreement and, until any such amendments have been agreed
upon and agreed to by the Required Lenders, the provisions in this Agreement
shall be calculated as if no such Accounting Change had occurred. When used
herein, the term “financial statements” shall include the notes and schedules
thereto. Whenever the term “Borrower” is used in respect of a financial covenant
or a related definition, it shall be understood to mean Borrower and its
Subsidiaries on a consolidated basis, unless the context clearly requires
otherwise.

1.3. Code.

Any terms used in this Agreement that are defined in the Code shall be construed
and defined as set forth in the Code unless otherwise defined herein; provided,
however, that to the extent that the Code is used to define any term herein and
such term is defined differently in different Articles of the Code, the
definition of such term contained in Article 9 of the Code shall govern.

 

    *** Certain confidential information has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.



--------------------------------------------------------------------------------

1.4. Construction.

Unless the context of this Agreement or any other Loan Document clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the terms “includes” and “including” are not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Agreement or any other Loan
Document refer to this Agreement or such other Loan Document, as the case may
be, as a whole and not to any particular provision of this Agreement or such
other Loan Document, as the case may be. Section, subsection, clause, schedule,
and exhibit references herein are to this Agreement unless otherwise specified.
Any reference in this Agreement or in any other Loan Document to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties. Any reference herein or in any other Loan Document to the
satisfaction, repayment, or payment in full of the Obligations shall mean the
repayment in full in cash or immediately available funds (or, (a) in the case of
contingent reimbursement obligations with respect to Letters of Credit,
providing Letter of Credit Collateralization, and (b) in the case of obligations
with respect to Bank Products (other than Hedge Obligations), providing Bank
Product Collateralization) of all of the Obligations (including the payment of
any Lender Group Expenses that have accrued irrespective of whether demand has
been made therefor and the payment of any termination amount then applicable (or
which would or could become applicable as a result of the repayment of the other
Obligations) under Hedge Agreements provided by Hedge Providers) other than
(i) unasserted contingent indemnification Obligations, (ii) any Bank Product
Obligations (other than Hedge Obligations) that, at such time, are allowed by
the applicable Bank Product Provider to remain outstanding without being
required to be repaid or cash collateralized, and (iii) any Hedge Obligations
that, at such time, are allowed by the applicable Hedge Provider to remain
outstanding without being required to be repaid. Any reference herein to any
Person shall be construed to include such Person’s successors and assigns. Any
requirement of a writing contained herein or in any other Loan Document shall be
satisfied by the transmission of a Record.

1.5. Schedules and Exhibits.

All of the schedules and exhibits attached to this Agreement shall be deemed
incorporated herein by reference.

 

  -2-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

2. LOAN AND TERMS OF PAYMENT.

2.1. Revolver Advances.

(a) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Lender with a Revolver Commitment agrees (severally, not
jointly or jointly and severally) to make revolving loans (“Advances”) to
Borrower in an amount at any one time outstanding not to exceed the lesser of:

(i) such Lender’s Revolver Commitment, or

(ii) such Lender’s Pro Rata Share of an amount equal to the lesser of:

(A) the Maximum Revolver Amount less the sum of (1) the Letter of Credit Usage
at such time, plus (2) the principal amount of Swing Loans outstanding at such
time, and

(B) the Borrowing Base at such time less the sum of (1) the Letter of Credit
Usage at such time, plus (2) the principal amount of Swing Loans outstanding at
such time.

(b) Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Advances,
together with interest accrued and unpaid thereon, shall be due and payable on
the Maturity Date or, if earlier, on the date on which they are declared due and
payable pursuant to the terms of this Agreement.

(c) Anything to the contrary in this Section 2.1 notwithstanding, Co-Collateral
Agents shall have the right (but not the obligation) to establish, increase,
reduce, eliminate, or otherwise adjust reserves from time to time against the
Borrowing Base (or any component thereof) or the Maximum Revolver Amount in such
amounts, and with respect to such matters, as Co-Collateral Agents in their
Permitted Discretion shall deem necessary or appropriate, including, without
limitation (i) reserves in an amount equal to the Bank Product Reserve Amount,
and (ii) reserves with respect to (A) sums that Borrower or its Subsidiaries are
required to pay under this Agreement or any other Loan Document (such as taxes,
assessments, insurance premiums, or, in the case of leased assets, rents or
other amounts payable under such leases) and has failed to pay when due, and
(B) amounts owing by Borrower or its Subsidiaries to any Person to the extent
secured by a Lien on, or trust over, any of the Collateral (other than a
Permitted Lien which is a permitted purchase money Lien, the interest of a
lessor under a Capital Lease or the Lien securing the Term Loan Debt), which
Lien or trust, in the Permitted Discretion of Co-Collateral Agents likely would
be pari passu with or have a priority superior to Agent’s Liens (such as Liens
or trusts in favor of landlords, warehousemen, carriers, mechanics, materialmen,
laborers, or suppliers, or Liens or trusts for ad valorem, excise, sales, or
other taxes where given priority under applicable law) in and to such item of
the Collateral.

(d) Borrower may, by written notice to Agent (whereupon Agent shall promptly
deliver a copy to each of the Lenders), request that the Maximum Revolver Amount
be increased in minimum amounts of $5,000,000 and a maximum aggregate amount up
to

 

  -3-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

$25,000,000 (the “Revolver Increase Notice”) in which case Agent, Lenders,
Borrowers and the other Guarantors agree to amend this Agreement to increase the
Maximum Revolver Amount by any applicable increase set forth in the Revolver
Increase Notice (the “Revolver Increase”); provided, that the Revolver Increase
shall only be made, and the amendment described above with respect thereto shall
only be entered into, if (i) at the time that such Revolver Increase is to be
made (and after giving effect thereto), no Event of Default shall exist and be
continuing, (ii) no existing Lender shall be required to participate in a
Revolver Increase, (iii) Agent has approved the identity of any new Lender, such
approval not to be unreasonably withheld or delayed, (iv) if applicable, Agent
shall have received a joinder to this Agreement executed by any such Person
approved by Agent pursuant to clause (iii) above, pursuant to which each such
Person shall become a Lender under this Agreement and the other Loan Documents,
(v) after giving pro forma effect to such Revolver Increase, Borrowers shall be
in compliance with the financial covenants set forth in Section 7, as calculated
notwithstanding the existence of a Covenant Testing Period, and (vi) Borrower
shall deliver to Agent a certificate of Borrower on behalf of each Loan Party
(in sufficient copies for each Lender) signed by an authorized officer of
Borrower (A) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, (B) certifying that the conditions set
forth in clauses (i) through (v) have been met and (C) certifying that, before
and after giving effect to such increase, the conditions set forth in
Section 3.2 have been met. If Borrower’s request for the increase satisfies all
of the terms and conditions set forth herein, Agent shall notify Borrower and
each Lender of the date such increase is to be made (which date shall be within
5 Business Days of the date each of the foregoing conditions have been satisfied
or waived). Each Lender shall have the option (but shall have no obligation) to
participate in such Revolver Increase by notifying Agent within 5 Business Days
of receipt by such Lender of notice of such Revolver Increase that such Lender
elects to participate. With respect to any Revolver Increase, each participating
Lender’s Revolver Commitment shall be increased by its Pro Rata Share of such
Revolver Increase. If one or more Lenders elect not to participate in a Revolver
Increase, the participating Lenders may elect to increase their participation in
such Revolver Increase. If sufficient Lenders do not elect to participate in
such Revolver Increase, Agent and Borrower may add new lenders for such purpose,
subject to the provisions of Section 13 and the provisions above. In connection
with such increase and as a further condition to providing such increase, Agent,
Borrower and each Lender being added or increasing their Revolver Commitment
shall execute such amendments, agreements, instruments and documents, if any, as
Agent shall reasonably request to evidence such increase. On the Business Day
following any such increase, all outstanding Advances shall be reallocated among
the Lenders (including any newly added Lenders) in accordance with the Lenders’
respective revised Pro Rata Shares.

2.2. [Intentionally Omitted]

2.3. Borrowing Procedures and Settlements.

(a) Procedure for Borrowing. Each Borrowing shall be made by a written request
by an Authorized Person delivered to Agent. Unless Swing Lender is not obligated
to make a Swing Loan pursuant to Section 2.3(b) below, such notice must be
received by Agent no later than 10:00 a.m. (California time) on the Business Day
that is the requested Funding Date specifying (i) the amount of such Borrowing,
and (ii) the requested Funding Date, which shall be a Business Day; provided,
however, that if Swing Lender is not obligated to make a Swing Loan

 

  -4-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

as to a requested Borrowing, such notice must be received by Agent no later than
10:00 a.m. (California time) on the Business Day prior to the date that is the
requested Funding Date. At Agent’s election, in lieu of delivering the
above-described written request, any Authorized Person may give Agent telephonic
notice of such request by the required time. In such circumstances, Borrower
agrees that any such telephonic notice will be confirmed in writing within 24
hours of the giving of such telephonic notice, but the failure to provide such
written confirmation shall not affect the validity of the request.

(b) Making of Swing Loans. In the case of a request for an Advance and so long
as the aggregate amount of Swing Loans made since the last Settlement Date,
minus the amount of Collections or payments applied to Swing Loans since the
last Settlement Date, plus the amount of the requested Advance does not exceed
$10,000,000, and no Lender is a Defaulting Lender, Swing Lender shall make an
Advance in the amount of such requested Borrowing (any such Advance made solely
by Swing Lender pursuant to this Section 2.3(b) being referred to as a “Swing
Loan” and such Advances being referred to as “Swing Loans”) available to
Borrower on the Funding Date applicable thereto by transferring immediately
available funds to the Designated Account. Anything contained herein to the
contrary notwithstanding, the Swing Lender may, but shall not be obligated to,
make Swing Loans at any time that one or more of the Lenders is a Defaulting
Lender. Each Swing Loan shall be deemed to be an Advance hereunder and shall be
subject to all the terms and conditions (including Section 3) applicable to
other Advances, except that all payments on any Swing Loan shall be payable to
Swing Lender solely for its own account. Subject to the provisions of
Section 2.3(d)(ii), Swing Lender shall not make and shall not be obligated to
make any Swing Loan if Swing Lender has actual knowledge that (i) one or more of
the applicable conditions precedent set forth in Section 3 will not be satisfied
on the requested Funding Date for the applicable Borrowing, or (ii) the
requested Borrowing would exceed the Availability on such Funding Date. Swing
Lender shall not otherwise be required to determine whether the applicable
conditions precedent set forth in Section 3 have been satisfied on the Funding
Date applicable thereto prior to making any Swing Loan. The Swing Loans shall be
secured by Agent’s Liens, constitute Advances and Obligations hereunder, and
bear interest at the rate applicable from time to time to Advances that are Base
Rate Loans.

(c) Making of Loans.

(i) In the event that Swing Lender is not obligated to make a Swing Loan, then
promptly after receipt of a request for a Borrowing pursuant to Section 2.3(a),
Agent shall notify the Lenders, not later than 1:00 p.m. (California time) on
the Business Day immediately preceding the Funding Date applicable thereto, by
telecopy, telephone, or other similar form of transmission, of the requested
Borrowing. Each Lender shall make the amount of such Lender’s Pro Rata Share of
the requested Borrowing available to Agent in immediately available funds, to
Agent’s Account, not later than 10:00 a.m. (California time) on the Funding Date
applicable thereto. After Agent’s receipt of the proceeds of such Advances,
Agent shall make the proceeds thereof available to Borrower on the applicable
Funding Date by transferring immediately available funds equal to such proceeds
received by Agent to the Designated Account; provided, however, that, subject to
the provisions of Section 2.3(d)(ii), Agent shall not request any Lender to make
any Advance if it has knowledge that, and no Lender shall have the obligation to
make any Advance, if (1) one or more of the applicable conditions precedent set

 

  -5-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

forth in Section 3 will not be satisfied on the requested Funding Date for the
applicable Borrowing unless such condition has been waived, or (2) the requested
Borrowing would exceed the Availability on such Funding Date.

(ii) Unless Agent receives notice from a Lender prior to 9:00 a.m. (California
time) on the date of a Borrowing, that such Lender will not make available as
and when required hereunder to Agent for the account of Borrower the amount of
that Lender’s Pro Rata Share of the Borrowing, Agent may assume that each Lender
has made or will make such amount available to Agent in immediately available
funds on the Funding Date and Agent may (but shall not be so required), in
reliance upon such assumption, make available to Borrower on such date a
corresponding amount. If any Lender shall not have made its full amount
available to Agent in immediately available funds and if Agent in such
circumstances has made available to Borrower such amount, that Lender shall on
the Business Day following such Funding Date make such amount available to
Agent, together with interest at the Defaulting Lender Rate for each day during
such period. A notice submitted by Agent to any Lender with respect to amounts
owing under this Section 2.3(c)(ii) shall be conclusive, absent manifest error.
If such amount is so made available, such payment to Agent shall constitute such
Lender’s Advance on the date of Borrowing for all purposes of this Agreement. If
such amount is not made available to Agent on the Business Day following the
Funding Date, Agent will notify Borrower of such failure to fund and, upon
demand by Agent, Borrower shall pay such amount to Agent for Agent’s account,
together with interest thereon for each day elapsed since the date of such
Borrowing, at a rate per annum equal to the interest rate applicable at the time
to the Advances composing such Borrowing.

(d) Protective Advances and Optional Overadvances.

(i) Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.3(d)(iv), Agent hereby is authorized
by Borrower and the Lenders, from time to time (until such time as either
Co-Collateral Agent shall revoke such authority) at Agent’s option (but Agent
shall have no obligation or liability if they elect not to), (A) after the
occurrence and during the continuance of a Default or an Event of Default, or
(B) at any time that any of the other applicable conditions precedent set forth
in Section 3 are not satisfied, to make Advances to, or for the benefit of,
Borrower on behalf of the Lenders (in an aggregate amount for all such Advances
taken together not exceeding $10,000,000 outstanding at any one time) that
Agent, in its Permitted Discretion deems necessary or desirable (1) to preserve
or protect the Collateral, or any portion thereof, or (2) to enhance the
likelihood of repayment of the Obligations (other than the Bank Product
Obligations) (any of the Advances described in this Section 2.3(d)(i) shall be
referred to as “Protective Advances”).

(ii) Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.3(d)(iv), the Lenders hereby authorize
Agent or Swing Lender, as applicable, and either Agent or Swing Lender, as
applicable, may but is not obligated to (until such time as either Co-Collateral
Agent shall revoke such authority), knowingly and intentionally, continue to
make Advances (including Swing Loans) to Borrower notwithstanding that an
Overadvance exists or would be created thereby, so long as (A) after giving
effect to such Advances, the outstanding Revolver Usage does not exceed the
Borrowing Base by more than $10,000,000, and (B) after giving effect to such
Advances, the outstanding

 

  -6-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

Revolver Usage (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) does not exceed the Maximum Revolver
Amount. In the event Agent obtains actual knowledge that the Revolver Usage
exceeds the amounts permitted by the immediately foregoing provisions,
regardless of the amount of, or reason for, such excess, Agent shall notify the
Lenders as soon as practicable (and prior to making any (or any additional)
intentional Overadvances (except for and excluding amounts charged to the Loan
Account for interest, fees, or Lender Group Expenses) unless Agent determines
that prior notice would result in imminent harm to the Collateral or its value,
in which case Agent may make such Overadvances and provide notice as promptly as
practicable thereafter), and the Lenders with Revolver Commitments thereupon
shall, together with Agent and Co-Collateral Agents, jointly determine the terms
of arrangements that shall be implemented with Borrower intended to reduce,
within a reasonable time, the outstanding principal amount of the Advances to
Borrower to an amount permitted by the preceding sentence. In such
circumstances, if any Lender with a Revolver Commitment objects to the proposed
terms of reduction or repayment of any Overadvance, the terms of reduction or
repayment thereof shall be implemented according to the determination of the
Required Lenders. In any event: (x) if any unintentional Overadvance remains
outstanding for more than 30 days, unless otherwise agreed to by the Required
Lenders, Borrower shall immediately repay Advances in an amount sufficient to
eliminate all such unintentional Overadvances, and (y) after the date all such
Overadvances have been eliminated, there must be at least five consecutive days
before intentional Overadvances are made. The foregoing provisions are meant for
the benefit of the Lenders, Co-Collateral Agents and Agent and are not meant for
the benefit of Borrower, which shall continue to be bound by the provisions of
Section 2.5. Each Lender with a Revolver Commitment shall be obligated to settle
with Agent as provided in Section 2.3(e) (or Section 2.3(g), as applicable) for
the amount of such Lender’s Pro Rata Share of any unintentional Overadvances by
Agent reported to such Lender, any intentional Overadvances made as permitted
under this Section 2.3(d)(ii), and any Overadvances resulting from the charging
to the Loan Account of interest, fees, or Lender Group Expenses.

(iii) Each Protective Advance and each Overadvance shall be deemed to be an
Advance hereunder, except that no Protective Advance or Overadvance shall be
eligible to be a LIBOR Rate Loan and, prior to Settlement therefor, all payments
on the Protective Advances shall be payable to Agent solely for its own account.
The Protective Advances and Overadvances shall be repayable on demand, secured
by Agent’s Liens, constitute Obligations hereunder, and bear interest at the
rate applicable from time to time to Advances that are Base Rate Loans. The
ability of Agent to make Protective Advances is separate and distinct from its
ability to make Overadvances and its ability to make Overadvances is separate
and distinct from its ability to make Protective Advances. For the avoidance of
doubt, the limitations on Agent’s ability to make Protective Advances do not
apply to Overadvances and the limitations on Agent’s ability to make
Overadvances do not apply to Protective Advances. The provisions of this
Section 2.3(d) are for the exclusive benefit of Agent, Co-Collateral Agents,
Swing Lender, and the Lenders and are not intended to benefit Borrower in any
way.

(iv) Notwithstanding anything contained in this Agreement or any other Loan
Document to the contrary: (A) no Overadvance or Protective Advance may be made
by Agent if such Advance would cause the aggregate principal amount of
Overadvances and Protective Advances outstanding to exceed an amount equal to
ten percent (10%) of the

 

  -7-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

Maximum Revolver Amount; (B) to the extent any Protective Advance causes the
aggregate Revolver Usage to exceed the Maximum Revolver Amount, such portion of
such Protective Advance shall be for Agent’s sole and separate account and not
for the account of any Lender and shall be entitled to priority in repayment in
accordance with Section 2.4(b); and (C) no Lender shall be required to make
Advances (including reimbursement to Agent of Overadvances and Protective
Advances) in excess of the amount of its Revolver Commitment.

(e) Settlement. It is agreed that each Lender’s funded portion of the Advances
is intended by the Lenders to equal, at all times, such Lender’s Pro Rata Share
of the outstanding Advances. Such agreement notwithstanding, Agent, Swing
Lender, and the other Lenders agree (which agreement shall not be for the
benefit of Borrower) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Lenders as to the
Advances, the Swing Loans, and the Protective Advances shall take place on a
periodic basis in accordance with the following provisions:

(i) Agent shall request settlement (“Settlement”) with the Lenders on a weekly
basis, or on a more frequent basis if so determined by Agent (1) on behalf of
Swing Lender, with respect to the outstanding Swing Loans, (2) for itself, with
respect to the outstanding Protective Advances or Overadvances, and (3) with
respect to the Loan Parties’ Collections or payments received, as to each by
notifying the Lenders by telecopy, telephone, or other similar form of
transmission, of such requested Settlement, no later than 2:00 p.m. (California
time) on the Business Day immediately prior to the date of such requested
Settlement (the date of such requested Settlement being the “Settlement Date”).
Such notice of a Settlement Date shall include a summary statement of the amount
of outstanding Advances, Swing Loans, Overadvances, and Protective Advances for
the period since the prior Settlement Date. Subject to the terms and conditions
contained herein (including Section 2.3(g)): (y) if the amount of the Advances
(including Swing Loans, Overadvances, and Protective Advances) made by a Lender
that is not a Defaulting Lender exceeds such Lender’s Pro Rata Share of the
Advances (including Swing Loans, Overadvances, and Protective Advances) as of a
Settlement Date, then Agent shall, by no later than 12:00 p.m. (California time)
on the Settlement Date, transfer in immediately available funds to a Deposit
Account of such Lender (as such Lender may designate), an amount such that each
such Lender shall, upon receipt of such amount, have as of the Settlement Date,
its Pro Rata Share of the Advances (including Swing Loans, Overadvances, and
Protective Advances), and (z) if the amount of the Advances (including Swing
Loans, Overadvances, and Protective Advances) made by a Lender is less than such
Lender’s Pro Rata Share of the Advances (including Swing Loans, Overadvances,
and Protective Advances) as of a Settlement Date, such Lender shall no later
than 12:00 p.m. (California time) on the Settlement Date transfer in immediately
available funds to Agent’s Account, an amount such that each such Lender shall,
upon transfer of such amount, have as of the Settlement Date, its Pro Rata Share
of the Advances (including Swing Loans, Overadvances, and Protective Advances).
Such amounts made available to Agent under clause (z) of the immediately
preceding sentence shall be applied against the amounts of the applicable Swing
Loans, Overadvances, or Protective Advances and, together with the portion of
such Swing Loans, Overadvances, or Protective Advances representing Swing
Lender’s Pro Rata Share thereof, shall constitute Advances of such Lenders. If
any such amount is not made available to Agent by any Lender on the Settlement
Date applicable thereto to the extent required by the terms hereof, Agent shall
be entitled to recover for its account such amount on demand from such Lender
together with interest thereon at the Defaulting Lender Rate.

 

  -8-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

(ii) In determining whether a Lender’s balance of the Advances, Swing Loans,
Overadvances, and Protective Advances is less than, equal to, or greater than
such Lender’s Pro Rata Share of the Advances, Swing Loans, Overadvances, and
Protective Advances as of a Settlement Date, Agent shall, as part of the
relevant Settlement, apply to such balance the portion of payments actually
received in good funds by Agent with respect to principal, interest, fees
payable by Borrower and allocable to the Lenders hereunder, and proceeds of
Collateral.

(iii) Between Settlement Dates, Agent, to the extent Protective Advances,
Overadvances, or Swing Loans are outstanding, may pay over to Agent or Swing
Lender, as applicable, any Collections or payments received by Agent, that in
accordance with the terms of this Agreement would be applied to the reduction of
the Advances, for application to the Protective Advances, Overadvances, or Swing
Loans. Between Settlement Dates, Agent, to the extent no Protective Advances,
Overadvances, or Swing Loans are outstanding, may pay over to Swing Lender any
Collections or payments received by Agent, that in accordance with the terms of
this Agreement would be applied to the reduction of the Advances, for
application to Swing Lender’s Pro Rata Share of the Advances. If, as of any
Settlement Date, Collections or payments of Loan Parties received since the then
immediately preceding Settlement Date have been applied to Swing Lender’s Pro
Rata Share of the Advances other than to Swing Loans, as provided for in the
previous sentence, Swing Lender shall pay to Agent for the accounts of the
Lenders, and Agent shall pay to the Lenders (other than a Defaulting Lender if
Agent has implemented the provisions of Section 2.3(g)), to be applied to the
outstanding Advances of such Lenders, an amount such that each such Lender
shall, upon receipt of such amount, have, as of such Settlement Date, its Pro
Rata Share of the Advances. During the period between Settlement Dates, Swing
Lender with respect to Swing Loans, Agent with respect to Protective Advances
and Overadvances, and each Lender with respect to the Advances other than Swing
Loans, Overadvances, and Protective Advances, shall be entitled to interest at
the applicable rate or rates payable under this Agreement on the daily amount of
funds employed by Swing Lender, Agent, or the Lenders, as applicable.

(iv) Anything in this Section 2.3(e) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, Agent shall be entitled to refrain
from remitting settlement amounts to the Defaulting Lender and, instead, shall
be entitled to elect to implement the provisions set forth in Section 2.3(g).

(f) Notation. Agent, as a non-fiduciary agent for Borrower, shall maintain a
register showing the principal amount of the Advances, owing to each Lender,
including the Swing Loans owing to Swing Lender, and Protective Advances and
Overadvances owing to Agent, the interests therein of each Lender, and the name
and address of each Lender, from time to time and such register shall, absent
manifest error, conclusively be presumed to be correct and accurate.

(g) Defaulting Lenders. Agent shall not be obligated to transfer to a Defaulting
Lender any payments made by Borrower to Agent for the Defaulting Lender’s
benefit or any Collections or proceeds of Collateral that would otherwise be
remitted hereunder to the Defaulting Lender, and, in the absence of such
transfer to the Defaulting Lender, Agent shall

 

  -9-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

transfer any such payments (A) first, to Swing Lender to the extent of any Swing
Loans that were made by Swing Lender and that were required to be, but were not,
paid by the Defaulting Lender, (B) second, to the Issuing Lender, to the extent
of the portion of a Letter of Credit Disbursement that was required to be, but
was not, paid by the Defaulting Lender, (C) third, to each non-Defaulting Lender
ratably in accordance with their Commitments (but, in each case, only to the
extent that such Defaulting Lender’s portion of an Advance (or other funding
obligation) was funded by such other non-Defaulting Lender), (D) to a suspense
account maintained by Agent, the proceeds of which shall be retained by Agent
and may be made available to be re-advanced to or for the benefit of Borrower as
if such Defaulting Lender had made its portion of Advances (or other funding
obligations) hereunder, and (E) from and after the date on which all other
Obligations have been paid in full, to such Defaulting Lender in accordance with
tier (L) of Section 2.4(b)(ii). Subject to the foregoing, Agent may hold and, in
its discretion prior to the occurrence and continuation of an Application Event,
re-lend to Borrower for the account of such Defaulting Lender the amount of all
such payments received and retained by Agent for the account of such Defaulting
Lender. Solely for the purposes of voting or consenting to matters with respect
to the Loan Documents (including the calculation of Pro Rata Share in connection
therewith) and for the purpose of calculating the fee payable under
Section 2.10(b), such Defaulting Lender shall be deemed not to be a “Lender” and
such Lender’s Commitment shall be deemed to be zero; provided, however, that the
foregoing shall not apply to any of the matters governed by Section 14.1(a)(i).
The provisions of this Section 2.3(g) shall remain effective with respect to
such Defaulting Lender until the earlier of (y) the date on which all of the
non-Defaulting Lenders, Agent, Issuing Lender, and Borrower shall have waived,
in writing, the application of this Section 2.3(g) to such Defaulting Lender, or
(z) the date on which such Defaulting Lender makes payment of all amounts that
it was obligated to fund hereunder, pays to Agent all amounts owing by
Defaulting Lender in respect of the amounts that it was obligated to fund
hereunder, and, if requested by Agent, provides adequate assurance of its
ability to perform its future obligations hereunder. The operation of this
Section 2.3(g) shall not be construed to increase or otherwise affect the
Commitment of any Lender, to relieve or excuse the performance by such
Defaulting Lender or any other Lender of its duties and obligations hereunder,
or to relieve or excuse the performance by Borrower of its duties and
obligations hereunder to Agent, Issuing Lender, or to the Lenders other than
such Defaulting Lender. Any failure by a Defaulting Lender to fund amounts that
it was obligated to fund hereunder shall constitute a material breach by such
Defaulting Lender of this Agreement and shall entitle Borrower, at its option,
upon written notice to Agent, to arrange for a substitute Lender to assume the
Commitment of such Defaulting Lender, such substitute Lender to be reasonably
acceptable to Agent. In connection with the arrangement of such a substitute
Lender, the Defaulting Lender shall have no right to refuse to be replaced
hereunder, and agrees to execute and deliver a completed form of Assignment and
Acceptance in favor of the substitute Lender (and agrees that it shall be deemed
to have executed and delivered such document if it fails to do so) subject only
to being paid its share of the outstanding Obligations (other than Bank Product
Obligations, but including (1) all interest, fees, and other amounts that may be
due and payable in respect thereof, and (2) an assumption of its Pro Rata Share
of its participation in the Letters of Credit); provided, however, that any such
assumption of the Commitment of such Defaulting Lender shall not be deemed to
constitute a waiver of any of the Lender Groups’ or Borrower’s rights or
remedies against any such Defaulting Lender arising out of or in relation to
such failure to fund. In the event of a direct conflict between the priority
provisions of this Section 2.3(g) and any other provision contained in this
Agreement or any other Loan Document, it is the

 

  -10-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.3(g) shall control and
govern.

(h) Independent Obligations. All Advances (other than Swing Loans, Overadvances,
and Protective Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Advance (or other extension of credit) hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder, and (ii) no failure by
any Lender to perform its obligations hereunder shall excuse any other Lender
from its obligations hereunder.

2.4. Payments; Reduction of Commitments; Prepayments.

(a) Payments by Borrower.

(i) Except as otherwise expressly provided herein, all payments by Borrower
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 11:00 a.m. (California
time) on the date specified herein. Any payment received by Agent later than
11:00 a.m. (California time) shall be deemed to have been received on the
following Business Day and any applicable interest or fee shall continue to
accrue until such following Business Day.

(ii) Unless Agent receives notice from Borrower prior to the date on which any
payment is due to the Lenders that Borrower will not make such payment in full
as and when required, Agent may assume that Borrower has made (or will make)
such payment in full to Agent on such date in immediately available funds and
Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent Borrower does not make such payment in
full to Agent on the date when due, each Lender severally shall repay to Agent
on demand such amount distributed to such Lender, together with interest thereon
at the Defaulting Lender Rate for each day from the date such amount is
distributed to such Lender until the date repaid.

(b) Apportionment and Application.

(i) So long as no Application Event has occurred and is continuing and except as
otherwise provided herein with respect to Defaulting Lenders, all principal and
interest payments received by Agent shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Obligations to which
such payments relate held by each Lender) and all payments of fees and expenses
received by Agent (other than fees or expenses that are for Agent’s separate
account or for the separate account of any Co-Collateral Agent or for the
separate account of the Issuing Lender) shall be apportioned ratably among the
Lenders having a Pro Rata Share of the type of Commitment or Obligation to which
a particular fee or expense relates. All payments to be made hereunder by
Borrower shall be remitted to Agent and all (subject to Section 2.4(b)(iv),
Section 2.4(d)(ii), and Section 2.4(e)) such payments, and all

 

  -11-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

proceeds of Collateral received by Agent, shall be applied, so long as no
Application Event has occurred and is continuing, to reduce the balance of the
Advances outstanding and, thereafter, to Borrower (to be wired to the Designated
Account) or such other Person entitled thereto under applicable law.

(ii) At any time that an Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:

(A) first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent and Co-Collateral Agents under
the Loan Documents, until paid in full,

(B) second, to pay any fees or premiums then due to Agent and Co-Collateral
Agents under the Loan Documents until paid in full,

(C) third, to pay interest due in respect of all Protective Advances until paid
in full,

(D) fourth, to pay the principal of all Protective Advances until paid in full,

(E) fifth, ratably, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to any of the Lenders under the Loan
Documents, until paid in full,

(F) sixth, ratably, to pay any fees or premiums then due to any of the Lenders
under the Loan Documents until paid in full,

(G) seventh, to pay interest accrued in respect of the Swing Loans until paid in
full,

(H) eighth, to pay the principal of all Swing Loans until paid in full,

(I) ninth, ratably, to pay interest accrued in respect of the Advances (other
than Protective Advances) until paid in full,

(J) tenth, ratably (i) to pay the principal of all Advances until paid in full,
(ii) to Agent, to be held by Agent, for the benefit of Issuing Lender (and for
the ratable benefit of each of the Lenders that have an obligation to pay to
Agent, for the account of the Issuing Lender, a share of each Letter of Credit
Disbursement), as cash collateral in an amount up to 105% of the Letter of
Credit Usage (to the extent permitted by applicable law, such cash collateral
shall be applied to the reimbursement of any Letter of Credit Disbursement as
and when such disbursement occurs and, if a Letter of Credit expires undrawn,
the cash collateral held by Agent in respect of such Letter of Credit shall, to
the extent permitted by applicable law, be reapplied pursuant to this
Section 2.4(b)(ii), beginning with tier (A) hereof), and (iii) up to $30,000,000
in the aggregate (after taking into account any amounts previously paid pursuant
to

 

  -12-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

this clause (iii) during the continuation of the applicable Application Event),
ratably, to the Bank Product Providers based upon amounts then certified by the
applicable Bank Product Provider to Agent (in form and substance satisfactory to
Agent) to be due and payable to such Bank Product Providers on account of Bank
Product Obligations,

(K) eleventh, to pay any other Obligations other than Obligations owed to
Defaulting Lenders (including being paid, ratably, to the Bank Product Providers
on account of all amounts then due and payable in respect of Bank Product
Obligations, with any balance to be paid to Agent, to be held by Agent, for the
ratable benefit of the Bank Product Providers, as cash collateral (which cash
collateral may be released by Agent to the applicable Bank Product Provider and
applied by such Bank Product Provider to the payment or reimbursement of any
amounts due and payable with respect to Bank Product Obligations owed to the
applicable Bank Product Provider as and when such amounts first become due and
payable and, if and at such time as all such Bank Product Obligations are paid
or otherwise satisfied in full, the cash collateral held by Agent in respect of
such Bank Product Obligations shall be reapplied pursuant to this
Section 2.4(b)(ii), beginning with tier (A) hereof),

(L) twelfth, ratably to pay any Obligations owed to Defaulting Lenders, and

(M) thirteenth, to Borrower (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.

(iii) Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).

(iv) In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(i) shall not apply to any payment made by Borrower to
Agent and specified by Borrower to be for the payment of specific Obligations
then due and payable (or prepayable) under any provision of this Agreement or
any other Loan Document.

(v) For purposes of Section 2.4(b)(ii), “paid in full” of a type of Obligation
means payment in cash or immediately available funds of all amounts owing on
account of such type of Obligation, including interest accrued after the
commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

(vi) In the event of a direct conflict between the priority provisions of this
Section 2.4 and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other. In the event of any actual, irreconcilable conflict that cannot
be resolved as aforesaid, if the conflict relates to the provisions of
Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g) shall
control and govern, and if otherwise, then the terms and provisions of this
Section 2.4 shall control and govern.

 

  -13-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

(c) Reduction of Commitments.

(i) Revolver Commitments. The Revolver Commitments shall terminate on the
Maturity Date. Borrower may reduce the Revolver Commitments, without premium or
penalty, other than payments required pursuant to Section 2.12(b)(ii), to an
amount (which may be zero) not less than the sum of (A) the Revolver Usage as of
such date, plus (B) the principal amount of all Advances not yet made as to
which a request has been given by Borrower under Section 2.3(a), plus (C) the
amount of all Letters of Credit not yet issued as to which a request has been
given by Borrower pursuant to Section 2.11(a). Each such reduction shall be in
an amount which is not less than $5,000,000 (unless the Revolver Commitments are
being reduced to zero and the amount of the Revolver Commitments in effect
immediately prior to such reduction are less than $30,000,000), shall be made by
providing not less than 10 Business Days prior written notice to Agent, and
shall be irrevocable. Once reduced, the Revolver Commitments may not be
increased. Each such reduction of the Revolver Commitments shall reduce the
Revolver Commitments of each Lender proportionately in accordance with its
ratable share thereof.

(d) Optional Prepayments. Borrower may prepay the principal of any Advance at
any time in whole or in part, without premium or penalty, other than payments
required pursuant to Section 2.12(b)(ii).

(e) Mandatory Prepayments.

(i) If, at any time, (A) the Revolver Usage on such date exceeds (B) the
Borrowing Base (such excess being referred to as the “Borrowing Base Excess”),
then Borrower shall immediately prepay the Obligations in accordance with
Section 2.4(f)(i) in an aggregate amount equal to the Borrowing Base Excess.

(ii) Dispositions. Within 10 Business Days of the date of receipt by Borrower or
any other Loan Party of the Net Cash Proceeds of any voluntary or involuntary
sale or disposition by Borrower or any other Loan Party of assets (including
casualty losses or condemnations but excluding sales or dispositions which
qualify as Permitted Dispositions under clauses (a), (b), (c), (d) or
(n) (except to the extent such payment is required pursuant to such clause (n))
of the definition of Permitted Dispositions and, prior to the payment in full of
the Term Loan Debt, excluding sales or dispositions of Term Loan Priority
Collateral (as defined in the Intercreditor Agreement)) to the extent the Net
Cash Proceeds of such sales and dispositions exceed $3,000,000 in the aggregate
during the term of this Agreement, Borrower shall prepay the outstanding
principal amount of the Obligations (without any reduction in the Revolver
Commitments) in accordance with Section 2.4(f) in an amount equal to 100% of
such Net Cash Proceeds (including condemnation awards and payments in lieu
thereof) received by such Person in connection with such sales or dispositions;
provided that, so long as (A) no Default or Event of Default shall have occurred
and is continuing or would result therefrom, (B) Borrower shall have given Agent
prior written notice of Borrower’s intention to apply such monies to the costs
of replacement of the properties or assets that are the subject of such sale or
disposition or the cost of purchase or construction of other assets useful in
the business of Borrower or any other Loan Party, (C) the monies are held in a
Deposit Account in which Agent has a perfected first-priority security interest,
and (D) Borrower or such other Loan Party, as applicable, completes such
replacement, purchase, or construction within 180 days after the initial receipt
of such

 

  -14-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

monies, then the Loan Party whose assets were the subject of such disposition
shall have the option to apply such monies in an aggregate amount not to exceed
$5,000,000 in any fiscal year to the costs of replacement of the assets that are
the subject of such sale or disposition or the costs of purchase or construction
of other assets useful in the business of such Loan Party unless and to the
extent that either (x) such applicable period shall have expired without such
replacement, purchase, or construction being made or completed, or (y) there
shall occur an Event of Default that is continuing, then, in either case, any
amounts remaining in the Deposit Account referred to in clause (C) above shall
be paid to Agent and applied in accordance with Section 2.4(f)(ii) (without any
reduction in the Revolver Commitments). Nothing contained in this
Section 2.4(e)(ii) shall permit Borrower or any of its Subsidiaries to sell or
otherwise dispose of any assets other than in accordance with Section 6.4.

(iii) Excess Cash Flow. In the event that there shall be Excess Cash Flow for
any fiscal year (commencing with fiscal year 2012), so long as the Maximum
Additional Availability Amount is greater than $0, Borrower shall, no later than
ninety days after the end of such fiscal year, prepay the Obligations in an
aggregate amount equal to the Proportionate Share of 75% of such Excess Cash
Flow; provided, that, in no event shall any such prepayment exceed the Maximum
Additional Availability Amount at such time.

(f) Application of Payments. Each prepayment pursuant to Section 2.4(e) shall,
(A) with respect to each prepayment pursuant to Section 2.4(e)(i), so long as no
Application Event shall have occurred and be continuing, be applied, first, to
the outstanding principal amount of the Advances until paid in full, and second,
to cash collateralize the Letters of Credit in an amount equal to 105% of the
then extant Letter of Credit Usage, (B) with respect to each prepayment pursuant
to Section 2.4(e)(ii), so long as no Application Event shall have occurred and
be continuing, be applied, first, to the outstanding principal amount of the
Advances until paid in full, and second, after the occurrence and during the
continuance of an Event of Default, to cash collateralize the Letters of Credit
in an amount equal to 105% of the then extant Letter of Credit Usage, (C) with
respect to each prepayment pursuant to Section 2.4(e)(iii), so long as no
Application Event shall have occurred and be continuing, be applied, first, to
the outstanding principal amount of the Advances until paid in full (with a
corresponding permanent reduction in the Maximum Additional Availability
Amount), and second, to cash collateralize the Letters of Credit in an amount
equal to 105% of the then extant Letter of Credit Usage (with a corresponding
permanent reduction in the Maximum Additional Availability Amount), and (D) if
an Application Event shall have occurred and be continuing, be applied in the
manner set forth in Section 2.4(b)(ii).

2.5. Overadvances.

If, at any time or for any reason, the amount of Obligations owed by Borrower to
the Lender Group pursuant to Section 2.1 or Section 2.11 is greater than any of
the limitations set forth in Section 2.1 or Section 2.11, as applicable (an
“Overadvance”), Borrower shall immediately pay to Agent, in cash, the amount of
such excess, which amount shall be used by Agent to reduce the Obligations in
accordance with the priorities set forth in Section 2.4(b); provided, however,
that in the case of an Overadvance that is caused solely as a result of the
charging by Agent of Lender Group Expenses to the Loan Account, Borrower shall
have 3 Business Days from the date of the initial occurrence of such Overadvance
to pay to Agent, in cash, the amount of such excess (which period of 3 Business
Days shall in no event be

 

  -15-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

duplicative of the 3 Business Days period referenced in Section 8.1(a)).
Borrower promises to pay the Obligations (including principal, interest, fees,
costs, and expenses) in full on the Maturity Date or, if earlier, on the date on
which the Obligations (other than the Bank Product Obligations) become due and
payable pursuant to the terms of this Agreement.

2.6. Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations.

(a) Interest Rates. Except as provided in Section 2.6(c), all Obligations
(except for undrawn Letters of Credit) that have been charged to the Loan
Account pursuant to the terms hereof shall bear interest on the Daily Balance
thereof as follows:

(i) if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate equal
to the LIBOR Rate plus the LIBOR Rate Margin, and

(ii) otherwise, at a per annum rate equal to the Base Rate plus the Base Rate
Margin.

For purposes of determining the applicable Base Rate Margin or LIBOR Rate
Margin, as applicable, the parties agree that outstanding Advances shall first
be allocated to Additional Availability, until Additional Availability has been
fully utilized, and thereafter to Conforming Availability.

(b) Letter of Credit Fee. Borrower shall pay Agent (for the ratable benefit of
the Lenders with a Revolver Commitment), a Letter of Credit fee (in addition to
the charges, commissions, fees, and costs set forth in Section 2.11(f)) which
shall accrue at a per annum rate equal to the LIBOR Rate Margin times the Daily
Balance of the undrawn amount of all outstanding Letters of Credit. For purposes
of determining the applicable LIBOR Rate Margin with respect to the Letter of
Credit Fee, the LIBOR Rate Margin for LIBOR Rate Loans predicated on Additional
Availability shall apply to the extent that Additional Availability exceeds the
then outstanding Advances.

(c) Default Rate. Upon the occurrence and during the continuation of an Event of
Default and at the election of the Required Lenders,

(i) all Obligations (except for undrawn Letters of Credit) that have been
charged to the Loan Account pursuant to the terms hereof shall bear interest on
the Daily Balance thereof at a per annum rate equal to 2 percentage points above
the per annum rate otherwise applicable thereunder, and

(ii) the Letter of Credit fee provided for in Section 2.6(b) shall be increased
to 2 percentage points above the per annum rate otherwise applicable hereunder.

(d) Payment. Except to the extent provided to the contrary in Section 2.10 or
Section 2.12(a), all interest, all Letter of Credit fees, all other fees payable
hereunder or under any of the other Loan Documents, all costs and expenses
payable hereunder or under any of the other Loan Documents, and all Lender Group
Expenses shall be due and payable, in arrears, on the first day of each month at
any time that Obligations or Commitments are outstanding. Borrower hereby
authorizes Agent, from time to time without prior notice to Borrower, to charge
all interest, Letter of Credit fees, and all other fees payable hereunder or
under any of the other

 

  -16-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

Loan Documents (in each case, as and when due and payable), all costs and
expenses payable hereunder or under any of the other Loan Documents (in each
case, as and when accrued or incurred), and all Lender Group Expenses (as and
when accrued or incurred), all charges, commissions, fees, and costs provided
for in Section 2.11(f) (as and when accrued or incurred), all fees and costs
provided for in Section 2.10 (as and when accrued or incurred), and all other
payment obligations as and when due and payable under any Loan Document or any
Bank Product Agreement (including any amounts due and payable to the Bank
Product Providers in respect of Bank Products) to the Loan Account, which
amounts thereafter shall constitute Advances hereunder and, initially, shall
accrue interest at the rate then applicable to Advances that are Base Rate
Loans. Any interest, fees, costs, expenses, Lender Group Expenses, or other
amounts payable hereunder or under any other Loan Document or under any Bank
Product Agreement that are charged to the Loan Account shall thereupon
constitute Advances hereunder and shall initially accrue interest at the rate
then applicable to Advances that are Base Rate Loans (unless and until converted
into LIBOR Rate Loans in accordance with the terms of this Agreement).

(e) Computation. All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a 360 day year, in each case, for the actual number
of days elapsed in the period during which the interest or fees accrue. In the
event the Base Rate is changed from time to time hereafter, the rates of
interest hereunder based upon the Base Rate automatically and immediately shall
be increased or decreased by an amount equal to such change in the Base Rate.

(f) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if such rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrower is and shall be liable only for the
payment of such maximum amount as is allowed by law, and payment received from
Borrower in excess of such legal maximum, whenever received, shall be applied to
reduce the principal balance of the Obligations to the extent of such excess.

2.7. Crediting Payments; Clearance Charge.

The receipt of any payment item by Agent shall not be considered a payment on
account unless such payment item is a wire transfer of immediately available
federal funds made to Agent’s Account or unless and until such payment item is
honored when presented for payment. Should any payment item not be honored when
presented for payment, then Borrower shall be deemed not to have made such
payment and interest shall be calculated accordingly. Anything to the contrary
contained herein notwithstanding, any payment item shall be deemed received by
Agent only if it is received into Agent’s Account on a Business Day on or before
11:00 a.m. (California time). If any payment item is received into Agent’s
Account on a non-Business Day or after 11:00 a.m. (California time) on a
Business Day, it shall be deemed to have been received by Agent as of the
opening of business on the immediately following Business Day.

 

  -17-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

2.8. Designated Account.

Agent is authorized to make the Advances, and Issuing Lender is authorized to
issue the Letters of Credit, under this Agreement based upon telephonic or other
instructions received from anyone purporting to be an Authorized Person or,
without instructions, if pursuant to Section 2.6(d). Borrower agrees to
establish and maintain the Designated Account with the Designated Account Bank
for the purpose of receiving the proceeds of the Advances requested by Borrower
and made by Agent or the Lenders hereunder. Unless otherwise agreed by Agent and
Borrower, any Advance or Swing Loan requested by Borrower and made by Agent or
the Lenders hereunder shall be made to the Designated Account.

2.9. Maintenance of Loan Account; Statements of Obligations.

Agent shall maintain an account on its books in the name of Borrower (the “Loan
Account”) on which Borrower will be charged with all Advances (including
Protective Advances and Swing Loans) made by Agent, Swing Lender, or the Lenders
to Borrower or for Borrower’s account, the Letters of Credit issued or arranged
by Issuing Lender for Borrower’s account, and with all other payment Obligations
hereunder or under the other Loan Documents, including, accrued interest, fees
and expenses, and Lender Group Expenses. In accordance with Section 2.7, the
Loan Account will be credited with all payments received by Agent from Borrower
or for Borrower’s account. Agent shall render monthly statements regarding the
Loan Account to Borrower, including principal, interest, fees, and including an
itemization of all charges and expenses constituting Lender Group Expenses
owing, and such statements, absent manifest error, shall be conclusively
presumed to be correct and accurate and constitute an account stated between
Borrower and the Lender Group unless, within 30 days after receipt thereof by
Borrower, Borrower shall deliver to Agent written objection thereto describing
the error or errors contained in any such statements.

2.10. Fees.

Borrower shall pay to Agent,

(a) for the account of Agent and GECC, as applicable and as and when due and
payable under the terms of the Fee Letter, the fees set forth in the Fee Letter.

(b) for the ratable account of those Lenders with Revolver Commitments, on the
first day of each month from and after the Closing Date up to the first day of
the month prior to the Payoff Date and on the Payoff Date, an unused line fee in
an amount equal to 0.50% per annum times the result of (i) the aggregate amount
of the Revolver Commitments, less (ii) the average Daily Balance of the Revolver
Usage during the immediately preceding month (or portion thereof).

(c) audit, appraisal, field examination, and valuation fees and charges, as and
when incurred or chargeable, as follows (i) a fee of $1,000 (or the then
prevailing rate) per day, per auditor, plus out-of-pocket expenses for each
financial audit of Borrower performed by personnel employed by any Co-Collateral
Agent, (ii) if implemented, a fee of $1,000 (or the then prevailing rate) per
day, per applicable individual, plus out of pocket expenses for the
establishment of electronic collateral reporting systems, and (iii) the actual
charges paid or

 

  -18-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

incurred by any Co-Collateral Agent if it elects to employ the services of one
or more third Persons to perform financial audits of Borrower or its
Subsidiaries, to establish electronic collateral reporting systems, to appraise
the Collateral, or any portion thereof, or to assess Borrower’s or its
Subsidiaries’ business valuation; provided, however, that so long as no Event of
Default shall have occurred and be continuing, Borrower shall not be obligated
to reimburse Agent and Co-Collateral Agents for more than 2 audits during any
calendar year, or more than 1 appraisal of the Collateral during any calendar
year.

2.11. Letters of Credit.

(a) Subject to the terms and conditions of this Agreement, upon the request of
Borrower made in accordance herewith, the Issuing Lender agrees to issue, or to
cause an Underlying Issuer (including, as Issuing Lender’s agent) to issue, a
requested Letter of Credit. If Issuing Lender, at its option, elects to cause an
Underlying Issuer to issue a requested Letter of Credit, then Issuing Lender
agrees that it will enter into arrangements relative to the reimbursement of
such Underlying Issuer (which may include, among, other means, by becoming an
applicant with respect to such Letter of Credit or entering into undertakings
which provide for reimbursements of such Underlying Issuer with respect to such
Letter of Credit; each such obligation or undertaking, irrespective of whether
in writing, a “Reimbursement Undertaking”) with respect to Letters of Credit
issued by such Underlying Issuer. By submitting a request to Issuing Lender for
the issuance of a Letter of Credit, Borrower shall be deemed to have requested
that Issuing Lender issue or that an Underlying Issuer issue the requested
Letter of Credit and to have requested Issuing Lender to issue a Reimbursement
Undertaking with respect to such requested Letter of Credit if it is to be
issued by an Underlying Issuer (it being expressly acknowledged and agreed by
Borrower that Borrower is and shall be deemed to be an applicant (within the
meaning of Section 5-102(a)(2) of the Code) with respect to each Underlying
Letter of Credit). Each request for the issuance of a Letter of Credit, or the
amendment, renewal, or extension of any outstanding Letter of Credit, shall be
made in writing by an Authorized Person and delivered to the Issuing Lender via
hand delivery, telefacsimile, or other electronic method of transmission
reasonably in advance of the requested date of issuance, amendment, renewal, or
extension. Each such request shall be in form and substance reasonably
satisfactory to the Issuing Lender and shall specify (i) the amount of such
Letter of Credit, (ii) the date of issuance, amendment, renewal, or extension of
such Letter of Credit, (iii) the proposed expiration date of such Letter of
Credit, (iv) the name and address of the beneficiary of the Letter of Credit,
and (v) such other information (including, the conditions of drawing, and, in
the case of an amendment, renewal, or extension, identification of the Letter of
Credit to be so amended, renewed, or extended) as shall be necessary to prepare,
amend, renew, or extend such Letter of Credit. Anything contained herein to the
contrary notwithstanding, the Issuing Lender may, but shall not be obligated to,
issue or cause the issuance of a Letter of Credit or to issue a Reimbursement
Undertaking in respect of an Underlying Letter of Credit, in either case, that
supports the obligations of Borrower or its Subsidiaries (1) in respect of (A) a
lease of real property, or (B) an employment contract, or (2) at any time that
one or more of the Lenders is a Defaulting Lender. The Issuing Lender shall have
no obligation to issue a Letter of Credit or a Reimbursement Undertaking in
respect of an Underlying Letter of Credit, in either case, if any of the
following would result after giving effect to the requested issuance:

(i) the Letter of Credit Usage would exceed the Borrowing Base less the
outstanding amount of Advances (inclusive of Swing Loans), or

 

  -19-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

(ii) the Letter of Credit Usage would exceed $50,000,000, or

(iii) the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the outstanding amount of Advances (including Swing Loans).

Each Letter of Credit shall be in form and substance reasonably acceptable to
the Issuing Lender, including the requirement that the amounts payable
thereunder must be payable in Dollars. If Issuing Lender makes a payment under a
Letter of Credit or an Underlying Issuer makes a payment under an Underlying
Letter of Credit, Borrower shall pay to Agent an amount equal to the applicable
Letter of Credit Disbursement on the date such Letter of Credit Disbursement is
made and, in the absence of such payment, the amount of the Letter of Credit
Disbursement immediately and automatically shall be deemed to be an Advance
hereunder and, initially, shall bear interest at the rate then applicable to
Advances that are Base Rate Loans. If a Letter of Credit Disbursement is deemed
to be an Advance hereunder (notwithstanding any failure to satisfy any condition
precedent set forth in Section 3), Borrower’s obligation to pay the amount of
such Letter of Credit Disbursement to Issuing Lender shall be automatically
converted into an obligation to pay the resulting Advance. Promptly following
receipt by Agent of any payment from Borrower pursuant to this paragraph, Agent
shall distribute such payment to the Issuing Lender or, to the extent that
Lenders have made payments pursuant to Section 2.11(b) to reimburse the Issuing
Lender, then to such Lenders and the Issuing Lender as their interests may
appear.

(b) Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.11(a), each Lender with a Revolver Commitment agrees to
fund its Pro Rata Share of any Advance deemed made pursuant to Section 2.11(a)
on the same terms and conditions as if Borrower had requested the amount thereof
as an Advance and Agent shall promptly pay to Issuing Lender the amounts so
received by it from the Lenders. By the issuance of a Letter of Credit or a
Reimbursement Undertaking (or an amendment, renewal, or extension of a Letter of
Credit or a Reimbursement Undertaking) and without any further action on the
part of the Issuing Lender or the Lenders with Revolver Commitments, the Issuing
Lender shall be deemed to have granted to each Lender with a Revolver
Commitment, and each Lender with a Revolver Commitment shall be deemed to have
purchased, a participation in each Letter of Credit issued by Issuing Lender and
each Reimbursement Undertaking, in an amount equal to its Pro Rata Share of such
Letter of Credit or Reimbursement Undertaking, and each such Lender agrees to
pay to Agent, for the account of the Issuing Lender, such Lender’s Pro Rata
Share of any Letter of Credit Disbursement made by Issuing Lender or an
Underlying Issuer under the applicable Letter of Credit. In consideration and in
furtherance of the foregoing, each Lender with a Revolver Commitment hereby
absolutely and unconditionally agrees to pay to Agent, for the account of the
Issuing Lender, such Lender’s Pro Rata Share of each Letter of Credit
Disbursement made by Issuing Lender or an Underlying Issuer and not reimbursed
by Borrower on the date due as provided in Section 2.11(a), or of any
reimbursement payment required to be refunded (or that Agent or Issuing Lender
elects, based upon the advice of counsel, to refund) to Borrower for any reason.
Each Lender with a Revolver Commitment acknowledges and agrees that its
obligation to deliver to Agent, for the account of the Issuing Lender, an amount
equal to its respective Pro Rata Share of each Letter of Credit Disbursement
pursuant to this Section 2.11(b)

 

  -20-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

shall be absolute and unconditional and such remittance shall be made
notwithstanding the occurrence or continuation of an Event of Default or Default
or the failure to satisfy any condition set forth in Section 3. If any such
Lender fails to make available to Agent the amount of such Lender’s Pro Rata
Share of a Letter of Credit Disbursement as provided in this Section, such
Lender shall be deemed to be a Defaulting Lender and Agent (for the account of
the Issuing Lender) shall be entitled to recover such amount on demand from such
Lender together with interest thereon at the Defaulting Lender Rate until paid
in full.

(c) Borrower hereby agrees to indemnify, save, defend, and hold the Lender Group
and each Underlying Issuer harmless from any damage, loss, cost, expense, or
liability (other than Taxes, which shall be governed by Section 16), and
reasonable attorneys fees incurred by Issuing Lender, any other member of the
Lender Group, or any Underlying Issuer arising out of or in connection with any
Reimbursement Undertaking or any Letter of Credit; provided, however, that
Borrower shall not be obligated hereunder to indemnify for any loss, cost,
expense, or liability that a court of competent jurisdiction finally determines
to have resulted from the gross negligence or willful misconduct of the Issuing
Lender, any other member of the Lender Group, or any Underlying Issuer. Borrower
agrees to be bound by the Underlying Issuer’s regulations and interpretations of
any Letter of Credit or by Issuing Lender’s interpretations of any Reimbursement
Undertaking even though this interpretation may be different from Borrower’s
own, and Borrower understands and agrees that none of the Issuing Lender, any
other member of the Lender Group, or any Underlying Issuer shall be liable for
any error, negligence, or mistake, whether of omission or commission, in
following Borrower’s instructions or those contained in the Letter of Credit or
any modifications, amendments, or supplements thereto. Borrower understands that
the Reimbursement Undertakings may require Issuing Lender to indemnify the
Underlying Issuer for certain costs or liabilities arising out of claims by
Borrower against such Underlying Issuer. Borrower hereby agrees to indemnify,
save, defend, and hold Issuing Lender and the other members of the Lender Group
harmless with respect to any loss, cost, expense (including reasonable attorneys
fees), or liability (other than Taxes, which shall be governed by Section 16)
incurred by them as a result of the Issuing Lender’s indemnification of an
Underlying Issuer; provided, however, that Borrower shall not be obligated
hereunder to indemnify for any such loss, cost, expense, or liability to the
extent that it is caused by the gross negligence or willful misconduct of the
Issuing Lender or any other member of the Lender Group. Borrower hereby
acknowledges and agrees that none of the Issuing Lender, any other member of the
Lender Group, or any Underlying Issuer shall be responsible for delays, errors,
or omissions resulting from the malfunction of equipment in connection with any
Letter of Credit.

(d) The obligation of Borrower to reimburse the Issuing Lender for each drawing
under each Letter of Credit shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or another Loan Document,

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that Borrower or any of its Subsidiaries may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such

 

  -21-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

transferee maybe acting), the Issuing Lender or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction,

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect,
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit,

(iv) any payment by the Issuing Lender under such Letter of Credit against
presentation of a draft or certificate that does not substantially or strictly
comply with the terms of such Letter of Credit (including, without limitation,
any requirement that presentation be made at a particular place or by a
particular time of day), or any payment made by the Issuing Lender under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit,

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or discharge of, Borrower or any of its
Subsidiaries, or

(vi) the fact that any Event of Default shall have occurred and be continuing.

(e) Borrower hereby authorizes and directs any Underlying Issuer to deliver to
the Issuing Lender all instruments, documents, and other writings and property
received by such Underlying Issuer pursuant to such Underlying Letter of Credit
and to accept and rely upon the Issuing Lender’s instructions with respect to
all matters arising in connection with such Underlying Letter of Credit and the
related application.

(f) Borrower acknowledges and agrees that any and all issuance charges, usage
charges, commissions, fees, and costs incurred by the Issuing Lender relating to
Underlying Letters of Credit shall be Lender Group Expenses for purposes of this
Agreement and shall be reimbursable immediately by Borrower to Agent for the
account of the Issuing Lender; it being acknowledged and agreed by Borrower
that, as of the Closing Date, the usage charge imposed by the Underlying Issuer
is .25% per annum times the undrawn amount of each Underlying Letter of Credit,
that such usage charge may be changed from time to time, and that the Underlying
Issuer also imposes a schedule of charges for amendments, extensions, drawings,
and renewals.

(g) If by reason of (i) any change after the Closing Date in any applicable law,
treaty, rule, or regulation or any change in the interpretation or application
thereof by any Governmental Authority, or (ii) compliance by the Issuing Lender,
any other member of the Lender Group, or Underlying Issuer with any direction,
request, or requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Federal Reserve Board as from time to time in effect (and any successor
thereto):

(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or

 

  -22-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

(ii) there shall be imposed on the Issuing Lender, any other member of the
Lender Group, or Underlying Issuer any other condition regarding any Letter of
Credit or Reimbursement Undertaking,

and the result of the foregoing is to increase, directly or indirectly, the cost
to the Issuing Lender, any other member of the Lender Group, or an Underlying
Issuer of issuing, making, participating in, or maintaining any Reimbursement
Undertaking or Letter of Credit or to reduce the amount receivable in respect
thereof, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Borrower, and Borrower shall pay within 30 days after demand therefor,
such amounts as Agent may specify to be necessary to compensate the Issuing
Lender, any other member of the Lender Group, or an Underlying Issuer for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder; provided, however, that Borrower shall
not be required to provide any compensation pursuant to this Section 2.11(g) for
any such amounts incurred more than 120 days prior to the date on which the
demand for payment of such amounts is first made to Borrower (provided, that
notwithstanding anything herein to the contrary, (A) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith and
(B) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall each be deemed to be a change in
applicable law or compliance requirement enacted after the Closing Date
regardless of the date actually enacted, adopted or issued); provided further,
however, that if an event or circumstance giving rise to such amounts is
retroactive, then the 120-day period referred to above shall be extended to
include the period of retroactive effect thereof. The determination by Agent of
any amount due pursuant to this Section 2.11(g), as set forth in a certificate
setting forth the calculation thereof in reasonable detail, shall, in the
absence of manifest or demonstrable error, be final and conclusive and binding
on all of the parties hereto.

2.12. LIBOR Option.

(a) Interest and Interest Payment Dates. In lieu of having interest charged at
the rate based upon the Base Rate, Borrower shall have the option, subject to
Section 2.12(b) below (the “LIBOR Option”) to have interest on all or a portion
of the Advances be charged (whether at the time when made (unless otherwise
provided herein), upon conversion from a Base Rate Loan to a LIBOR Rate Loan, or
upon continuation of a LIBOR Rate Loan as a LIBOR Rate Loan) at a rate of
interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans shall be
payable on the earliest of (i) the last day of the Interest Period applicable
thereto; (ii) the date on which all or any portion of the Obligations are
accelerated pursuant to the terms hereof, or (iii) the date on which this
Agreement is terminated pursuant to the terms hereof. On the last day of each
applicable Interest Period, unless Borrower properly has exercised the LIBOR
Option with respect thereto, the interest rate applicable to such LIBOR Rate
Loan automatically shall convert to the rate of interest then applicable to Base
Rate Loans of the same type hereunder. At any time that an Event of Default has
occurred and is continuing, Borrower no longer shall have the option to request
that Advances bear interest at a rate based upon the LIBOR Rate.

 

  -23-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

(b) LIBOR Election.

(i) Borrower may, at any time and from time to time, so long as Borrower has not
received a notice from Agent, after the occurrence and during the continuance of
an Event of Default, of the election of the Required Lenders to terminate the
right of Borrower to exercise the LIBOR Option during the continuance of such
Event of Default, elect to exercise the LIBOR Option by notifying Agent prior to
11:00 a.m. (California time) at least 3 Business Days prior to the commencement
of the proposed Interest Period (the “LIBOR Deadline”). Notice of Borrower’s
election of the LIBOR Option for a permitted portion of the Advances and an
Interest Period pursuant to this Section shall be made by delivery to Agent of a
LIBOR Notice received by Agent before the LIBOR Deadline, or by telephonic
notice received by Agent before the LIBOR Deadline (to be confirmed by delivery
to Agent of a LIBOR Notice received by Agent prior to 5:00 p.m. (California
time) on the same day). Promptly upon its receipt of each such LIBOR Notice,
Agent shall provide a copy thereof to each of the affected Lenders.

(ii) Each LIBOR Notice shall be irrevocable and binding on Borrower. In
connection with each LIBOR Rate Loan, Borrower shall indemnify, defend, and hold
Agent and the Lenders harmless against any loss, cost, or expense actually
incurred by Agent or any Lender as a result of (A) the payment of any principal
of any LIBOR Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (B) the
conversion of any LIBOR Rate Loan other than on the last day of the Interest
Period applicable thereto, or (C) the failure to borrow, convert, continue or
prepay any LIBOR Rate Loan on the date specified in any LIBOR Notice delivered
pursuant hereto (such losses, costs, or expenses, “Funding Losses”). A
certificate of Agent or a Lender delivered to Borrower setting forth in
reasonable detail any amount or amounts that Agent or such Lender is entitled to
receive pursuant to this Section 2.12 shall be conclusive absent manifest error.
Borrower shall pay such amount to Agent or the Lender, as applicable, within 30
days of the date of its receipt of such certificate.

(iii) Borrower shall have not more than 5 LIBOR Rate Loans in effect at any
given time. Borrower only may exercise the LIBOR Option for proposed LIBOR Rate
Loans of at least $1,000,000.

(c) Conversion. Borrower may convert LIBOR Rate Loans to Base Rate Loans at any
time; provided, however, that in the event that LIBOR Rate Loans are converted
or prepaid on any date that is not the last day of the Interest Period
applicable thereto, including as a result of any automatic prepayment through
the required application by Agent of proceeds of the Loan Parties’ Collections
in accordance with Section 2.4(b) or for any other reason, including early
termination of the term of this Agreement or acceleration of all or any portion
of the Obligations pursuant to the terms hereof, Borrower shall indemnify,
defend, and hold Agent and the Lenders and their Participants harmless against
any and all Funding Losses in accordance with Section 2.12 (b)(ii).

 

  -24-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

(d) Special Provisions Applicable to LIBOR Rate.

(i) The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable law (other than changes in laws
relative to Taxes, which shall be governed by Section 16) occurring subsequent
to the commencement of the then applicable Interest Period, and changes in the
reserve requirements imposed by the Board of Governors of the Federal Reserve
System (or any successor), which additional or increased costs would increase
the cost of funding or maintaining loans bearing interest at the LIBOR Rate. In
any such event, the affected Lender shall give Borrower and Agent notice of such
a determination and adjustment and Agent promptly shall transmit the notice to
each other Lender and, upon its receipt of the notice from the affected Lender,
Borrower may, by notice to such affected Lender (y) require such Lender to
furnish to Borrower a statement setting forth the basis for adjusting such LIBOR
Rate and the method for determining the amount of such adjustment, or (z) repay
the LIBOR Rate Loans with respect to which such adjustment is made (together
with any amounts due under Section 2.12(b)(ii)).

(ii) In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation or
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to fund
or maintain LIBOR Rate Loans or to continue such funding or maintaining, or to
determine or charge interest rates at the LIBOR Rate, such Lender shall give
notice of such changed circumstances to Agent and Borrower and Agent promptly
shall transmit the notice to each other Lender and (y) in the case of any LIBOR
Rate Loans of such Lender that are outstanding, the date specified in such
Lender’s notice shall be deemed to be the last day of the Interest Period of
such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans of such Lender
thereafter shall accrue interest at the rate then applicable to Base Rate Loans,
and (z) Borrower shall not be entitled to elect the LIBOR Option until such
Lender determines that it would no longer be unlawful or impractical to do so.

(e) No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Lender, nor any of their Participants,
is required actually to acquire eurodollar deposits to fund or otherwise match
fund any Obligation as to which interest accrues at the LIBOR Rate.

2.13. Capital Requirements.

(a) If any Lender determines that (i) the adoption of or change, after the date
hereof, in any law, rule, regulation or guideline regarding capital or reserve
requirements for banks or bank holding companies, or any change, after the date
hereof, in the interpretation, implementation, or application thereof by any
Governmental Authority charged with the administration thereof, or
(ii) compliance by such Lender or its parent bank holding company with any
guideline, request or directive of any such entity made or issued after the date
hereof regarding capital adequacy (whether or not having the force of law), has
the effect of reducing the return on such Lender’s or such holding company’s
capital as a consequence of such Lender’s Commitments hereunder to a level below
that which such Lender or such holding company could have achieved but for such
adoption, change, or compliance (taking into consideration such

 

  -25-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

Lender’s or such holding company’s then existing policies with respect to
capital adequacy and assuming the full utilization of such entity’s capital) by
any amount deemed by such Lender to be material, then such Lender may notify
Borrower and Agent thereof (provided, that notwithstanding anything herein to
the contrary, (A) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, regulations, guidelines or directives thereunder or
issued in connection therewith and (B) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
each be deemed to be a change in applicable law or compliance requirement
enacted after the Closing Date regardless of the date actually enacted, adopted
or issued). Following receipt of such notice, Borrower agrees to pay such Lender
on demand the amount of such reduction of return of capital as and when such
reduction is determined, payable within 30 days after presentation by such
Lender of a statement in the amount and setting forth in reasonable detail such
Lender’s calculation thereof and the assumptions upon which such calculation was
based (which statement shall be deemed true and correct absent manifest error).
In determining such amount, such Lender may use any reasonable averaging and
attribution methods. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that Borrower shall not be
required to compensate a Lender pursuant to this Section for any reductions in
return incurred more than 180 days prior to the date that such Lender notifies
Borrower of such law, rule, regulation or guideline giving rise to such
reductions and of such Lender’s intention to claim compensation therefor;
provided further that if such claim arises by reason of the adoption of or
change in any law, rule, regulation or guideline that is retroactive, then the
120-day period referred to above shall be extended to include the period of
retroactive effect thereof.

(b) If any Lender requests additional or increased costs referred to in
Section 2.12(d)(i) or amounts under Section 2.13(a) or sends a notice under
Section 2.12(d)(i) relative to increased or additional costs or
Section 2.12(d)(ii) relative to changed circumstances (any such Lender, an
“Affected Lender”), then such Affected Lender shall use reasonable efforts to
promptly designate a different one of its lending offices or to assign its
rights and obligations hereunder to another of its offices or branches, if
(i) in the reasonable judgment of such Affected Lender, such designation or
assignment would eliminate or reduce amounts payable pursuant to
Section 2.12(d)(i) or Section 2.13(a), as applicable, or would eliminate the
illegality or impracticality of funding or maintaining LIBOR Rate Loans and
(ii) in the reasonable judgment of such Affected Lender, such designation or
assignment would not subject it to any material unreimbursed cost or expense and
would not otherwise be materially disadvantageous to it. Borrower agrees to pay
all reasonable out-of-pocket costs and expenses incurred by such Affected Lender
in connection with any such designation or assignment. If, after such reasonable
efforts, such Affected Lender does not so designate a different one of its
lending offices or assign its rights to another of its offices or branches so as
to eliminate Borrower’s obligation to pay any future amounts to such Affected
Lender pursuant to Section 2.12(d)(i), Section 2.12(d)(ii) or Section 2.13(a),
as applicable, or to enable Borrower to obtain LIBOR Rate Loans, then Borrower
(without prejudice to any amounts then due to such Affected Lender under
Section 2.12(d)(i), Section 2.12(d)(ii) or Section 2.13(a), as applicable),
unless prior to the effective date of any such assignment the Affected Lender
withdraws its request for such additional amounts under Section 2.12(d)(i),
Section 2.12(d)(ii) or Section 2.13(a), as applicable,

 

  -26-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

or indicates that it is no longer unlawful or impractical to fund or maintain
LIBOR Rate Loans, may seek a substitute Lender reasonably acceptable to Agent to
purchase the Obligations owed to such Affected Lender and such Affected Lender’s
Commitments hereunder (a “Replacement Lender”), and if such Replacement Lender
agrees to such purchase, such Affected Lender shall assign to the Replacement
Lender its Obligations and Commitments, pursuant to an Assignment and Acceptance
Agreement, and upon such purchase by the Replacement Lender, such Replacement
Lender shall be deemed to be a “Lender” for purposes of this Agreement and such
Affected Lender shall cease to be a “Lender” for purposes of this Agreement. In
connection with the arrangement of such a Replacement Lender, the Affected
Lender shall have no right to refuse to be replaced hereunder, and agrees to
execute and deliver a completed form of Assignment and Acceptance in favor of
the Replacement Lender (and agrees that it shall be deemed to have executed and
delivered such document if it fails to do so) subject only to being paid its
share of the outstanding Obligations (other than Bank Product Obligations, but
including (1) all interest, fees, and other amounts that may be due and payable
in respect thereof, and (2) an assumption of its Pro Rata Share of its
participation in the Letters of Credit).

3. CONDITIONS; TERM OF AGREEMENT.

3.1. Conditions Precedent to the Initial Extension of Credit.

The obligation of each Lender to make its initial extension of credit provided
for hereunder is subject to the fulfillment, to the satisfaction of Agent, each
Co-Collateral Agent and each Lender, of each of the conditions precedent set
forth on Schedule 3.1 (the making of such initial extension of credit by a
Lender being conclusively deemed to be its satisfaction or waiver of the
conditions precedent).

3.2. Conditions Precedent to all Extensions of Credit.

The obligation of the Lender Group (or any member thereof) to make any Advances
hereunder (or to extend any other credit hereunder) at any time shall be subject
to the following conditions precedent:

(a) the representations and warranties of Borrower or its Subsidiaries contained
in this Agreement or in the other Loan Documents shall be true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
extension of credit, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date) in
which case such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of such earlier date);
and

(b) no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof.

 

  -27-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

3.3. Maturity.

This Agreement shall continue in full force and effect for a term ending on
February 22, 2017 (the “Maturity Date”). The foregoing notwithstanding, the
Lender Group, upon the election of the Required Lenders, shall have the right to
terminate its obligations under this Agreement immediately and without notice
upon the occurrence and during the continuation of an Event of Default in
accordance with Section 9.

3.4. Effect of Maturity.

On the Maturity Date, all commitments of the Lender Group to provide additional
credit hereunder shall automatically be terminated and all of the Obligations
immediately shall become due and payable without notice or demand and Borrower
shall be required to repay all of the Obligations in full. No termination of the
obligations of the Lender Group (other than payment in full of the Obligations
and termination of the Commitments) shall relieve or discharge any Loan Party of
its duties, obligations, or covenants hereunder or under any other Loan Document
and Agent’s Liens in the Collateral shall continue to secure the Obligations and
shall remain in effect until all Obligations have been paid in full and the
Commitments have been terminated. When all of the Obligations have been paid in
full and the Lender Group’s obligations to provide additional credit under the
Loan Documents have been terminated irrevocably, Agent will, at Borrower’s sole
expense, execute and deliver any termination statements, lien releases,
discharges of security interests, and other similar discharge or release
documents (and, if applicable, in recordable form) as are reasonably necessary
to release, as of record, Agent’s Liens and all notices of security interests
and liens previously filed by Agent.

3.5. Early Termination by Borrower.

Borrower has the option, at any time upon 10 Business Days prior written notice
to Agent, to terminate this Agreement and terminate the Commitments hereunder by
repaying to Agent all of the Obligations in full.

4. REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, Borrower makes
the following representations and warranties to the Lender Group which shall be
true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date of the making of
each Advance (or other extension of credit) made thereafter, as though made on
and as of the date of such Advance (or other extension of credit) (except to the
extent that such representations and warranties relate solely to an earlier date
in which case such representations and warranties shall be true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof on and as of such earlier date)) and
such representations and warranties shall survive the execution and delivery of
this Agreement:

4.1. Due Organization and Qualification; Subsidiaries.

(a) Each Loan Party (i) is duly organized and existing and in good standing
under the laws of the jurisdiction of its organization, (ii) is qualified to do
business in any state where the failure to be so qualified could reasonably be
expected to result in a Material Adverse Change, and (iii) has all requisite
power and authority to own and operate its properties, to carry on its business
as now conducted and as proposed to be conducted, to enter into the Loan
Documents to which it is a party and to carry out the transactions contemplated
thereby.

 

  -28-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

(b) Set forth on Schedule 4.1(b) is a complete and accurate description of the
authorized capital Stock of Borrower, by class, and, as of the Closing Date, a
description of the number of shares of each such class that are issued and
outstanding. Other than as described on Schedule 4.1(b), there are no
subscriptions, options, warrants, or calls relating to any shares of Borrower’s
capital Stock, including any right of conversion or exchange under any
outstanding security or other instrument. Borrower is not subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its capital Stock or any security convertible into or
exchangeable for any of its capital Stock.

(c) Set forth on Schedule 4.1(c) (as such Schedule may be updated from time to
time to reflect changes resulting from transactions permitted under this
Agreement), is a complete and accurate list of the Loan Parties’ direct and
indirect Subsidiaries, showing: (i) the number of shares of each class of common
and preferred Stock authorized for each of such Subsidiaries, and (ii) the
number and the percentage of the outstanding shares of each such class owned
directly or indirectly by Borrower. All of the outstanding capital Stock of each
such Subsidiary has been validly issued and is fully paid and non-assessable.

(d) Except as set forth on Schedule 4.1(c), there are no subscriptions, options,
warrants, or calls relating to any shares of Borrower’s Subsidiaries’ capital
Stock, including any right of conversion or exchange under any outstanding
security or other instrument. Neither Borrower nor any of its Subsidiaries is
subject to any obligation (contingent or otherwise) to repurchase or otherwise
acquire or retire any shares of Borrower’s or such Subsidiaries’ capital Stock
or any security convertible into or exchangeable for any such capital Stock.

4.2. Due Authorization; No Conflict.

(a) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party have been duly authorized by
all necessary action on the part of such Loan Party.

(b) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party, or any order, judgment, or decree of any court or other Governmental
Authority binding on any Loan Party or its Subsidiaries, (ii) conflict with,
result in a breach of, or constitute (with due notice or lapse of time or both)
a default under any Material Contract of any Loan Party or its Subsidiaries
except to the extent that any such conflict, breach or default could not
individually or in the aggregate reasonably be expected to have a Material
Adverse Change, (iii) result in or require the creation or imposition

 

  -29-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

of any Lien of any nature whatsoever upon any assets of any Loan Party, other
than Permitted Liens, or (iv) require any approval of any Loan Party’s Stock
holders or any approval or consent of any Person under any Material Contract of
any Loan Party, other than consents or approvals that have been obtained and
that are still in force and effect and except, in the case of Material
Contracts, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Change.

4.3. Governmental Consents.

The execution, delivery, and performance by each Loan Party of the Loan
Documents to which such Loan Party is a party and the consummation of the
transactions contemplated by the Loan Documents do not and will not require any
registration with, consent, or approval of, or notice to, or other action with
or by, any Governmental Authority, other than registrations, consents,
approvals, notices, or other actions that have been obtained and that are still
in force and effect and except for filings and recordings with respect to the
Collateral to be made, or otherwise delivered to Agent for filing or
recordation, as of the Closing Date.

4.4. Binding Obligations; Perfected Liens.

(a) Each Loan Document has been duly executed and delivered by each Loan Party
that is a party thereto and is the legally valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.

(b) Agent’s Liens are validly created, perfected (other than (i) in respect of
motor vehicles that are subject to a certificate of title and as to which Agent
has not caused its Lien to be noted on the applicable certificate of title, and
(ii) any Deposit Accounts and Securities Accounts not subject to a Control
Agreement as permitted by Section 6.11, and subject only to the filing of
financing statements and the recordation of the Mortgages, in each case, in the
appropriate filing offices), and first priority Liens, subject only to Permitted
Liens which are either permitted purchase money Liens, the interests of lessors
under Capital Leases or Liens in Term Loan Priority Collateral securing the Term
Loan Debt.

4.5. Title to Assets; No Encumbrances.

Each of the Loan Parties and its Subsidiaries has (a) good, sufficient and legal
title to (in the case of fee interests in Real Property), (b) valid leasehold
interests in (in the case of leasehold interests in real or personal property),
and (c) good and marketable title to (in the case of all other personal
property), all of their respective assets reflected in their most recent
financial statements delivered pursuant to Section 5.1, in each case except for
assets disposed of since the date of such financial statements to the extent
permitted hereby. All of such assets are free and clear of Liens except for
Permitted Liens.

 

  -30-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

4.6. Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.

(a) The name of (within the meaning of Section 9-503 of the Code) and
jurisdiction of organization of each Loan Party is set forth on Schedule 4.6(a)
(as such Schedule may be updated from time to time to reflect changes resulting
from transactions permitted under this Agreement).

(b) The chief executive office of each Loan Party is located at the address
indicated on Schedule 4.6(b) (as such Schedule may be updated from time to time
to reflect changes resulting from transactions permitted under this Agreement).

(c) Each Loan Party’s tax identification numbers and organizational
identification numbers, if any, are identified on Schedule 4.6(c) (as such
Schedule may be updated from time to time to reflect changes resulting from
transactions permitted under this Agreement).

(d) As of the Closing Date, no Loan Party holds any commercial tort claims that
exceed $1,000,000 in amount, except as set forth on Schedule 4.6(d).

4.7. Litigation.

(a) There are no actions, suits, or proceedings pending or, to the knowledge of
Borrower, after due inquiry, threatened in writing against a Loan Party or any
of its Subsidiaries that either individually or in the aggregate could
reasonably be expected to result in a Material Adverse Change.

(b) Schedule 4.7(b) sets forth a complete and accurate description, with respect
to each of the actions, suits, or proceedings with asserted liabilities,
individually, in excess of, or that could reasonably be expected to result in
liabilities, individually, in excess of, with respect to any Loan Party,
$2,500,000 and, with respect any Subsidiary that is not a Loan Party, $5,000,000
that, as of the Closing Date, is pending or, to the knowledge of a Responsible
Officer of Borrower, threatened against a Loan Party or any of its Subsidiaries,
of (i) the parties to such actions, suits, or proceedings, (ii) the nature of
the dispute that is the subject of such actions, suits, or proceedings,
(iii) the status, as of the Closing Date, with respect to such actions, suits,
or proceedings, and (iv) whether any liability of the Loan Parties’ and their
Subsidiaries in connection with such actions, suits, or proceedings is covered
by insurance.

4.8. Compliance with Laws.

No Loan Party nor any of its Subsidiaries (a) is in violation of any applicable
laws, rules, regulations, executive orders, or codes (including Environmental
Laws) that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Change, or (b) is subject to or in default with
respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Change.

 

  -31-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

4.9. No Material Adverse Change.

All historical financial statements relating to the Loan Parties and their
Subsidiaries that have been delivered by Borrower to Agent have been prepared in
accordance with GAAP (except, in the case of unaudited financial statements, for
the lack of footnotes and being subject to year-end audit adjustments) and
present fairly in all material respects, the Loan Parties’ and their
Subsidiaries’ consolidated financial condition as of the date thereof and
results of operations for the period then ended. Since December 31, 2010, no
event, circumstance, or change has occurred that has or could reasonably be
expected to result in a Material Adverse Change with respect to the Loan Parties
and their Subsidiaries.

4.10. Fraudulent Transfer.

(a) The Borrower and its Subsidiaries, taken as a whole, are Solvent.

(b) No transfer of property is being made by any Loan Party and no obligation is
being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.

4.11. Employee Benefits.

Except as set forth on Schedule 4.11, no Loan Party, none of their Subsidiaries,
nor any of their ERISA Affiliates maintains or contributes to any Benefit Plan.

4.12. Environmental Condition.

Except as set forth on Schedule 4.12, (a) to the knowledge of Borrower’s
Responsible Officers, no Loan Party’s nor any of its Subsidiaries’ properties or
assets has ever been used by a Loan Party, its Subsidiaries, or by previous
owners or operators in the disposal of, or to produce, store, handle, treat,
release, or transport, any Hazardous Materials, where such disposal, production,
storage, handling, treatment, release or transport was in violation of any
applicable Environmental Law except to the extent any such violation,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change, (b) to the knowledge of Borrower’s Responsible
Officers, no Loan Party’s nor any of its Subsidiaries’ properties or assets has
ever been designated or identified in any manner pursuant to any environmental
Law as a Hazardous Materials disposal site, (c) no Loan Party nor any of its
Subsidiaries has received notice that a Lien arising under any Environmental Law
has attached to any revenues or to any Real Property owned or operated by a Loan
Party or its Subsidiaries, and (d) no Loan Party nor any of its Subsidiaries nor
any of their respective facilities or operations is subject to any outstanding
written order, consent decree, or settlement agreement with any Person relating
to any Environmental Law or Environmental Liability that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Change.

4.13. Intellectual Property.

Each Loan Party and its Subsidiaries own, or hold licenses in, all trademarks,
trade names, copyrights, patents, and licenses that are necessary to the conduct
of its business as

 

  -32-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

currently conducted, and attached hereto as Schedule 4.13 (as updated from time
to time) is a true, correct, and complete listing of all material trademarks,
trade names, copyrights, patents, and licenses as to which Borrower or any other
Loan Party is the owner or is an exclusive licensee; provided, however, that
Borrower may amend Schedule 4.13 to add additional intellectual property so long
as such amendment occurs by written notice to Agent not less than 30 days after
the date on which the applicable Loan Party acquires any such property after the
Closing Date.

4.14. Leases.

Each Loan Party enjoys peaceful and undisturbed possession under all leases
material to their business and to which they are parties or under which they are
operating, and, subject to Permitted Protests, all of such material leases are
valid and subsisting and no material default by the applicable Loan Party exists
under any of them.

4.15. Deposit Accounts and Securities Accounts.

Set forth on Schedule 4.15 (as updated pursuant to the provisions of the
Security Agreement from time to time) is a listing of all of the Loan Parties’
and their Domestic Subsidiaries’ Deposit Accounts and Securities Accounts,
including, with respect to each bank or securities intermediary (a) the name and
address of such Person, and (b) the account numbers of the Deposit Accounts or
Securities Accounts maintained with such Person.

4.16. Complete Disclosure.

All factual information taken as a whole (other than forward-looking information
and projections and information of a general economic nature and general
information about Borrower’s industry) furnished by or on behalf of a Loan Party
or its Subsidiaries in writing to Agent, any Co-Collateral Agent or any Lender
(including all information contained in the Schedules hereto or in the other
Loan Documents) for purposes of or in connection with this Agreement or the
other Loan Documents, and all other such factual information taken as a whole
(other than forward-looking information and projections and information of a
general economic nature and general information about Borrower’s industry)
hereafter furnished by or on behalf of a Loan Party or its Subsidiaries in
writing to Agent, any Co-Collateral Agent or any Lender will be, true and
accurate, in all material respects, on the date as of which such information is
dated or certified and not incomplete by omitting to state any fact necessary to
make such information (taken as a whole) not misleading in any material respect
at such time in light of the circumstances under which such information was
provided. The Projections delivered to Agents on January 9, 2012 represent, and
as of the date on which any other Projections are delivered to Agents, such
additional Projections represent, Borrower’s good faith estimate, on the date
such Projections are delivered, of the Loan Parties’ and their Subsidiaries’
future performance for the periods covered thereby based upon assumptions
believed by Borrower to be reasonable at the time of the delivery thereof to
Agents (it being understood that such Projections are subject to uncertainties
and contingencies, many of which are beyond the control of the Loan Parties and
their Subsidiaries, that no assurances can be given that such Projections will
be realized, and that actual results may differ in a material manner from such
Projections).

 

  -33-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

4.17. Material Contracts.

Set forth on Schedule 4.17 (as such Schedule may be updated from time to time in
accordance herewith) is a reasonably detailed description of the Material
Contracts of each Loan Party as of the most recent date on which Borrower
provided its Compliance Certificate with respect to a fiscal quarter pursuant to
Section 5.1; provided, however, that Borrower may amend Schedule 4.17 to add
additional Material Contracts so long as such amendment occurs by written notice
to Agent on the date that Borrower provides its Compliance Certificate. Except
for matters which, either individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Change, each Material Contract
(other than those that have expired at the end of their normal terms) (a) is in
full force and effect and is binding upon and enforceable against the applicable
Loan Party and, to the knowledge of Borrower’s Responsible Officers, each other
Person that is a party thereto in accordance with its terms, (b) has not been
otherwise amended or modified (other than amendments or modifications permitted
by Section 6.7(b)), and (c) is not in default due to the action or inaction of
the applicable Loan Party.

4.18. Patriot Act.

To the extent applicable, each Loan Party is in compliance, in all material
respects, with the (a) Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (b) Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
Patriot Act of 2001) (the “Patriot Act”). No part of the proceeds of the loans
made hereunder will be used by any Loan Party or any of their Affiliates,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

4.19. Indebtedness.

Set forth on Schedule 4.19 is a true and complete list of all Indebtedness of
each Loan Party and each of its Subsidiaries outstanding immediately prior to
the Closing Date that is to remain outstanding immediately after giving effect
to the closing hereunder on the Closing Date and such Schedule accurately sets
forth the aggregate principal amount of such Indebtedness as of the Closing
Date.

4.20. Payment of Taxes.

Except as otherwise permitted under Section 5.5, all state, federal and other
material tax returns and reports of each Loan Party and its Subsidiaries
required to be filed by any of them have been timely filed, and all taxes shown
on such tax returns to be due and payable and all assessments, fees and other
governmental charges upon a Loan Party and its Subsidiaries and upon their
respective assets, income, businesses and franchises that are due and payable
have been paid when due and payable. Each Loan Party and each of its
Subsidiaries have made adequate provision in accordance with GAAP for all taxes
not yet due and payable. No Responsible Officer of Borrower knows of any
proposed tax assessment in excess of

 

  -34-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

$250,000 against a Loan Party or any of its Subsidiaries that is not being
actively contested by such Loan Party or such Subsidiary diligently, in good
faith, and by appropriate proceedings; provided such reserves or other
appropriate provisions, if any, as shall be required in conformity with GAAP
shall have been made or provided therefor.

4.21. Margin Stock.

No Loan Party nor any of its Subsidiaries is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock. No part of the proceeds of the loans
made to Borrower will be used to purchase or carry any such Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any such
margin stock or for any purpose that violates the provisions of Regulation T, U
or X of the Board of Governors of the United States Federal Reserve.

4.22. Governmental Regulation.

No Loan Party nor any of its Subsidiaries is subject to regulation under the
Federal Power Act or the Investment Company Act of 1940 or under any other
federal or state statute or regulation which may limit its ability to incur
Indebtedness or which may otherwise render all or any portion of the Obligations
unenforceable. No Loan Party nor any of its Subsidiaries is a “registered
investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company” as
such terms are defined in the Investment Company Act of 1940.

4.23. OFAC.

No Loan Party nor any of its Subsidiaries is in violation of any of the country
or list based economic and trade sanctions administered and enforced by OFAC. No
Loan Party nor any of its Subsidiaries (a) is a Sanctioned Person or a
Sanctioned Entity, (b) has its assets located in Sanctioned Entities, or
(c) derives revenues from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities. No proceeds of any loan made hereunder will be
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity.

4.24. Employee and Labor Matters.

There is (i) no unfair labor practice complaint pending or, to the knowledge of
Borrower’s Responsible Officers, threatened against any Loan Party before any
Governmental Authority and no grievance or arbitration proceeding pending or
threatened against any Loan Party which arises out of or under any collective
bargaining agreement and that could reasonably be expected to result in a
material liability, (ii) no strike, labor dispute, slowdown, stoppage or similar
action or grievance pending or threatened in writing against any Loan Party that
could reasonably be expected to result in a material liability, or (iii) to the
knowledge of Borrower’s Responsible Officers, no union representation question
existing with respect to the employees of any Loan Party and no union organizing
activity taking place with respect to any of the employees of any Loan Party. No
Loan Party has incurred any liability or obligation under the Worker Adjustment
and Retraining Notification Act or similar state law, which remains unpaid or
unsatisfied. The hours worked and payments made to employees of the Loan Parties
have not

 

  -35-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

been in violation of the Fair Labor Standards Act or any other applicable legal
requirements, except to the extent such violations could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Change.
All material payments due from any Loan Party on account of wages and employee
health and welfare insurance and other benefits have been paid or accrued as a
liability on the books of Borrower, except where the failure to do so could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change.

4.25. Eligible Accounts.

As to each Account that is identified by Borrower as an Eligible Account in a
Borrowing Base Certificate submitted to Co-Collateral Agents, such Account is
(a) a bona fide existing payment obligation of the applicable Account Debtor
created by the sale and delivery of Inventory or the rendition of services to
such Account Debtor in the ordinary course of the applicable Loan Party’s
business, (b) owed to a Loan Party, and (c) not excluded as ineligible by virtue
of one or more of the excluding criteria (other than Co-Collateral
Agents-discretionary criteria) set forth in the definition of Eligible Accounts.

4.26. Eligible Inventory.

As to each item of Inventory that is identified by Borrower as Eligible
Inventory in a Borrowing Base Certificate submitted to Co-Collateral Agents,
such Inventory is (a) of good and merchantable quality, free from known defects,
and (b) not excluded as ineligible by virtue of one or more of the excluding
criteria (other than Co-Collateral Agents-discretionary criteria) set forth in
the definition of Eligible Inventory.

4.27. Locations of Inventory and Equipment.

The Inventory and Equipment (other than vehicles or Equipment out for repair and
Inventory and Equipment not in excess of $250,000 at any one location and not in
excess of $2,000,000 for all such locations) of the Loan Parties are not stored
with a bailee, warehouseman, or similar party except as identified on Schedule
4.27 and are located only at, or in-transit between or to, the locations
identified on Schedule 4.27 (as such Schedule may be updated pursuant to
Section 5.15).

4.28. Inventory Records.

Each Loan Party keeps correct and accurate records itemizing and describing the
type, quality, and quantity of its Inventory and the book value thereof.

 

  -36-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

5. AFFIRMATIVE COVENANTS.

Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations, the Loan Parties shall and, to the
extent specified below, shall cause each of their Subsidiaries to comply with
each of the following:

5.1. Financial Statements, Reports, Certificates.

Deliver to Agent, with copies to each Lender, each of the financial statements,
reports, and other items set forth on Schedule 5.1 no later than the times
specified therein. In addition, Borrower agrees that no Subsidiary of a Loan
Party will have a fiscal year different from that of Borrower. In addition,
Borrower agrees to maintain a system of accounting that enables Borrower to
produce financial statements in accordance with GAAP. Each Loan Party shall also
(a) keep a reporting system that shows all additions, sales, claims, returns,
and allowances with respect to its and its Subsidiaries’ sales, and (b) maintain
its billing systems/practices substantially as in effect as of the Closing Date
and shall only make material modifications thereto with notice to, and with the
consent of, Agent.

5.2. Collateral Reporting.

Provide Agent and Co-Collateral Agents (and if so requested by Agent, with
copies for each Lender) with each of the reports set forth on Schedule 5.2 at
the times specified therein. In addition, Borrower agrees to use commercially
reasonable efforts in cooperation with Agent and Co-Collateral Agents to
facilitate and implement a system of electronic collateral reporting in order to
provide electronic reporting of each of the items set forth on such Schedule.

5.3. Existence.

Except as otherwise permitted under Section 6.3 or Section 6.4, at all times
maintain and preserve in full force and effect its and its Subsidiaries’
existence (including being in good standing in its and its Subsidiaries’
jurisdiction of organization) and all rights and franchises, licenses and
permits material to its and its Subsidiaries’ business.

5.4. Maintenance of Properties.

Maintain and preserve all of its assets that are necessary or useful in the
proper conduct of its business in good working order and condition, ordinary
wear, tear, and casualty excepted and Permitted Dispositions excepted (and
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Change), and comply with the material provisions of all
material leases to which it is a party as lessee, so as to prevent the loss or
forfeiture thereof, unless such provisions are the subject of a Permitted
Protest.

5.5. Taxes.

Cause all assessments and taxes imposed, levied, or assessed against any Loan
Party or its Subsidiaries, or any of their respective assets or in respect of
any of its income, businesses, or franchises to be paid in full, before
delinquency or before the expiration of any extension period, except to the
extent that the validity of such assessment or tax shall be the subject of a
Permitted Protest and so long as, in the case of an assessment or tax that has
or may become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such assessment or tax. Borrower will and will cause each of its
Subsidiaries to make timely payment or deposit of all tax payments and
withholding taxes required of it and them by applicable laws, including those
laws concerning F.I.C.A., F.U.T.A., state disability, and local, state, and
federal income taxes, except to the extent

 

  -37-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

that the validity of such tax shall be the subject of a Permitted Protest, and
will, upon request, furnish Agent with proof reasonably satisfactory to Agent
indicating that Borrower and its Subsidiaries have made such payments or
deposits.

5.6. Insurance.

At Borrower’s expense, maintain insurance respecting each of the Loan Parties’
and their Subsidiaries’ assets wherever located, covering loss or damage by
fire, theft, explosion, and all other hazards and risks as ordinarily are
insured against by other Persons engaged in the same or similar businesses and
similarly situated and located. Borrower also shall maintain (with respect to
each of the Loan Parties and their Subsidiaries) business interruption, general
liability, product liability insurance, director’s and officer’s liability
insurance, fiduciary liability insurance, and employment practices liability
insurance, as well as insurance against larceny, embezzlement, and criminal
misappropriation and, with respect to owned Real Property located in a flood
zone, flood insurance. All such policies of insurance shall be with responsible
and reputable insurance companies reasonably acceptable to Agent and in such
amounts as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated and located. All property
insurance policies covering the Collateral are to be made payable to Agent for
the benefit of Agent and the Lenders, as their interests may appear, in case of
loss, pursuant to a standard loss payable endorsement with a standard non
contributory “lender” or “secured party” clause and are to contain such other
provisions as Agent may reasonably require to fully protect the Lenders’
interest in the Collateral and to any payments to be made under such policies.
All certificates of property and general liability insurance are to be delivered
to Agent, with the loss payable (but only in respect of Collateral) and
additional insured endorsements in favor of Agent and shall provide, in the case
of loss payable endorsements, for not less than 30 days (10 days in the case of
non-payment) prior written notice to Agent of the exercise of any right of
cancellation. If Borrower fails to maintain such insurance, Agent may arrange
for such insurance, but at Borrower’s expense and without any responsibility on
Agent’s part for obtaining the insurance, the solvency of the insurance
companies, the adequacy of the coverage, or the collection of claims. Borrower
shall give Agent prompt notice of any loss exceeding $1,000,000 covered by its
casualty or business interruption insurance. Upon the occurrence and during the
continuance of an Event of Default, Agent shall have the sole right to file
claims under any property and general liability insurance policies in respect of
the Collateral, to receive, receipt and give acquittance for any payments that
may be payable thereunder, and to execute any and all endorsements, receipts,
releases, assignments, reassignments or other documents that may be necessary to
effect the collection, compromise or settlement of any claims under any such
insurance policies.

5.7. Inspection.

Permit Agent, each Co-Collateral Agent and each of their duly authorized
representatives or agents to visit any of the Loan Parties’ properties and
inspect any of the Loan Parties’ assets or books and records, to conduct
appraisals and valuations of Collateral, to examine and make copies of the Loan
Parties’ books and records, and to discuss the Loan Parties’ affairs, finances,
and accounts with, and to be advised as to the same by, the Loan Parties’
officers and employees at such reasonable times and intervals as Agent or any
Co-Collateral Agent, as the case may be, may designate and, so long as no
Default or Event of Default exists, with reasonable prior notice to Borrower.

 

  -38-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

5.8. Compliance with Laws.

Comply, and cause each of their Subsidiaries to comply, with the requirements of
all applicable laws, rules, regulations, and orders of any Governmental
Authority, other than laws, rules, regulations, and orders the non-compliance
with which, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Change.

5.9. Environmental.

(a) Keep any property either owned or operated by Borrower or its Subsidiaries
free of any Environmental Liens (other than those set forth on Schedule 4.12) or
post bonds or other financial assurances sufficient to satisfy the obligations
or liability evidenced by such Environmental Liens,

(b) Comply with Environmental Laws and provide to Agent documentation of such
compliance which Agent reasonably requests except as could not, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Change,

(c) Promptly notify Agent of any release of which a Responsible Officer of
Borrower has knowledge of a Hazardous Material in any reportable quantity from
or onto property owned or operated by Borrower or its Subsidiaries and take any
Remedial Actions required to abate said release or otherwise to come into
compliance with applicable Environmental Law except as could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Change, and

(d) Promptly, but in any event within 15 Business Days of its receipt thereof,
provide Agent with written notice of any of the following: (i) notice that an
Environmental Lien has been filed against any of the real or personal property
of Borrower or its Subsidiaries, (ii) commencement of any Environmental Action
or written notice that an Environmental Action will be filed against Borrower or
its Subsidiaries except to the extent such Environmental Action could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change, and (iii) written notice of a violation, citation, or other
administrative order from a Governmental Authority except to the extent such
violation, citation or order could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change.

5.10. Disclosure Updates.

Promptly and in no event later than 10 Business Days after a Responsible Officer
of a Loan Party obtains knowledge thereof, notify Agent if any written
information, exhibit, or report furnished to Agent, any Co-Collateral Agent or
the Lenders contained, at the time it was furnished, any untrue statement of a
material fact or omitted to state any material fact necessary to make the
statements contained therein not misleading in light of the circumstances in
which made. The foregoing to the contrary notwithstanding, any notification
pursuant to the foregoing provision will not cure or remedy the effect of the
prior untrue statement of a material fact or omission of any material fact nor
shall any such notification have the effect of amending or modifying this
Agreement or any of the Schedules hereto.

 

  -39-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

5.11. Formation of Subsidiaries.

At the time that any Loan Party forms any direct or indirect Subsidiary or
acquires any direct or indirect Subsidiary after the Closing Date, such Loan
Party shall (a) within 30 days after such formation or acquisition (or such
later date as permitted by Agent in its sole discretion) cause any such new
Subsidiary to provide to Agent a joinder to the Guaranty and the Security
Agreement, together with such other security documents (including mortgages with
respect to any Material Real Estate Asset), as well as appropriate financing
statements (and with respect to all property subject to a mortgage, fixture
filings), all in form and substance reasonably satisfactory to Agent (including
being sufficient to grant Agent a first priority Lien (subject to Permitted
Liens) in and to the assets of such newly formed or acquired Subsidiary);
provided that the Guaranty, the Security Agreement, and such other security
documents shall not be required to be provided to Agent with respect to any
Subsidiary of Borrower that is a CFC, so long as such Subsidiary does not
guaranty the Term Loan Debt, if providing such documents would result in adverse
tax consequences or the costs to the Loan Parties of providing such Guaranty,
executing any security documents or perfecting the security interests created
thereby are unreasonably excessive (as determined by Agent in consultation with
Borrower) in relation to the benefits of Agent and the Lenders of the security
or guarantee afforded thereby, (b) within 30 days after such formation or
acquisition (or such later date as permitted by Agent in its sole discretion)
provide to Agent a pledge agreement (or an addendum to the Security Agreement)
and appropriate certificates and powers or financing statements, pledging all of
the direct or beneficial ownership interest in such new Subsidiary reasonably
satisfactory to Agent; provided that only 66% of the total outstanding voting
Stock of any first tier Subsidiary of Borrower that is a CFC (and none of the
Stock of any Subsidiary of such CFC) shall be required to be pledged if pledging
a greater amount would result in adverse tax consequences; and provided,
further, that no such pledge shall be required if the costs to the Loan Parties
of providing such pledge or perfecting the security interests created thereby
are unreasonably excessive (as determined by Agent in consultation with
Borrower) in relation to the benefits of Agent and the Lenders of the security
or guarantee afforded thereby (which pledge, if reasonably requested by Agent,
shall be governed by the laws of the jurisdiction of such Subsidiary), and
(c) within 30 days of such formation or acquisition (or such later date as
permitted by Agent in its sole discretion) provide to Agent all other
documentation, including one or more opinions of counsel reasonably satisfactory
to Agent, which in its opinion is appropriate with respect to the execution and
delivery of the applicable documentation referred to above (including policies
of title insurance or other documentation with respect to all Real Property
owned in fee and subject to a mortgage). Any document, agreement, or instrument
executed or issued pursuant to this Section 5.11 shall be a Loan Document.

5.12. Further Assurances.

At any time upon the reasonable request of Agent, execute or deliver to Agent
any and all financing statements, fixture filings, security agreements, pledges,
assignments, endorsements of certificates of title, mortgages, deeds of trust,
opinions of counsel, and all other documents (the “Additional Documents”) that
Agent may reasonably request in form and substance reasonably satisfactory to
Agent, to create, perfect, and continue perfected or to better perfect Agent’s
Liens in substantially all of the assets of Borrower and the other Loan Parties
(whether now owned or hereafter arising or acquired, tangible or intangible,
real or personal), to

 

  -40-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

create and perfect Liens in favor of Agent in any Material Real Estate Asset
acquired by Borrower or any other Loan Party after the Closing Date or in any
Real Estate Asset that becomes a Material Real Estate Asset after the Closing
Date, and in order to fully consummate all of the transactions contemplated
hereby and under the other Loan Documents; provided that the foregoing is
subject to the limitations set forth in Section 5.11. To the maximum extent
permitted by applicable law, if Borrower refuses or fails to execute or deliver
any reasonably requested Additional Documents within a reasonable period of time
following the request to do so, Borrower hereby authorizes Agent to execute any
such Additional Documents in the applicable Loan Party’s or its Subsidiary’s
name, as applicable, and authorizes Agent to file such executed Additional
Documents in any appropriate filing office. In furtherance and not in limitation
of the foregoing, each Loan Party shall take such actions as Agent may
reasonably request from time to time to ensure that the Obligations are
guarantied by the Guarantors and are secured by substantially all of the assets
of Borrower and the other Loan Parties and all of the outstanding capital Stock
of Borrower’s Subsidiaries (subject to exceptions and limitations contained in
the Loan Documents).

5.13. Lender Meetings.

Within 90 days after the close of each fiscal year of Borrower, at the request
of Agent or of the Required Lenders and upon reasonable prior notice, hold a
meeting (at a mutually agreeable location and time or, at the option of Agent,
by conference call) with all Lenders who choose to attend such meeting at which
meeting shall be reviewed the financial results of the previous fiscal year and
the financial condition of Borrower and its Subsidiaries and the projections
presented for the current fiscal year of Borrower.

5.14. Material Contracts.

Contemporaneously with the delivery of each Compliance Certificate with respect
to a fiscal quarter pursuant to Section 5.1, provide Agent with copies of
(a) each Material Contract entered into since the delivery of the previous
Compliance Certificate, and (b) each material amendment or modification of any
Material Contract entered into since the delivery of the previous Compliance
Certificate.

5.15. Location of Inventory and Equipment.

Keep each Loan Parties’ Inventory and Equipment (other than vehicles and
Equipment out for repair and Inventory and Equipment not in excess of $250,000
at any one location and not in excess of $2,000,000 for all such locations) only
at the locations identified on Schedule 4.27 and their chief executive offices
only at the locations identified on Schedule 4.6(b); provided, however, that
Borrower may amend Schedule 4.27 or Schedule 4.6(b) so long as such amendment
occurs by written notice to Agents not less than 15 days after the date on which
such Inventory or Equipment is moved to such new location or such chief
executive office is relocated and so long as such new location is within the
continental United States. Loan Parties will use commercially reasonable efforts
to obtain a Collateral Access Agreement with respect to each location at which
Inventory and Equipment in excess of $1,000,000 is located.

 

  -41-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

5.16. Post Closing Deliveries.

(a) Within 60 days of the date hereof, Borrower shall deliver to Co-Collateral
Agents, the Control Agreements required pursuant to Section 6.11.

(b) Within 60 days of the date hereof, Borrower shall deliver to Co-Collateral
Agents, the Mortgages and mortgagee title insurance policies (or marked
commitments to issue the same) for the Real Property Collateral issued by a
title insurance company satisfactory to Agent (each a “Mortgage Policy” and,
collectively, the “Mortgage Policies”) in amounts satisfactory to Agent assuring
Agent that the Mortgages on such Real Property Collateral are valid and
enforceable first priority mortgage Liens on such Real Property Collateral free
and clear of all defects and encumbrances except Permitted Liens, and the
Mortgage Policies otherwise shall be in form and substance satisfactory to
Agent.

(c) Within 30 days of the date hereof, Borrower shall deliver to Agent a pledge
agreement pledging 66% of the total outstanding voting Stock of Bronto Skylift
OyAb (“Bronto Finland”), which pledge agreement shall be governed by the local
law of Bronto Finland’s home jurisdiction and shall be in a form and substance
acceptable to Agent, together with the original certificates (if such interest
is certificated) being so pledged, accompanied by undated stock powers executed
in blank and other proper instruments of transfer, in each case if applicable
under the laws of such jurisdiction, together with customary opinions with
respect to such pledge agreements in form and substance satisfactory to Agent.

(d) Within 30 days of the date hereof, Borrower shall deliver to Agent a pledge
agreement pledging 66% of the total outstanding voting Stock of Federal Signal
of Europe B.V. (“FS Netherland”), which pledge agreement shall be governed by
the local law of FS Netherland’s home jurisdiction and shall be in a form and
substance acceptable to Agent, together with the original certificates (if such
interest is certificated) being so pledged, accompanied by undated stock powers
executed in blank and other proper instruments of transfer, in each case if
applicable under the laws of such jurisdiction, together with customary opinions
with respect to such pledge agreements in form and substance satisfactory to
Agent.

(e) Within 30 days of the date hereof, Borrower shall deliver to Agent a pledge
agreement pledging 66% of the total outstanding voting Stock of Federal Signal
UK Holdings Limited (“FS UK”), which pledge agreement shall be governed by the
local law of FS UK’s home jurisdiction and shall be in a form and substance
acceptable to Agent, together with the original certificates (if such interest
is certificated) being so pledged, accompanied by undated stock powers executed
in blank and other proper instruments of transfer, in each case if applicable
under the laws of such jurisdiction, together with customary opinions with
respect to such pledge agreements in form and substance satisfactory to Agent.

(f) Within 30 days of the date hereof, Borrower shall deliver to Agent a pledge
agreement pledging 66% of the total outstanding voting Stock of Sirit, Inc.
(“Sirit Canada”), which pledge agreement shall be governed by the local law of
Sirit Canada’s home jurisdiction and shall be in a form and substance acceptable
to Agent, together with the original certificates (if such interest is
certificated) being so pledged, accompanied by undated stock powers executed in
blank and other proper instruments of transfer, in each case if applicable under
the laws of such jurisdiction, together with customary opinions with respect to
such pledge agreements in form and substance satisfactory to Agent.

 

  -42-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

(g) Within 60 days of the date hereof, Borrower shall deliver evidence that the
UCC financing statement filed against the Borrower in favor of Motorola with the
Secretary of State of Illinois has been amended to limit the collateral
description set forth therein in a manner acceptable to Co-Collateral Agents.

6. NEGATIVE COVENANTS.

Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations, the Loan Parties will not and will not
permit any of their Subsidiaries to do any of the following:

6.1. Indebtedness.

Create, incur, assume, suffer to exist, guarantee, or otherwise become or
remain, directly or indirectly, liable with respect to any Indebtedness, except
for Permitted Indebtedness.

6.2. Liens.

Create, incur, assume, or suffer to exist, directly or indirectly, any Lien on
or with respect to any of its assets, of any kind, whether now owned or
hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.

6.3. Restrictions on Fundamental Changes.

(a) Other than in order to consummate a Permitted Acquisition, enter into any
merger, consolidation, reorganization, or recapitalization, or reclassify its
Stock, except for (i) any merger between Loan Parties, provided that Borrower
must be the surviving entity of any such merger to which it is a party, (ii) any
merger between a Loan Party and Subsidiaries of such Loan Party that are not
Loan Parties so long as such Loan Party is the surviving entity of any such
merger, and (iii) any merger between Subsidiaries of Borrower that are not Loan
Parties,

(b) Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of Immaterial
Subsidiaries, (ii) the liquidation or dissolution of a Loan Party (other than
Borrower) or any of its wholly-owned Subsidiaries so long as all of the assets
(including any interest in any Stock) of such liquidating or dissolving Loan
Party or Subsidiary are transferred to a Loan Party that is not liquidating or
dissolving, or (iii) the liquidation or dissolution of a Subsidiary of Borrower
that is not a Loan Party (other than any such Subsidiary the Stock of which (or
any portion thereof) is subject to a Lien in favor of Agent) so long as all of
the assets of such liquidating or dissolving Subsidiary are transferred to a
Subsidiary of Borrower that is not liquidating or dissolving, or

(c) Suspend or go out of a substantial portion of its or their business, except
as permitted pursuant to clauses (a) or (b) above or in connection with the
transactions permitted pursuant to Section 6.4.

 

  -43-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

6.4. Disposal of Assets.

Other than Permitted Dispositions or transactions expressly permitted by
Sections 6.3 or 6.11, convey, sell, lease, license, assign, transfer, or
otherwise dispose of (or enter into an agreement to convey, sell, lease,
license, assign, transfer, or otherwise dispose of) any of Borrower’s or its
Subsidiaries assets.

6.5. Change Name.

Change Borrower’s or any other Loan Party’s name, organizational identification
number, state of organization or organizational identity; provided, however,
that Borrower or any other Loan Party may change its name upon at least 10 days
prior written notice to Agent of such change.

6.6. Nature of Business.

Make any change in the nature of its or their business as described in
Borrower’s Form 10-K annual report dated December 31, 2010 or acquire any
properties or assets that are not reasonably related to the conduct of such
business activities; provided, however, that the foregoing shall not prevent
Borrower and its Subsidiaries from engaging in any business that is reasonably
related or ancillary to its or their business.

6.7. Prepayments and Amendments.

(a) Except in connection with Refinancing Indebtedness permitted by Section 6.1,

(i) optionally prepay (which term shall not include prepayments of Indebtedness
with proceeds of dispositions or Stock issuances required under the Term Loan
Credit Agreement in the event such proceeds are not otherwise reinvested),
redeem, defease, purchase, or otherwise acquire any Indebtedness of Borrower or
its Subsidiaries, other than (A) the Obligations in accordance with this
Agreement, (B) Permitted Intercompany Advances and (C) prepayments of the Term
Loan Debt so long as (x) no Default or Event of Default shall have occurred and
be continuing or would result therefrom and (y) Excess Availability immediately
before and after giving effect to such prepayment is greater than 20% of the
Maximum Revolver Amount, or

(ii) make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the applicable subordination terms and conditions,
or

(b) Directly or indirectly, amend, modify, or change any of the terms or
provisions of

(i) any agreement, instrument, document, indenture, or other writing evidencing
or concerning Permitted Indebtedness other than (A) the Obligations in
accordance with this Agreement, (B) Permitted Intercompany Advances,
(C) Indebtedness permitted under clauses (c), (e), (h), (j), (k), (p) and (q) of
the definition of Permitted Indebtedness and (D) any Term Loan Document in
accordance with the Intercreditor Agreement,

 

  -44-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

(ii) any Material Contract except to the extent that such amendment,
modification, or change could not, individually or in the aggregate, reasonably
be expected to be materially adverse to the interests of the Lenders, or

(iii) the Governing Documents of any Loan Party or any of its Subsidiaries if
the effect thereof, either individually or in the aggregate, could reasonably be
expected to be materially adverse to the interests of the Lenders.

6.8. Change of Control.

Cause, permit, or suffer, directly or indirectly, any Change of Control.

6.9. Restricted Junior Payments.

Make any Restricted Junior Payment; provided, however, that, so long as it is
permitted by law, and so long as no Default or Event of Default shall have
occurred and be continuing or would result therefrom,

(a) Borrower may make distributions to former employees, officers, or directors
of Borrower (or any spouses, ex-spouses, or estates of any of the foregoing) on
account of redemptions of Stock of Borrower held by such Persons, provided,
however, that the aggregate amount of such redemptions made by Borrower during
the term of this Agreement plus the amount of Indebtedness outstanding under
clause (l) of the definition of Permitted Indebtedness, does not exceed
$1,000,000 in the aggregate,

(b) Borrower may make distributions to former employees, officers, or directors
of Borrower (or any spouses, ex-spouses, or estates of any of the foregoing),
solely in the form of forgiveness of Indebtedness of such Persons owing to
Borrower on account of repurchases of the Stock of Borrower held by such
Persons; provided that such Indebtedness was incurred by such Persons solely to
acquire Stock of Borrower; and

(c) Borrower may make distributions to its equity holders so long as (x) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom and (y) Excess Availability immediately before and after giving
effect to such distribution is greater than 20% of the Maximum Revolver Amount.

6.10. Accounting Methods.

Modify or change its fiscal year or its method of accounting (other than as may
be required to conform to GAAP).

6.11. Investments; Controlled Investments.

(a) Except for Permitted Investments, directly or indirectly, make or acquire
any Investment or incur any liabilities (including contingent obligations) for
or in connection with any Investment.

(b) Other than (i) an aggregate amount of not more than $1,000,000 at any one
time, in the case of Borrower and the other Loan Parties, (ii) amounts deposited
into Deposit

 

  -45-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

Accounts specially and exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for Borrower’s or its Subsidiaries’
employees, and (iii) an aggregate amount of not more than $25,000,000
(calculated at current exchange rates) at any one time, in the case of
Subsidiaries of Borrower that are not Loan Parties, make, acquire, or permit to
exist Permitted Investments consisting of cash, Cash Equivalents, or amounts
credited to Deposit Accounts or Securities Accounts unless Borrower or its
Subsidiary, as applicable, and the applicable bank or securities intermediary
have entered into Control Agreements with Agent governing such Permitted
Investments in order to perfect (and further establish) Agent’s Liens in such
Permitted Investments. Except as provided in Section 6.11(b)(i), (ii), and
(iii), Borrower shall not and shall not permit its Subsidiaries to establish or
maintain any Deposit Account or Securities Account unless Agent shall have
received a Control Agreement in respect of such Deposit Account or Securities
Account.

6.12. Transactions with Affiliates.

Directly or indirectly enter into or permit to exist any transaction with any
Affiliate of Borrower or any of its Subsidiaries except for:

(a) transactions (other than the payment of management, consulting, monitoring,
or advisory fees) between Borrower or its Subsidiaries, on the one hand, and any
Affiliate of Borrower or its Subsidiaries, on the other hand, so long as such
transactions (i) are fully disclosed to Agent prior to the consummation thereof,
if they involve one or more payments by Borrower or its Subsidiaries in excess
of $10,000,000 for any single transaction or series of related transactions, and
(ii) are no less favorable, taken as a whole, to Borrower or its Subsidiaries,
as applicable, than would be obtained in an arm’s length transaction with a
non-Affiliate,

(b) so long as it has been approved by Borrower’s or its applicable Subsidiary’s
board of directors (or comparable governing body) in accordance with applicable
law, any indemnity provided for the benefit of directors (or comparable
managers) of Borrower or its applicable Subsidiary,

(c) so long as it has been approved by Borrower’s or its applicable Subsidiary’s
board of directors (or comparable governing body) in accordance with applicable
law, the payment of reasonable compensation, severance, or employee benefit
arrangements to employees, officers, and outside directors of Borrower and its
Subsidiaries in the ordinary course of business and consistent with industry
practice, and

(d) transactions permitted by Section 6.3 or Section 6.9, or any Permitted
Intercompany Advance.

6.13. Use of Proceeds.

Use the proceeds of any loan made hereunder for any purpose other than (a) on
the Closing Date, (i) to repay, in full when taken together with the proceeds of
the Term Loan Debt, the outstanding principal, accrued interest, and accrued
fees and expenses owing under or in connection with the Existing Credit
Facility, and (ii) to pay transactional fees, costs, and expenses incurred in
connection with this Agreement, the other Loan Documents, and the

 

  -46-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

transactions contemplated hereby and thereby, and (b) thereafter, consistent
with the terms and conditions hereof, for their lawful and permitted purposes
(including that no part of the proceeds of the loans made to Borrower will be
used to purchase or carry any such Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any such margin stock or for any
purpose that violates the provisions of Regulation T, U or X of the Board of
Governors of the United States Federal Reserve).

6.14. Limitation on Issuance of Stock.

Except for the issuance or sale of common stock or Permitted Preferred Stock by
Borrower, issue or sell or enter into any agreement or arrangement for the
issuance and sale of any of its Stock.

6.15. Immaterial Subsidiaries.

No Loan Party, or any of its Subsidiaries shall permit any Immaterial Subsidiary
to (a) incur, directly or indirectly, any Indebtedness or any other obligation
or liability whatsoever, (b) create or suffer to exist any Lien upon any
property or assets now owned or hereafter acquired by it, (c) engage in any
business or activity or own any assets, (d) consolidate with or merge with or
into, or convey, transfer or lease all or substantially all its assets to, any
Person, (e) sell or otherwise dispose of any Stock of any of its Subsidiaries,
(f) create or acquire any Subsidiary or make or own any Investment in any
Person, or (g) fail to hold itself out to the public as a legal entity separate
and distinct from all other Persons.

7. FINANCIAL COVENANTS.

Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations, Borrower will:

Fixed Charge Coverage Ratio. During a Covenant Testing Period, have (i) a Fixed
Charge Coverage Ratio, measured as of the last day of each month commencing
March 31, 2012 through and including February 28, 2013, calculated for the
period commencing on March 1, 2012 through and including such date, of at least
1.00:1.0 and (ii) a Fixed Charge Coverage Ratio, measured as of the last day of
each month commencing March 31, 2013, calculated on a trailing 12-month basis,
of at least 1.00:1.0.

8. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

8.1. If Borrower fails to pay when due and payable, or when declared due and
payable, (a) all or any portion of the Obligations consisting of interest, fees,
or charges due the Lender Group, reimbursement of Lender Group Expenses, or
other amounts (other than any portion thereof constituting principal)
constituting Obligations (including any portion thereof that accrues after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding), and
such failure continues for a period of 3 Business Days, or (b) all or any
portion of the principal of the Obligations;

 

  -47-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

8.2. If any Loan Party or any of its Subsidiaries:

(a) fails to perform or observe any covenant or other agreement contained in any
of (i) Sections 5.1, 5.2, 5.3 (solely if Borrower is not in good standing in its
jurisdiction of organization), 5.6, 5.7 (solely if Borrower refuses to allow
Agent or its representatives or agents to visit Borrower’s properties, inspect
its assets or books or records, examine and make copies of its books and
records, or discuss Borrower’s affairs, finances, and accounts with officers and
employees of Borrower), 5.10, 5.11, 5.13, 5.14 or 5.16 of this Agreement,
(ii) Sections 6.1 through 6.15 of this Agreement, (iii) Section 7 of this
Agreement, or (iv) clauses (c), (f), (j) or (k) of Section 6 of the Security
Agreement;

(b) fails to perform or observe any covenant or other agreement contained in any
of Sections 5.3 (other than if Borrower is not in good standing in its
jurisdiction of organization), 5.4, 5.5, 5.8, 5.12, or 5.15 of this Agreement
and such failure continues for a period of 10 days after the earlier of (i) the
date on which such failure shall first become known to any Responsible Officer
of Borrower or (ii) the date on which written notice thereof is given to
Borrower by Agent; or

(c) fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of 30 days after the earlier of (i) the
date on which such failure shall first become known to any Responsible Officer
of Borrower or (ii) the date on which written notice thereof is given to
Borrower by Agent;

8.3. Any money judgment, writ or warrant of attachment or similar process
involving in the aggregate at any time an amount in excess of $2,000,000 (other
than (i) if the Borrower reasonably believes that such judgment, writ, or
warrant of attachment or similar process is adequately covered by insurance from
a solvent and unaffiliated insurance company and (ii) either (A) such insurance
company has not denied coverage or (B) the Co-Collateral Agents determine in
good faith, based upon evidence provided by the Borrower reasonably satisfactory
to the Co-Collateral Agents, that such judgment, writ or warrant of attachment
or similar process is adequately covered by insurance) shall be entered or filed
against Borrower or any of its Subsidiaries or any of their respective assets
and shall remain undischarged, unvacated, unbonded or unstayed by court order,
notice of appeal or operation of law, practice or procedure for a period of
sixty days (or in any event later than five days prior to the date of any
proposed sale thereunder);

8.4. If an Insolvency Proceeding is commenced by a Loan Party or any of its
Subsidiaries;

8.5. If an Insolvency Proceeding is commenced against a Loan Party or any of its
Subsidiaries and any of the following events occur: (a) such Loan Party or such
Subsidiary consents to the institution of such Insolvency Proceeding against it,
(b) the petition commencing

 

  -48-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

the Insolvency Proceeding is not timely controverted, (c) the petition
commencing the Insolvency Proceeding is not dismissed within 60 calendar days of
the date of the filing thereof, (d) an interim trustee is appointed to take
possession of all or any substantial portion of the properties or assets of, or
to operate all or any substantial portion of the business of, such Loan Party or
its Subsidiary, or (e) an order for relief shall have been issued or entered
therein;

8.6. If a Loan Party or any of its Subsidiaries is enjoined, restrained, or in
any way prevented by court order from continuing to conduct all or any material
part of the business affairs of Borrower and its Subsidiaries, taken as a whole;

8.7. If there is (a) an event of default under the Term Loan Documents, or (b) a
default in one or more agreements to which a Loan Party or any of its
Subsidiaries is a party with one or more third Persons relative to a Loan
Party’s or any of its Subsidiaries’ Indebtedness involving an aggregate amount
of $5,000,000 or more, and such default (i) occurs at the final maturity of the
obligations thereunder, or (ii) results in a right by such third Person,
irrespective of whether exercised, to accelerate the maturity of such Loan
Party’s or its Subsidiary’s obligations thereunder,;

8.8. If any warranty, representation, certificate, statement, or Record made by
any Loan Party herein or in any other Loan Document or delivered in writing to
Agent, any Co-Collateral Agent or any Lender in connection with this Agreement
or any other Loan Document proves to be untrue in any material respect (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) as of the date of issuance or making or deemed making thereof;

8.9. If the obligation of any Guarantor under any Guaranty is limited or
terminated by operation of law or by such Guarantor (other than in accordance
with the terms of this Agreement);

8.10. If the Security Agreement or any other Loan Document that purports to
create a Lien, shall, for any reason, fail or cease to create a valid and
perfected and, except to the extent of Permitted Liens which are permitted
purchase money Liens or the interests of lessors under Capital Leases or the
Permitted Liens in respect of the Term Loan Debt, first priority Lien on the
Collateral covered thereby, except (a) as a result of a disposition of the
applicable Collateral in a transaction permitted under this Agreement, or (b) as
the result of an action or failure to act on the part of Agent, any
Co-Collateral Agent or any Lender; or

8.11. The validity or enforceability of any Loan Document shall at any time for
any reason (other than solely as the result of an action or failure to act on
the part of Agent, any Co-Collateral Agent or any Lender) be declared to be null
and void, or a proceeding shall be commenced by a Loan Party or its
Subsidiaries, or by any Governmental Authority having jurisdiction over a Loan
Party or its Subsidiaries, seeking to establish the invalidity or
unenforceability thereof, or a Loan Party or its Subsidiaries shall deny that
such Loan Party or its Subsidiaries has any liability or obligation purported to
be created under any Loan Document.

 

  -49-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

9. RIGHTS AND REMEDIES.

9.1. Rights and Remedies.

Upon the occurrence and during the continuation of an Event of Default, Agent
may, and, at the instruction of the Required Lenders, shall (in each case under
clauses (a) or (b) by written notice to Borrower), in addition to any other
rights or remedies provided for hereunder or under any other Loan Document or by
applicable law, do any one or more of the following:

(a) declare the Obligations (other than the Bank Product Obligations), whether
evidenced by this Agreement or by any of the other Loan Documents immediately
due and payable, whereupon the same shall become and be immediately due and
payable and Borrower shall be obligated to repay all of such Obligations in
full, without presentment, demand, protest, or further notice or other
requirements of any kind, all of which are hereby expressly waived by Borrower;

(b) declare the Commitments terminated, whereupon the Commitments shall
immediately be terminated together with (i) any obligation of any Lender
hereunder to make Advances, (ii) the obligation of the Swing Lender to make
Swing Loans, and (iii) the obligation of the Issuing Lender to issue Letters of
Credit; and

(c) exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents or applicable law.

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations), inclusive of all accrued
and unpaid interest thereon and all fees and all other amounts owing under this
Agreement or under any of the other Loan Documents, shall automatically and
immediately become due and payable and Borrower shall be obligated to repay all
of such Obligations in full, without presentment, demand, protest, or notice of
any kind, all of which are expressly waived by Borrower.

9.2. Remedies Cumulative.

The rights and remedies of the Lender Group under this Agreement, the other Loan
Documents, and all other agreements shall be cumulative. The Lender Group shall
have all other rights and remedies not inconsistent herewith as provided under
the Code, by law, or in equity. No exercise by the Lender Group of one right or
remedy shall be deemed an election, and no waiver by the Lender Group of any
Event of Default shall be deemed a continuing waiver. No delay by the Lender
Group shall constitute a waiver, election, or acquiescence by it.

10. WAIVERS; INDEMNIFICATION.

10.1. Demand; Protest; etc.

Borrower waives demand, protest, notice of protest, notice of default or
dishonor, notice of payment and nonpayment, nonpayment at maturity, release,
compromise, settlement, extension, or renewal of documents, instruments, chattel
paper, and guarantees at any time held by the Lender Group on which Borrower may
in any way be liable.

 

  -50-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

10.2. The Lender Group’s Liability for Collateral.

Borrower hereby agrees that: (a) so long as Agent complies with its obligations,
if any, under the Code, the Lender Group shall not in any way or manner be
liable or responsible for: (i) the safekeeping of the Collateral, (ii) any loss
or damage thereto occurring or arising in any manner or fashion from any cause,
(iii) any diminution in the value thereof, or (iv) any act or default of any
carrier, warehouseman, bailee, forwarding agency, or other Person, and (b) all
risk of loss, damage, or destruction of the Collateral shall be borne by
Borrower.

10.3. Indemnification.

Borrower shall pay, indemnify, defend, and hold the Agent-Related Persons, the
Lender-Related Persons, and each Participant (each, an “Indemnified Person”)
harmless (to the fullest extent permitted by law) from and against any and all
claims, demands, suits, actions, investigations, proceedings, liabilities,
fines, costs, penalties, and damages, and all reasonable fees and disbursements
of attorneys, experts, or consultants and all other costs and expenses actually
incurred in connection therewith or in connection with the enforcement of this
indemnification (as and when they are incurred and irrespective of whether suit
is brought), at any time asserted against, imposed upon, or incurred by any of
them (a) in connection with or as a result of or related to the execution and
delivery (provided that Borrower shall not be liable for costs and expenses
(including attorneys fees) of any Lender (other than WFCF and GECC) incurred in
advising, structuring, drafting, reviewing, administering or syndicating the
Loan Documents), enforcement, performance, or administration (including any
restructuring or workout with respect hereto) of this Agreement, any of the
other Loan Documents, or the transactions contemplated hereby or thereby or the
monitoring of Borrower’s and its Subsidiaries’ compliance with the terms of the
Loan Documents (provided, however, that the indemnification in this clause
(a) shall not extend to (i) disputes solely between or among the Lenders,
(ii) disputes solely between or among the Lenders and their respective
Affiliates; it being understood and agreed that the indemnification in this
clause (a) shall extend to Agent (but not the Lenders) relative to disputes
between or among Agent on the one hand, and one or more Lenders, or one or more
of their Affiliates, on the other hand, or (iii) any Taxes or any costs
attributable to Taxes, which shall be governed by Section 16), (b) with respect
to any investigation, litigation, or proceeding related to this Agreement, any
other Loan Document, or the use of the proceeds of the credit provided hereunder
(irrespective of whether any Indemnified Person is a party thereto), or any act,
omission, event, or circumstance in any manner related thereto, and (c) in
connection with or arising out of any presence or release of Hazardous Materials
at, on, under, to or from any assets or properties owned, leased or operated by
Borrower or any of its Subsidiaries or any Environmental Actions, Environmental
Liabilities or Remedial Actions related in any way to any such assets or
properties of Borrower or any of its Subsidiaries (each and all of the
foregoing, the “Indemnified Liabilities”). The foregoing to the contrary
notwithstanding, Borrower shall have no obligation to any Indemnified Person
under this Section 10.3 with respect to any Indemnified Liability that a court
of competent jurisdiction finally determines to have resulted from the gross
negligence or willful misconduct of such Indemnified Person or its officers,
directors, employees, attorneys, or agents. This provision shall survive the
termination of this Agreement and the repayment of the Obligations. If any

 

  -51-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Borrower was required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrower
with respect thereto. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO
EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE
OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

11. NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to Borrower or Agent, as the case may be, they shall be sent to the
respective address set forth below:

 

If to Borrower:   

FEDERAL SIGNAL CORPORATION

1415 West 22nd Street, Suite 1100

Oak Brook, IL 60523

Attn: Ron Dolatowski, Treasurer

Fax No. 630-954-2041

E-mail: rdolatowski@federalsignal.com

with copies to:   

THOMPSON COBURN LLP

One US Bank Plaza

505 N. 7th Street Suite 2700

St. Louis, Missouri 63101-1611

Attn: Ruthanne C. Hammett, Esq.

Fax No. 314-552-7155

E-mail: rhammett@thompsoncoburn.com

If to Agent:   

WELLS FARGO CAPITAL FINANCE, LLC

150 South Wacker Drive

Suite 2200

Chicago, Illinois 60606

Attn: Barry Felker

Fax No. (312) 332-0424

E-mail: barry.felker@wellsfargo.com

 

  -52-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

with copies to:   

GOLDBERG KOHN LTD.

55 East Monroe Street

Chicago, Illinois 60603

Attn: Keith G. Radner, Esq.

Fax No.(312) 863-7445

E-mail: keith.radner@goldbergkohn.com

If to GECC:   

GENERAL ELECTRIC CAPITAL CORPORATION

500 West Monroe

Chicago, Illinois 60601

Attn: Portfolio Manager — Federal Signal

Fax No. (312) 463-3840

E-mail: william.kane@ge.com

with copies to:   

WINSTON & STRAWN LLP

35 West Wacker Drive

Chicago, Illinois 60601

Attn: Kevin M. Ryan, Esq.

Fax No.(312) 558-5700

E-mail: kryan@winston.com

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return email or
other written acknowledgment).

12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF ILLINOIS.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE

 

  -53-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF
COOK, STATE OF ILLINOIS; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT
AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN
THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE
SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWER AND EACH MEMBER OF THE
LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH
MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO
THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND EACH MEMBER
OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS
OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.
BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED
THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

(d) BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF COOK AND
THE STATE OF ILLINOIS, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1. Assignments and Participations.

(a) With the prior written consent of Borrower, which consent of Borrower shall
not be unreasonably withheld, delayed or conditioned, and shall not be required
(1) if an Event of Default has occurred and is continuing, and (2) in connection
with an assignment to a

 

  -54-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

Person that is a Lender or an Affiliate (other than individuals) of a Lender and
with the prior written consent of Agent, which consent of Agent shall not be
unreasonably withheld, delayed or conditioned, and shall not be required in
connection with an assignment to a Person that is a Lender or an Affiliate
(other than individuals) of a Lender, any Lender may assign and delegate to one
or more assignees (each, an “Assignee”; provided, however, that no Loan Party,
or Affiliate of a Loan Party or holder of Term Loan Debt shall be permitted to
become an Assignee (other than a Lender party to this Agreement on the date
hereof)) all or any portion of the Obligations, the Commitments and the other
rights and obligations of such Lender hereunder and under the other Loan
Documents, in a minimum amount (unless waived by Agent) of $5,000,000 (except
such minimum amount shall not apply to (x) an assignment or delegation by any
Lender to any other Lender or an Affiliate of any Lender or (y) a group of new
Lenders, each of which is an Affiliate of each other or a Related Fund of such
new Lender to the extent that the aggregate amount to be assigned to all such
new Lenders is at least $5,000,000); provided, however, that Borrower and Agents
may continue to deal solely and directly with such Lender in connection with the
interest so assigned to an Assignee until (i) written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Borrower and Agent by such Lender
and the Assignee, (ii) such Lender and its Assignee have delivered to Borrower
and Agent an Assignment and Acceptance and Agent has notified the assigning
Lender of its receipt thereof in accordance with Section 13.1(b), and
(iii) unless waived by Agent, the assigning Lender or Assignee has paid to Agent
for Agent’s separate account a processing fee in the amount of $3,500.

(b) From and after the date that Agent notifies the assigning Lender (with a
copy to Borrower) that it has received an executed Assignment and Acceptance
and, if applicable, payment of the required processing fee, (i) the Assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a “Lender” and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, however, that nothing
contained herein shall release any assigning Lender from obligations that
survive the termination of this Agreement, including such assigning Lender’s
obligations under Section 15 and Section 17.9(a).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower or the
performance or observance by Borrower of any of its

 

  -55-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

obligations under this Agreement or any other Loan Document furnished pursuant
hereto, (iii) such Assignee confirms that it has received a copy of this
Agreement, together with such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance, (iv) such Assignee will, independently and without
reliance upon Agent, such assigning Lender or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement, (v) such Assignee appoints and authorizes Agent to take such
actions and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to Agent, by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto, and (vi) such Assignee
agrees that it will perform all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

(d) Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom. The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.

(e) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a “Participant”) participating interests in all
or any portion of its Obligations, its Commitment, and the other rights and
interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents; provided, however, that (i) the Originating Lender shall
remain a “Lender” for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrower,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender (other than a
waiver of default interest), or (E) decreases the amount or postpones the due
dates of scheduled principal repayments or prepayments or premiums payable to
such Participant through such Lender, and (v) all amounts payable by Borrower
hereunder shall be determined as if such Lender had not sold such participation,
except that, if amounts outstanding under this Agreement are due and unpaid, or
shall have been declared or shall have become due and payable upon the

 

  -56-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

occurrence of an Event of Default, each Participant shall be deemed to have the
right of set off in respect of its participating interest in amounts owing under
this Agreement to the same extent as if the amount of its participating interest
were owing directly to it as a Lender under this Agreement. The rights of any
Participant only shall be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Borrower, the Collections of the Loan Parties, the Collateral,
or otherwise in respect of the Obligations. No Participant shall have the right
to participate directly in the making of decisions by the Lenders among
themselves. Each Lender that sells a participating interest shall maintain, or
cause to be maintained, a register on which it enters the name and address of
each Participant and the principal amount thereof and stated interest thereon
held by such Participant.

(f) In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to Borrower and its Subsidiaries and their
respective businesses.

(g) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.

13.2. Successors.

This Agreement shall bind and inure to the benefit of the respective successors
and assigns of each of the parties; provided, however, that Borrower may not
assign this Agreement or any rights or duties hereunder without the Lenders’
prior written consent and any prohibited assignment shall be absolutely void ab
initio. No consent to assignment by the Lenders shall release Borrower from its
Obligations. A Lender may assign this Agreement and the other Loan Documents and
its rights and duties hereunder and thereunder pursuant to Section 13.1 and,
except as expressly required pursuant to Section 13.1, no consent or approval by
Borrower is required in connection with any such assignment.

14. AMENDMENTS; WAIVERS.

14.1. Amendments and Waivers.

(a) No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than Bank Product Agreements or the
Fee Letter), and no consent with respect to any departure by Borrower therefrom,
shall be effective unless the same shall be in writing and signed by the
Required Lenders (or by Agent at the written request of the Required Lenders)
and the Loan Parties that are party thereto and then any such waiver or consent
shall be effective, but only in the specific instance and for the specific
purpose for which given; provided, however, that:

(i) no such waiver, amendment, or consent shall, unless in writing and signed by
all of the Lenders directly affected thereby and all of the Loan Parties that
are party thereto, do any of the following:

(A) increase the amount of or extend the expiration date of any Commitment of
any Lender or amend, modify, or eliminate the last sentence of
Section 2.4(c)(i),

 

  -57-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

(B) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document (other than prepayments under
Section 2.4(e)(ii) of this Agreement), or

(C) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except in connection with the waiver
of applicability of Section 2.6(c) (which waiver shall be effective with the
written consent of the Required Lenders); and

(ii) no such waiver, amendment, or consent shall, unless in writing and signed
by all of the Lenders and all of the Loan Parties that are party thereto, do any
of the following:

(A) amend, modify, or eliminate this Section or any provision of this Agreement
providing for consent or other action by all Lenders,

(B) amend, modify, or eliminate Section 15.11,

(C) other than as permitted by Section 15.11, release Agent’s Lien in and to any
of the Collateral,

(D) amend, modify, or eliminate the definition of “Required Lenders” or “Pro
Rata Share”,

(E) except in accordance with the Intercreditor Agreement as in effect on the
Closing Date, contractually subordinate any of Agent’s Liens,

(F) other than in connection with a merger, liquidation, dissolution or sale of
such Person expressly permitted by the terms hereof or the other Loan Documents,
release Borrower or any Guarantor from any obligation for the payment of money
or consent to the assignment or transfer by Borrower or any Guarantor of any of
its rights or duties under this Agreement or the other Loan Documents,

(G) amend, modify, or eliminate any of the provisions of Section 2.4(b)(i) or
(ii) or Section 2.4(e) or (f),

(H) amend, modify, or eliminate any of the provisions of Section 13.1(a) to
permit a Loan Party, or an Affiliate of a Loan Party to be permitted to become
an Assignee, or

 

  -58-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

(I) amend, modify, or eliminate the definition of Borrowing Base or any of the
defined terms (including the definitions of Eligible Accounts, and Eligible
Inventory) that are used in such definition to the extent that any such change
results in more credit being made available to Borrower based upon the Borrowing
Base, but not otherwise, or the definitions of Maximum Revolver Amount, or
change Section 2.1(c).

(b) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive (i) the definition of, or any of the terms or provisions of,
the Fee Letter, without the written consent of Agent, each Co-Collateral Agent
and Borrower (and shall not require the written consent of any of the Lenders),
(ii) any provision of Section 15 pertaining to Agent, or any other rights or
duties of Agent under this Agreement or the other Loan Documents, without the
written consent of Agent, Borrower, and the Required Lenders, and (iii) any
provision of Section 15 pertaining to Co-Collateral Agents, or any other rights
or duties of Co-Collateral Agents under this Agreement or the other Loan
Documents, without the written consent of each Co-Collateral Agent, Borrower,
and the Required Lenders,

(c) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Issuing Lender, or any other rights or duties of Issuing Lender
under this Agreement or the other Loan Documents, without the written consent of
Issuing Lender, Agent, Borrower, and the Required Lenders,

(d) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Swing Lender, or any other rights or duties of Swing Lender under
this Agreement or the other Loan Documents, without the written consent of Swing
Lender, Agent, Borrower, and the Required Lenders,

(e) Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of Borrower,
shall not require consent by or the agreement of any Loan Party, and (ii) any
amendment, waiver, modification, elimination, or consent of or with respect to
any provision of this Agreement or any other Loan Document may be entered into
without the consent of, or over the objection of, any Defaulting Lender other
than any of the matters governed by Section 14.1(a)(i).

14.2. Replacement of Certain Lenders.

(a) If (i) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders or all Lenders
affected thereby and if such action has received the consent, authorization, or
agreement of the Required Lenders but not of all Lenders or all Lenders affected
thereby, or (ii) any Lender makes a claim for compensation under Section 16,
then Borrower or Agent, upon at least 5 Business Days prior irrevocable notice,
may permanently replace any Lender that failed to give its consent,
authorization, or agreement (a “Holdout Lender”) or any Lender that made a claim
for compensation (a “Tax Lender”) with one or more Replacement Lenders, and the
Holdout Lender

 

  - 59 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

or Tax Lender, as applicable, shall have no right to refuse to be replaced
hereunder. Such notice to replace the Holdout Lender or Tax Lender, as
applicable, shall specify an effective date for such replacement, which date
shall not be later than 15 Business Days after the date such notice is given.

(b) Prior to the effective date of such replacement, the Holdout Lender or Tax
Lender, as applicable, and each Replacement Lender shall execute and deliver an
Assignment and Acceptance, subject only to the Holdout Lender or Tax Lender, as
applicable, being repaid in full its share of the outstanding Obligations
(without any premium or penalty of any kind whatsoever, but including (i) all
interest, fees and other amounts that may be due in payable in respect thereof,
and (ii) an assumption of its Pro Rata Share of participations in the Letters of
Credit). If the Holdout Lender or Tax Lender, as applicable, shall refuse or
fail to execute and deliver any such Assignment and Acceptance prior to the
effective date of such replacement, Agent may, but shall not be required to,
execute and deliver such Assignment and Acceptance in the name or and on behalf
of the Holdout Lender or Tax Lender, as applicable, and irrespective of whether
Agent executes and delivers such Assignment and Acceptance, the Holdout Lender
or Tax Lender, as applicable, shall be deemed to have executed and delivered
such Assignment and Acceptance. The replacement of any Holdout Lender or Tax
Lender, as applicable, shall be made in accordance with the terms of
Section 13.1. Until such time as one or more Replacement Lenders shall have
acquired all of the Obligations, the Commitments, and the other rights and
obligations of the Holdout Lender or Tax Lender, as applicable, hereunder and
under the other Loan Documents, the Holdout Lender or Tax Lender, as applicable,
shall remain obligated to make the Holdout Lender’s or Tax Lender’s, as
applicable, Pro Rata Share of Advances and to purchase a participation in each
Letter of Credit, in an amount equal to its Pro Rata Share of such Letters of
Credit.

14.3. No Waivers; Cumulative Remedies.

No failure by Agent, any Co-Collateral Agent or any Lender to exercise any
right, remedy, or option under this Agreement or any other Loan Document, or
delay by Agent, any Co-Collateral Agent or any Lender in exercising the same,
will operate as a waiver thereof. No waiver by Agent, any Co-Collateral Agent or
any Lender will be effective unless it is in writing, and then only to the
extent specifically stated. No waiver by Agent, any Co-Collateral Agent or any
Lender on any occasion shall affect or diminish Agent’s and each Lender’s rights
thereafter to require strict performance by Borrower of any provision of this
Agreement. Agent’s, each Co-Collateral Agent’s and each Lender’s rights under
this Agreement and the other Loan Documents will be cumulative and not exclusive
of any other right or remedy that Agent, any Co-Collateral Agent or any Lender
may have.

15. AGENTS; THE LENDER GROUP.

15.1. Appointment and Authorization of Agents.

(a) Each Lender hereby designates and appoints WFCF as its agent and each of
WFCF and GECC as its co-collateral agents under this Agreement and the other
Loan Documents and each Lender hereby irrevocably authorizes (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
designate, appoint, and authorize) Agent and each Co-Collateral Agent to execute
and deliver each of the other Loan Documents on

 

  -60-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

its behalf and to take such other action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to Agent and each Co-Collateral
Agent, as applicable, by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Agent agrees to
act as agent for and on behalf of the Lenders (and the Bank Product Providers)
and each Co-Collateral Agent agrees to act as a co-collateral agent for and on
behalf of the Lenders (and the Bank Product Providers) on the conditions
contained in this Section 15. Any provision to the contrary contained elsewhere
in this Agreement or in any other Loan Document notwithstanding, neither Agent
nor any Co-Collateral Agent shall have any duties or responsibilities, except
those expressly set forth herein or in the other Loan Documents, nor shall Agent
nor any Co-Collateral Agent have or be deemed to have any fiduciary relationship
with any Lender (or Bank Product Provider), and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Agent or any
Co-Collateral Agent, as the case may be. Without limiting the generality of the
foregoing, the use of the terms “agent” and “co-collateral agent” in this
Agreement or the other Loan Documents with reference to Agent or any
Co-Collateral Agent, as the case may be, is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such terms are used merely as a matter
of market custom, and are intended to create or reflect only a representative
relationship between independent contracting parties. Each Lender hereby further
authorizes (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to authorize) Agent to act as the secured party under
each of the Loan Documents that create a Lien on any item of Collateral. Except
as expressly otherwise provided in this Agreement, Agent shall have and may use
its sole discretion with respect to exercising or refraining from exercising any
discretionary rights or taking or refraining from taking any actions that Agent
expressly is entitled to take or assert under or pursuant to this Agreement and
the other Loan Documents. Except as expressly otherwise provided in this
Agreement, each Co-Collateral Agent shall have and may use its sole discretion
with respect to exercising or refraining from exercising any discretionary
rights or taking or refraining from taking any actions that Co-Collateral Agents
expressly are entitled to take or assert under or pursuant to this Agreement and
the other Loan Documents. Without limiting the generality of the foregoing, or
of any other provision of the Loan Documents that provides rights or powers to
Agent or any Co-Collateral Agent, as the case may be, Lenders agree that Agent
shall have the right to exercise the following powers as long as this Agreement
remains in effect: (a) maintain, in accordance with its customary business
practices, ledgers and records reflecting the status of the Obligations, the
Collateral, the Collections of the Loan Parties, and related matters,
(b) execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to the Loan Documents,
(c) make Advances, for itself or on behalf of Lenders, as provided in the Loan
Documents, (d) exclusively receive, apply, and distribute the Collections of the
Loan Parties as provided in the Loan Documents, (e) open and maintain such bank
accounts and cash management arrangements as Agent deems necessary and
appropriate in accordance with the Loan Documents for the foregoing purposes
with respect to the Collateral and the Collections of the Loan Parties,
(f) perform, exercise, and enforce any and all other rights and remedies of the
Lender Group with respect to Borrower or its Subsidiaries, the Obligations, the
Collateral, the Collections of the Loan Parties, or otherwise related to any of
same as provided in the Loan Documents, and (g) incur and pay such Lender Group
Expenses as Agent may deem necessary or appropriate for the performance and
fulfillment of its functions and powers pursuant to the Loan Documents.

 

  -61-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

(b) With respect to any action or determination to be taken or made by the
Co-Collateral Agents hereunder or under any of the other Loan Documents,
Co-Collateral Agents hereby agree to seek, in good faith, to reach a consensus
decision for such action or determination. If Co-Collateral Agents are unable to
agree on the action to be taken or the determination to be made, the
determination or action shall be made by the Co-Collateral Agent either
asserting the more conservative credit judgment (that is, that would result in
the least amount of credit being available to the Borrower and its Subsidiaries
under this Agreement) or declining to permit the requested action for which
consent is being sought by the Borrower, as applicable.

15.2. Delegation of Duties.

Agent and each Co-Collateral Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Neither Agent nor any Co-Collateral Agent
shall be responsible for the negligence or misconduct of any agent or attorney
in fact that it selects as long as such selection was made without gross
negligence or willful misconduct.

15.3. Liability of Agents.

None of the Agent-Related Persons shall (a) be liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
any other Loan Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct), or (b) be responsible in any manner
to any of the Lenders (or Bank Product Providers) for any recital, statement,
representation or warranty made by Borrower or any of its Subsidiaries or
Affiliates, or any officer or director thereof, contained in this Agreement or
in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Agent or any
Co-Collateral Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
Borrower or its Subsidiaries or any other party to any Loan Document to perform
its obligations hereunder or thereunder. No Agent-Related Person shall be under
any obligation to any Lenders (or Bank Product Providers) to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Document, or to inspect
the books and records or properties of Borrower or its Subsidiaries.

15.4. Reliance by Agents.

Agent and each Co-Collateral Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrower or counsel to any
Lender), independent accountants

 

  -62-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

and other experts selected by Agent or such Co-Collateral Agent, as applicable.
Agent and each Co-Collateral Agent shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless Agent or such Co-Collateral Agent, as applicable, shall first receive
such advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent or such Co-Collateral Agent, as applicable,
shall act, or refrain from acting, as it deems advisable. If Agent or any
Co-Collateral Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders (and, if it so elects, the Bank Product Providers)
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Required
Lenders and such request and any action taken or failure to act pursuant thereto
shall be binding upon all of the Lenders (and Bank Product Providers).

15.5. Notice of Default or Event of Default.

Neither Agent nor any Co-Collateral Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default, except, in the case
of Agent, with respect to defaults in the payment of principal, interest, fees,
and expenses required to be paid to Agent for the account of the Lenders and,
except with respect to Events of Default of which Agent has actual knowledge,
unless Agent and Co-Collateral Agents shall have received written notice from a
Lender or Borrower referring to this Agreement, describing such Default or Event
of Default, and stating that such notice is a “notice of default.” Agent
promptly will notify the Lenders of its receipt of any such notice or of any
Event of Default of which Agent has actual knowledge. If any Lender obtains
actual knowledge of any Event of Default, such Lender promptly shall notify the
other Lenders and Agents of such Event of Default. Each Lender shall be solely
responsible for giving any notices to its Participants, if any. Subject to
Section 15.4, Agent shall take such action with respect to such Default or Event
of Default as may be requested by the Required Lenders in accordance with
Section 9; provided, however, that unless and until Agent has received any such
request, Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such Default or Event of Default as it
shall deem advisable.

15.6. Credit Decision.

Each Lender (and Bank Product Provider) acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by Agent or any Co-Collateral Agent hereinafter taken, including any review
of the affairs of Borrower and its Subsidiaries or Affiliates, shall be deemed
to constitute any representation or warranty by any Agent-Related Person to any
Lender (or Bank Product Provider). Each Lender represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) to Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such due diligence, documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower or any other Person party to a Loan Document, and
all applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to Borrower. Each Lender also represents (and by entering into a Bank
Product

 

  -63-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

Agreement, each Bank Product Provider shall be deemed to represent) that it
will, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of Borrower or any other Person party to a Loan Document.
Except for notices, reports, and other documents expressly herein required to be
furnished to the Lenders by Agent, neither Agent nor any Co-Collateral Agent
shall not have any duty or responsibility to provide any Lender (or Bank Product
Provider) with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of Borrower or any other Person party to a Loan Document that
may come into the possession of any of the Agent-Related Persons. Each Lender
acknowledges (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that neither Agent nor any
Co-Collateral Agent has any duty or responsibility, either initially or on a
continuing basis (except to the extent, if any, that is expressly specified
herein) to provide such Lender (or Bank Product Provider) with any credit or
other information with respect to Borrower, its Affiliates or any of their
respective business, legal, financial or other affairs, and irrespective of
whether such information came into Agent’s or any Co-Collateral Agent’s or their
respective Affiliates’ or representatives’ possession before or after the date
on which such Lender became a party to this Agreement (or such Bank Product
Provider entered into a Bank Product Agreement).

15.7. Costs and Expenses; Indemnification.

Agents may incur and pay Lender Group Expenses to the extent they reasonably
deem necessary or appropriate for the performance and fulfillment of their
functions, powers, and obligations pursuant to the Loan Documents, including
court costs, attorneys fees and expenses, fees and expenses of financial
accountants, advisors, consultants, and appraisers, costs of collection by
outside collection agencies, auctioneer fees and expenses, and costs of security
guards or insurance premiums paid to maintain the Collateral, whether or not
Borrower is obligated to reimburse Agents or Lenders for such expenses pursuant
to this Agreement or otherwise. Agent is authorized and directed to deduct and
retain sufficient amounts from the Collections of the Loan Parties received by
Agent to reimburse Agents for such out-of-pocket costs and expenses prior to the
distribution of any amounts to Lenders (or Bank Product Providers). In the event
Agent or any Co-Collateral Agent is not reimbursed for such costs and expenses
by Borrower or its Subsidiaries, each Lender hereby agrees that it is and shall
be obligated to pay to Agent or such Co-Collateral Agent, as applicable, such
Lender’s ratable thereof. Whether or not the transactions contemplated hereby
are consummated, each of the Lenders, on a ratable basis, shall indemnify and
defend the Agent-Related Persons (to the extent not reimbursed by or on behalf
of Borrower and without limiting the obligation of Borrower to do so) from and
against any and all Indemnified Liabilities; provided, however, that no Lender
shall be liable for the payment to any Agent-Related Person of any portion of
such Indemnified Liabilities resulting solely from such Person’s gross
negligence or willful misconduct nor shall any Lender be liable for the
obligations of any Defaulting Lender in failing to make an Advance or other
extension of credit hereunder. Without limitation of the foregoing, each Lender
shall reimburse Agent and such Co-Collateral Agent upon demand for such Lender’s
ratable share of any costs or out of pocket expenses (including attorneys,
accountants, advisors, and consultants

 

  -64-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

fees and expenses) incurred by Agent in connection with the preparation,
execution, delivery, administration, modification, amendment, or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement or any
other Loan Document to the extent that Agent or such Co-Collateral Agent, as
applicable, is not reimbursed for such expenses by or on behalf of Borrower. The
undertaking in this Section shall survive the payment of all Obligations
hereunder and the resignation or replacement of Agent.

15.8. Agents in Individual Capacities.

(a) WFCF and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, provide Bank Products to, acquire equity
interests in, and generally engage in any kind of banking, trust, financial
advisory, underwriting, or other business with Borrower and its Subsidiaries and
Affiliates and any other Person party to any Loan Document as though WFCF were
not Agent hereunder, and, in each case, without notice to or consent of the
other members of the Lender Group. The other members of the Lender Group
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, pursuant to such activities, WFCF
or its Affiliates may receive information regarding Borrower or its Affiliates
or any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Borrower or such other Person and that
prohibit the disclosure of such information to the Lenders (or Bank Product
Providers), and the Lenders acknowledge (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to acknowledge) that, in
such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. The
terms “Lender” and “Lenders” include WFCF in its individual capacity.

(b) GECC and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, provide Bank Products to, acquire equity
interests in, and generally engage in any kind of banking, trust, financial
advisory, underwriting, or other business with Borrower and its Subsidiaries and
Affiliates and any other Person party to any Loan Document as though GECC were
not a Co-Collateral Agent hereunder, and, in each case, without notice to or
consent of the other members of the Lender Group. The other members of the
Lender Group acknowledge (and by entering into a Bank Product Agreement, each
Bank Product Provider shall be deemed to acknowledge) that, pursuant to such
activities, GECC or its Affiliates may receive information regarding Borrower or
its Affiliates or any other Person party to any Loan Documents that is subject
to confidentiality obligations in favor of Borrower or such other Person and
that prohibit the disclosure of such information to the Lenders (or Bank Product
Providers), and the Lenders acknowledge (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to acknowledge) that, in
such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver GECC will use its reasonable best efforts to obtain),
GECC in its capacity as Co-Collateral Agent shall not be under any obligation to
provide such information to them. The terms “Lender” and “Lenders” include GECC
in its individual capacity.

 

  -65-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

15.9. Successor Agent.

Agent may resign as Agent upon 30 days prior written notice to the Lenders
(unless such notice is waived by the Required Lenders) and Borrower (unless such
notice is waived by Borrower) and without any notice to the Bank Product
Providers. If Agent resigns under this Agreement, the Required Lenders shall be
entitled, with (so long as no Event of Default has occurred and is continuing)
the consent of Borrower (such consent not to be unreasonably withheld, delayed,
or conditioned), appoint a successor Agent for the Lenders (and the Bank Product
Providers). If, at the time that Agent’s resignation is effective, it is acting
as a Co-Collateral Agent, the Issuing Lender or the Swing Lender, such
resignation shall also operate to effectuate its resignation as a Co-Collateral
Agent, the Issuing Lender or the Swing Lender, as applicable, and it shall
automatically be relieved of any further obligation or duties as a Co-Collateral
Agent, to issue Letters of Credit, to cause the Underlying Issuer to issue
Letters of Credit, or to make Swing Loans. If no successor Agent is appointed
prior to the effective date of the resignation of Agent, Agent may appoint,
after consulting with the Lenders and Borrower, a successor Agent. If Agent has
materially breached or failed to perform any material provision of this
Agreement or of applicable law, the Required Lenders may agree in writing to
remove and replace Agent with a successor Agent from among the Lenders with (so
long as no Event of Default has occurred and is continuing) the consent of
Borrower (such consent not to be unreasonably withheld, delayed, or
conditioned). In any such event, upon the acceptance of its appointment as
successor Agent hereunder, such successor Agent shall succeed to all the rights,
powers, and duties of the retiring Agent and the term “Agent” shall mean such
successor Agent and the retiring Agent’s appointment, powers, and duties as
Agent shall be terminated. After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Section 15 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement. If no successor Agent has accepted appointment as Agent by the date
which is 30 days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder (other than the
duties of a Co-Collateral Agent) until such time, if any, as the Lenders appoint
a successor Agent as provided for above.

15.10. Lender in Individual Capacity.

Any Lender and its respective Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, provide Bank Products to,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with Borrower and its
Subsidiaries and Affiliates and any other Person party to any Loan Documents as
though such Lender were not a Lender hereunder without notice to or consent of
the other members of the Lender Group (or the Bank Product Providers). The other
members of the Lender Group acknowledge (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to acknowledge) that,
pursuant to such activities, such Lender and its respective Affiliates may
receive information regarding Borrower or its Affiliates or any other Person
party to any Loan Documents that is subject to confidentiality obligations in
favor of Borrower or such other Person and that prohibit the disclosure of such
information to the Lenders, and the Lenders acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver such Lender will use its reasonable
best efforts to obtain), such Lender shall not be under any obligation to
provide such information to them.

 

  -66-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

15.11. Collateral Matters.

(a) The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release any Lien on any Collateral (i) upon the termination of the
Commitments and payment and satisfaction in full by Borrower of all of the
Obligations, (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if Borrower certifies to
Agent that the sale or disposition is permitted under Section 6.4 (and Agent may
rely conclusively on any such certificate, without further inquiry),
(iii) constituting property in which any Loan Parties owned no interest at the
time Agent’s Lien was granted nor at any time thereafter, (iv) constituting
property leased to Borrower or its Subsidiaries under a lease that has expired
or is terminated in a transaction permitted under this Agreement or subject to a
Permitted Lien securing Permitted Purchase Money Indebtedness, or (v) to the
extent such Agent is obligated to release Agent’s Liens on such Collateral
pursuant to the terms of the Intercreditor Agreement. The Loan Parties and the
Lenders hereby irrevocably authorize (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to authorize) Agent, based
upon the instruction of the Required Lenders, to (a) consent to, credit bid or
purchase (either directly or through one or more acquisition vehicles) all or
any portion of the Collateral at any sale thereof conducted under the provisions
of the Bankruptcy Code, including under Section 363 of the Bankruptcy Code,
(b) credit bid or purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral at any sale or other disposition
thereof conducted under the provisions of the Code, including pursuant to
Sections 9-610 or 9-620 of the Code, or (c) credit bid or purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral at any other sale or foreclosure conducted by Agent (whether by
judicial action or otherwise) in accordance with applicable law. In connection
with any such credit bid or purchase, the Obligations owed to the Lenders and
the Bank Product Providers shall be entitled to be, and shall be, credit bid on
a ratable basis (with Obligations with respect to contingent or unliquidated
claims being estimated for such purpose if the fixing or liquidation thereof
would not unduly delay the ability of Agent to credit bid or purchase at such
sale or other disposition of the Collateral and, if such claims cannot be
estimated without unduly delaying the ability of Agent to credit bid, then such
claims shall be disregarded, not credit bid, and not entitled to any interest in
the asset or assets purchased by means of such credit bid) and the Lenders and
the Bank Product Providers whose Obligations are credit bid shall be entitled to
receive interests (ratably based upon the proportion of their Obligations credit
bid in relation to the aggregate amount of Obligations so credit bid) in the
asset or assets so purchased (or in the Stock of the acquisition vehicle or
vehicles that are used to consummate such purchase). Except as provided above,
Agent will not execute and deliver a release of any Lien on any Collateral
without the prior written authorization of (y) if the release is of all or
substantially all of the Collateral, all of the Lenders (without requiring the
authorization of the Bank Product Providers), or (z) otherwise, the Required
Lenders (without requiring the authorization of the Bank Product Providers).
Upon request by Agent or Borrower at any time, the Lenders will (and if so
requested, the Bank Product Providers will) confirm in writing Agent’s authority
to release any such Liens on particular types or items of Collateral pursuant to
this Section 15.11; provided, however, that (1) Agent shall not be required to
execute

 

  -67-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

any document necessary to evidence such release on terms that, in Agent’s
opinion, would expose Agent to liability or create any obligation or entail any
consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of Borrower in respect of) all
interests retained by Borrower, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral. The Lenders further
hereby irrevocably authorize (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to authorize) Agent, at its option
and in its sole discretion, to subordinate any Lien granted to or held by Agent
under any Loan Document to the holder of any Permitted Lien on such property if
such Permitted Lien secures Permitted Purchase Money Indebtedness.

(b) Agent shall have no obligation whatsoever to any of the Lenders (or the Bank
Product Providers) to assure that the Collateral exists or is owned by a Loan
Party or is cared for, protected, or insured or has been encumbered, or that
Agent’s Liens have been properly or sufficiently or lawfully created, perfected,
protected, or enforced or are entitled to any particular priority, or that any
particular items of Collateral meet the eligibility criteria applicable in
respect thereof or whether to impose, maintain, reduce, or eliminate any
particular reserve hereunder or whether the amount of any such reserve is
appropriate or not, or to exercise at all or in any particular manner or under
any duty of care, disclosure or fidelity, or to continue exercising, any of the
rights, authorities and powers granted or available to Agent pursuant to any of
the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission, or event related thereto, subject to the terms
and conditions contained herein, Agent may act in any manner it may deem
appropriate, in its sole discretion given Agent’s own interest in the Collateral
in its capacity as one of the Lenders and that Agent shall have no other duty or
liability whatsoever to any Lender (or Bank Product Provider) as to any of the
foregoing, except as otherwise provided herein.

15.12. Restrictions on Actions by Lenders; Sharing of Payments.

(a) Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to any Loan Party or any deposit accounts of a Loan
Party now or hereafter maintained with such Lender. Each of the Lenders further
agrees that it shall not, unless specifically requested to do so in writing by
Agent, take or cause to be taken any action, including, the commencement of any
legal or equitable proceedings to enforce any Loan Document against Borrower or
any Guarantor or to foreclose any Lien on, or otherwise enforce any security
interest in, any of the Collateral.

(b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and

 

  -68-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

participation in the Obligations owed to the other Lenders so that such excess
payment received shall be applied ratably as among the Lenders in accordance
with their Pro Rata Shares; provided, however, that to the extent that such
excess payment received by the purchasing party is thereafter recovered from it,
those purchases of participations shall be rescinded in whole or in part, as
applicable, and the applicable portion of the purchase price paid therefor shall
be returned to such purchasing party, but without interest except to the extent
that such purchasing party is required to pay interest in connection with the
recovery of the excess payment.

15.13. Agency for Perfection.

Agent hereby appoints each other Lender (and each Bank Product Provider) as its
agent (and each Lender hereby accepts (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to accept) such
appointment) for the purpose of perfecting Agent’s Liens in assets which, in
accordance with Article 8 or Article 9, as applicable, of the Code can be
perfected by possession or control. Should any Lender obtain possession or
control of any such Collateral, such Lender shall notify Agent thereof, and,
promptly upon Agent’s request therefor shall deliver possession or control of
such Collateral to Agent or in accordance with Agent’s instructions.

15.14. Payments by Agent to the Lenders.

All payments to be made by Agent to the Lender Group (or Bank Product Providers)
shall be made by bank wire transfer of immediately available funds pursuant to
such wire transfer instructions as each party may designate for itself by
written notice to Agent. Concurrently with each such payment, Agent shall
identify whether such payment (or any portion thereof) represents principal,
premium, fees, or interest of the Obligations.

15.15. Concerning the Collateral and Related Loan Documents.

Each member of the Lender Group authorizes and directs Agent to enter into this
Agreement and the other Loan Documents. Each member of the Lender Group agrees
(and by entering into a Bank Product Agreement, each Bank Product Provider shall
be deemed to agree) that any action taken by Agent in accordance with the terms
of this Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).

15.16. Audits and Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information.

By becoming a party to this Agreement, each Lender:

(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field audit or examination report
respecting Borrower or its Subsidiaries (each, a “Report”) prepared by or at the
request of Agent or Co-Collateral Agent, and Agent shall so furnish each Lender
with such Reports,

 

  -69-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

(b) expressly agrees and acknowledges that Agent and each Co-Collateral Agent
does not (i) make any representation or warranty as to the accuracy of any
Report, and (ii) shall not be liable for any information contained in any
Report,

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent, Agent or Co-Collateral Agents or other party
performing any audit or examination will inspect only specific information
regarding Borrower and its Subsidiaries and will rely significantly upon
Borrower’s and its Subsidiaries’ books and records, as well as on
representations of Borrower’s personnel,

(d) agrees to keep all Reports and other material, non-public information
regarding Borrower and its Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 17.9, and

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent, any Co-Collateral Agent
and any other Lender preparing a Report harmless from any action the
indemnifying Lender may take or fail to take or any conclusion the indemnifying
Lender may reach or draw from any Report in connection with any loans or other
credit accommodations that the indemnifying Lender has made or may make to
Borrower, or the indemnifying Lender’s participation in, or the indemnifying
Lender’s purchase of, a loan or loans of Borrower, and (ii) to pay and protect,
and indemnify, defend and hold Agent, any Co-Collateral Agent and any such other
Lender preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including, attorneys
fees and costs) incurred by Agent, any such Co-Collateral Agent and any such
other Lender preparing a Report as the direct or indirect result of any third
parties who might obtain all or part of any Report through the indemnifying
Lender.

In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrower or its Subsidiaries to Agent that has not been
contemporaneously provided by Borrower or such Subsidiary to such Lender, and,
upon receipt of such request, Agent promptly shall provide a copy of same to
such Lender, (y) to the extent that Agent is entitled, under any provision of
the Loan Documents, to request additional reports or information from Borrower
or its Subsidiaries, any Lender may, from time to time, reasonably request Agent
to exercise such right as specified in such Lender’s notice to Agent, whereupon
Agent promptly shall request of Borrower the additional reports or information
reasonably specified by such Lender, and, upon receipt thereof from Borrower or
such Subsidiary, Agent promptly shall provide a copy of same to such Lender, and
(z) any time that Agent renders to Borrower a statement regarding the Loan
Account, Agent shall send a copy of such statement to each Lender.

15.17. Several Obligations; No Liability.

Notwithstanding that certain of the Loan Documents now or hereafter may have
been or will be executed only by or in favor of Agent in its capacity as such,
and not by or in favor of the Lenders, any and all obligations on the part of
Agent (if any) to make any credit available hereunder shall constitute the
several (and not joint) obligations of the respective Lenders on a ratable
basis, according to their respective Commitments, to make an amount of such
credit not to exceed, in principal amount, at any one time outstanding, the
amount of their

 

  -70-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

respective Commitments. Nothing contained herein shall confer upon any Lender
any interest in, or subject any Lender to any liability for, or in respect of,
the business, assets, profits, losses, or liabilities of any other Lender. Each
Lender shall be solely responsible for notifying its Participants of any matters
relating to the Loan Documents to the extent any such notice may be required,
and no Lender shall have any obligation, duty, or liability to any Participant
of any other Lender. Except as provided in Section 15.7, no member of the Lender
Group shall have any liability for the acts of any other member of the Lender
Group. No Lender shall be responsible to Borrower or any other Person for any
failure by any other Lender (or Bank Product Provider) to fulfill its
obligations to make credit available hereunder, nor to advance for such Lender
(or Bank Product Provider) or on its behalf, nor to take any other action on
behalf of such Lender (or Bank Product Provider) hereunder or in connection with
the financing contemplated herein.

16. WITHHOLDING TAXES.

(a) All payments made by Borrower hereunder or under any note or other Loan
Document will be made without setoff, counterclaim, or other defense. In
addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Taxes to the extent
permitted by applicable laws, and in the event any deduction or withholding of
Taxes is required by applicable law, Borrower shall comply with the next
sentence of this Section 16(a). If any Taxes are so levied or imposed, Borrower
agrees to deduct or withhold such Taxes, and pay the full amount of such Taxes
to the relevant jurisdiction, and such additional amounts shall be payable by
Borrower as may be necessary so that every payment of all amounts due under this
Agreement, any note, or Loan Document, including any amount paid pursuant to
this Section 16(a) after withholding or deduction for or on account of any
Taxes, will not be less than the amount provided for herein; provided, however,
that Borrower shall not be required to increase any such amounts if the increase
in such amount payable results from Agent’s or such Lender’s own willful
misconduct or gross negligence (as finally determined by a court of competent
jurisdiction). Borrower will furnish to Agent as promptly as possible after the
date the payment of any Tax is due pursuant to applicable law, the original or
certified copies of tax receipts evidencing such payment by Borrower or such
other evidence of such payment reasonably satisfactory to the Agent.

(b) Borrower agrees to pay any present or future stamp or documentary taxes or
any other excise or property taxes, charges, or similar levies that arise from
any payment made hereunder or from the execution, delivery, performance,
recordation, or filing of, or otherwise with respect to this Agreement or any
other Loan Document (collectively, “Other Taxes”).

(c) If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of Borrower and Agent, to deliver to Borrower and Agent (or, in the
case of a Participant, to the Lender granting the participation only) one of the
following before receiving its first payment under this Agreement:

(i) if such Lender or Participant is entitled to claim an exemption from United
States withholding tax pursuant to the portfolio interest exception, (A) a
statement of the Lender or Participant, signed under penalty of perjury, that it
is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of Borrower (within the meaning of

 

  -71-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

Section 871(h)(3)(B) of the IRC), or (III) a controlled foreign corporation
related to Borrower within the meaning of Section 864(d)(4) of the IRC, and
(B) a properly completed and executed IRS Form W-8BEN or Form W-8IMY (with
proper attachments);

(ii) if such Lender or Participant is entitled to claim an exemption from, or a
reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN;

(iii) if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;

(iv) if such Lender or Participant is entitled to claim that interest paid under
this Agreement is exempt from United States withholding tax because such Lender
or Participant serves as an intermediary, a properly completed and executed copy
of IRS Form W-8IMY (with proper attachments); or

(v) a properly completed and executed copy of any other form or forms, including
IRS Form W-9, as may be required under the IRC or other laws of the United
States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.

Each Lender or Participant shall provide new forms (or successor forms) upon the
expiration or obsolescence of any previously delivered forms and to promptly
notify Agent and Borrower (or, in the case of a Participant, to the Lender
granting the participation only) of any change in circumstances which would
modify or render invalid any claimed exemption or reduction.

(d) If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent and Borrower, to deliver to Agent and Borrower
(or, in the case of a Participant, to the Lender granting the participation
only) any such form or forms, as may be required under the laws of such
jurisdiction as a condition to exemption from, or reduction of, foreign
withholding or backup withholding tax before receiving its first payment under
this Agreement, but only if such Lender or such Participant is legally able to
deliver such forms, provided, however, that nothing in this Section 16(d) shall
require a Lender or Participant to disclose any information that it deems to be
confidential (including without limitation, its tax returns). Each Lender and
each Participant shall provide new forms (or successor forms) upon the
expiration or obsolescence of any previously delivered forms and to promptly
notify Agent and Borrower (or, in the case of a Participant, to the Lender
granting the participation only) of any change in circumstances which would
modify or render invalid any claimed exemption or reduction.

(e) If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrower to such Lender or Participant, such Lender or Participant agrees to
notify Agent and Borrower (or, in the case of a sale of a participation
interest, to the Lender granting the participation only) of the percentage
amount in which it is no longer the beneficial owner of Obligations of Borrower
to such Lender or

 

  -72-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

Participant. To the extent of such percentage amount, Agent and Borrower will
treat such Lender’s or such Participant’s documentation provided pursuant to
Section 16(c) or 16(d) as no longer valid. With respect to such percentage
amount, such Participant or Assignee may provide new documentation, pursuant to
Section 16(c) or 16(d), if applicable. Borrower agrees that each Participant
shall be entitled to the benefits of this Section 16 with respect to its
participation in any portion of the Commitments and the Obligations so long as
such Participant complies with the obligations set forth in this Section 16 with
respect thereto and no Participant shall be entitled to receive any greater
payment under this Section 16 with respect to its participation than its
participating Lender would have been entitled to receive.

(f) If a Lender or a Participant is entitled to a reduction in the applicable
withholding tax, Agent and Borrower (or, in the case of a Participant, the
Lender granting the participation) may withhold from any interest payment to
such Lender or such Participant an amount equivalent to the applicable
withholding tax after taking into account such reduction. If the forms or other
documentation required by Section 16(c) or 16(d) are not delivered to Agent and
Borrower (or, in the case of a Participant, to the Lender granting the
participation), then Agent and Borrower (or, in the case of a Participant, the
Lender granting the participation) may withhold from any interest payment to
such Lender or such Participant not providing such forms or other documentation
an amount equivalent to the applicable withholding tax.

(g) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent (or, in the case of a Participant, the
Lender granting the participation) did not properly withhold tax from amounts
paid to or for the account of any Lender or any Participant due to a failure on
the part of the Lender or any Participant (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
Agent (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such
Lender shall indemnify and hold Agent harmless (or, in the case of a
Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this
Section 16, together with all costs and expenses (including attorneys fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.

(h) If Agent or a Lender determines, in its sole discretion, that it has
received a refund of any Taxes as to which it has been indemnified by Borrower
or with respect to which Borrower has paid additional amounts pursuant to this
Section 16, so long as no Default or Event of Default has occurred and is
continuing, it shall pay over such refund to Borrower (but only to the extent of
payments made, or additional amounts paid, by Borrower under this Section 16
with respect to Taxes giving rise to such a refund), net of all out-of-pocket
expenses of Agent or such Lender and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such a refund or
credit received in lieu of a refund); provided, that Borrower, upon the request
of Agent or such Lender, agrees to repay the amount paid over to Borrower (plus
any penalties, interest or other charges, imposed by the relevant Governmental

 

  -73-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

Authority, other than such penalties, interest or other charges imposed as a
result of the willful misconduct or gross negligence of Agent hereunder) to
Agent or such Lender in the event Agent or such Lender is required to repay such
refund to such Governmental Authority. Notwithstanding anything in this
Agreement to the contrary, this Section 16 shall not be construed to require
Agent or any Lender to make available its tax returns (or any other information
which it deems confidential) to Borrower or any other Person.

(i) The Loan Parties shall jointly and severally indemnify each Indemnified
Person (as defined in Section 10.3) (collectively a “Tax Indemnitee”) (but with
respect to a Participant subject to the last sentence of Section 16(e)) for the
full amount of Taxes or Other Taxes arising in connection with this Agreement or
any other Loan Document (including, without limitation, any Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section 16)
paid by such Tax Indemnitee and all reasonable fees and disbursements of
attorneys, experts, or consultants and all other out-of-pocket costs and
expenses actually incurred in connection therewith or in connection with the
enforcement of this indemnification, as and when they are incurred and
irrespective of whether suit is brought, whether or not such Taxes or Other
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority (other than Taxes or Other Taxes resulting from gross negligence or
willful misconduct of such Tax Indemnitee as finally determined by a court of
competent jurisdiction). This Section 16(i) shall survive the termination of
this Agreement and the repayment of the Obligations.

17. GENERAL PROVISIONS.

17.1. Effectiveness.

This Agreement shall be binding and deemed effective when executed by Borrower,
Agent, each Co-Collateral Agent and each Lender whose signature is provided for
on the signature pages hereof.

17.2. Section Headings.

Headings and numbers have been set forth herein for convenience only. Unless the
contrary is compelled by the context, everything contained in each Section
applies equally to this entire Agreement.

17.3. Interpretation.

Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against the Lender Group or Borrower, whether under any rule of
construction or otherwise. On the contrary, this Agreement has been reviewed by
all parties and shall be construed and interpreted according to the ordinary
meaning of the words used so as to accomplish fairly the purposes and intentions
of all parties hereto.

17.4. Severability of Provisions.

Each provision of this Agreement shall be severable from every other provision
of this Agreement for the purpose of determining the legal enforceability of any
specific provision.

 

  -74-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

17.5. Bank Product Providers.

Each Bank Product Provider shall be deemed a third party beneficiary hereof and
of the provisions of the other Loan Documents for purposes of any reference in a
Loan Document to the parties for whom Agent is acting. Agent hereby agrees to
act as agent for such Bank Product Providers and, by virtue of entering into a
Bank Product Agreement, the applicable Bank Product Provider shall be
automatically deemed to have appointed Agent as its agent and to have accepted
the benefits of the Loan Documents; it being understood and agreed that the
rights and benefits of each Bank Product Provider under the Loan Documents
consist exclusively of such Bank Product Provider’s being a beneficiary of the
Liens and security interests (and, if applicable, guarantees) granted to Agent
and the right to share in payments and collections out of the Collateral as more
fully set forth herein. In addition, each Bank Product Provider, by virtue of
entering into a Bank Product Agreement, shall be automatically deemed to have
agreed that Co-Collateral Agents shall have the right, but shall have no
obligation, to establish, maintain, relax, or release reserves in respect of the
Bank Product Obligations and that if reserves are established there is no
obligation on the part of Co-Collateral Agents to determine or insure whether
the amount of any such reserve is appropriate or not. In connection with any
such distribution of payments or proceeds of Collateral, Agent shall be entitled
to assume no amounts are due or owing to any Bank Product Provider unless such
Bank Product Provider has provided a written certification (setting forth a
reasonably detailed calculation) to Agent as to the amounts that are due and
owing to it and such written certification is received by Agent a reasonable
period of time prior to the making of such distribution. Agent shall have no
obligation to calculate the amount due and payable with respect to any Bank
Products, but may rely upon the written certification of the amount due and
payable from the relevant Bank Product Provider. In the absence of an updated
certification, Agent shall be entitled to assume that the amount due and payable
to the relevant Bank Product Provider is the amount last certified to Agent by
such Bank Product Provider as being due and payable (less any distributions made
to such Bank Product Provider on account thereof). Borrower may obtain Bank
Products from any Bank Product Provider, although Borrower is not required to do
so. Borrower acknowledges and agrees that no Bank Product Provider has committed
to provide any Bank Products and that the providing of Bank Products by any Bank
Product Provider is in the sole and absolute discretion of such Bank Product
Provider. Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, no provider or holder of any Bank Product shall have any
voting or approval rights hereunder (or be deemed a Lender) solely by virtue of
its status as the provider or holder of such agreements or products or the
Obligations owing thereunder, nor shall the consent of any such provider or
holder be required (other than in their capacities as Lenders, to the extent
applicable) for any matter hereunder or under any of the other Loan Documents,
including as to any matter relating to the Collateral or the release of
Collateral or Guarantors.

17.6. Debtor-Creditor Relationship.

The relationship between the Lenders and Agent, on the one hand, and the Loan
Parties, on the other hand, is solely that of creditor and debtor. No member of
the Lender Group has (or shall be deemed to have) any fiduciary relationship or
duty to any Loan Party arising out of or in connection with the Loan Documents
or the transactions contemplated thereby, and there is no agency or joint
venture relationship between the members of the Lender Group, on the one hand,
and the Loan Parties, on the other hand, by virtue of any Loan Document or any
transaction contemplated therein.

 

  -75-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

17.7. Counterparts; Electronic Execution.

This Agreement may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered,
shall be deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Agreement. Delivery of an executed counterpart
of this Agreement by telefacsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Agreement. Any party delivering an executed counterpart of this Agreement
by telefacsimile or other electronic method of transmission also shall deliver
an original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement. The foregoing shall apply to each other Loan
Document mutatis mutandis.

17.8. Revival and Reinstatement of Obligations.

If the incurrence or payment of the Obligations by Borrower or any Guarantor or
the transfer to the Lender Group of any property should for any reason
subsequently be asserted, or declared, to be void or voidable under any state or
federal law relating to creditors’ rights, including provisions of the
Bankruptcy Code relating to fraudulent conveyances, preferences, or other
voidable or recoverable payments of money or transfers of property (each, a
“Voidable Transfer”), and if the Lender Group is required to repay or restore,
in whole or in part, any such Voidable Transfer, or elects to do so upon the
advice of counsel, then, as to any such Voidable Transfer, or the amount thereof
that the Lender Group is required or elects to repay or restore, and as to all
reasonable costs, expenses, and attorneys fees of the Lender Group related
thereto, the liability of Borrower or such Guarantor automatically shall be
revived, reinstated, and restored and shall exist as though such Voidable
Transfer had never been made.

17.9. Confidentiality.

(a) Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Borrower and
its Subsidiaries, their operations, assets, and existing and contemplated
business plans (“Confidential Information”) shall be treated by Agent and the
Lenders in a confidential manner, and shall not be disclosed by Agent and the
Lenders to Persons who are not parties to this Agreement, except: (i) to
attorneys for and other advisors, accountants, auditors, and consultants to any
member of the Lender Group and to employees, directors and officers of any
member of the Lender Group (the Persons in this clause (i), “Lender Group
Representatives”) on a “need to know” basis in connection with this Agreement
and the transactions contemplated hereby and on a confidential basis, (ii) to
Subsidiaries and Affiliates of any member of the Lender Group (including the
Bank Product Providers), provided that any such Subsidiary or Affiliate shall
have agreed to receive such information hereunder subject to the terms of this
Section 17.9, (iii) as may be required by regulatory authorities so long as such
authorities are informed of the confidential nature of such information, (iv) as
may be required by statute, decision, or judicial or administrative order, rule,
or regulation; provided that (x) prior to any disclosure under this clause (iv),
the disclosing party agrees to provide Borrower with prior notice thereof, to
the extent that it is practicable to do so

 

  -76-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

and to the extent that the disclosing party is permitted to provide such prior
notice to Borrower pursuant to the terms of the applicable statute, decision, or
judicial or administrative order, rule, or regulation and (y) any disclosure
under this clause (iv) shall be limited to the portion of the Confidential
Information as may be required by such statute, decision, or judicial or
administrative order, rule, or regulation, (v) as may be agreed to in advance in
writing by Borrower, (vi) as requested or required by any Governmental Authority
pursuant to any subpoena or other legal process, provided, that, (x) prior to
any disclosure under this clause (vi) the disclosing party agrees to provide
Borrower with prior written notice thereof, to the extent that it is practicable
to do so and to the extent that the disclosing party is permitted to provide
such prior written notice to Borrower pursuant to the terms of the subpoena or
other legal process and (y) any disclosure under this clause (vi) shall be
limited to the portion of the Confidential Information as may be required by
such Governmental Authority pursuant to such subpoena or other legal process,
(vii) as to any such information that is or becomes generally available to the
public (other than as a result of prohibited disclosure by Agent or the Lenders
or the Lender Group Representatives), (viii) in connection with any assignment,
participation or pledge of any Lender’s interest under this Agreement, provided
that prior to receipt of Confidential Information any such assignee,
participant, or pledgee shall have agreed in writing to receive such
Confidential Information hereunder subject to the terms of this Section, (ix) in
connection with any litigation or other adversary proceeding involving parties
hereto which such litigation or adversary proceeding involves claims related to
the rights or duties of such parties under this Agreement or the other Loan
Documents; provided, that, prior to any disclosure to any Person (other than any
Loan Party, Agent, any Lender, any of their respective Affiliates, or their
respective counsel) under this clause (ix) with respect to litigation involving
any Person (other than Borrower, Agent, any Lender, any of their respective
Affiliates, or their respective counsel), the disclosing party agrees to provide
Borrower with prior written notice thereof, and (x) in connection with, and to
the extent reasonably necessary for, the exercise of any secured creditor remedy
under this Agreement or under any other Loan Document.

(b) Anything in this Agreement to the contrary notwithstanding, Agent may
(i) provide customary information concerning the terms and conditions of this
Agreement and the other Loan Documents to loan syndication and pricing reporting
services, and (ii) use the name, logos, and other insignia of Borrower and the
Loan Parties and the Total Commitments provided hereunder in any “tombstone” or
comparable advertising, on its website or in other marketing materials of Agent.

17.10. Lender Group Expenses.

Borrower agrees to pay the Lender Group Expenses on the earlier of (a) the first
day of the month following the date on which Borrower receives notice that such
Lender Group Expenses were incurred or (b) the date on which demand therefor is
made by Agent. Borrower agrees that its obligations contained in this
Section 17.10 shall survive payment or satisfaction in full of all other
Obligations.

17.11. Survival.

All representations and warranties made by the Loan Parties in the Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by

 

  -77-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

the other parties hereto and shall survive the execution and delivery of the
Loan Documents and the making of any loans and issuance of any Letters of
Credit, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that Agent, the Issuing Lender, or any Lender may
have had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.

17.12. Patriot Act.

Each Lender that is subject to the requirements of the Patriot Act hereby
notifies Borrower that pursuant to the requirements of the Act, it is required
to obtain, verify and record information that identifies Borrower, which
information includes the name and address of Borrower and other information that
will allow such Lender to identify Borrower in accordance with the Patriot Act.
In addition, if Agent is required by law or regulation or internal policies to
do so, it shall have the right to periodically conduct (a) Patriot Act searches,
OFAC/PEP searches, and customary individual background checks for the Loan
Parties and (b) OFAC/PEP searches and customary individual background checks for
the Loan Parties’ senior management and key principals, and Borrower agrees to
cooperate in respect of the conduct of such searches and further agrees that the
reasonable costs and charges for such searches shall constitute Lender Expenses
hereunder and be for the account of Borrower.

17.13. Integration.

This Agreement, together with the other Loan Documents, reflects the entire
understanding of the parties with respect to the transactions contemplated
hereby and shall not be contradicted or qualified by any other agreement, oral
or written, before the date hereof. The foregoing to the contrary
notwithstanding, all Bank Product Agreements, if any, are independent agreements
governed by the written provisions of such Bank Product Agreements, which will
remain in full force and effect, unaffected by any repayment, prepayments,
acceleration, reduction, increase, or change in the terms of any credit extended
hereunder, except as otherwise expressly provided in such Bank Product
Agreement.

17.14. Intercreditor Agreement.

Agent and each Lender hereunder, by its acceptance of the benefits provided
hereunder, (a) consents to the subordination of Liens provided for in the
Intercreditor Agreement, (b) agrees that it will be bound by, and will take no
actions contrary to, the provisions of the Intercreditor Agreement and
(c) authorizes and instructs the Agent to enter into the Intercreditor Agreement
as ABL Agent (as defined in the Intercreditor Agreement) on behalf of each
Lender. The foregoing provisions are intended as an inducement to the holders of
Term Loan Debt to acquire the Term Loan Debt (as defined in the Intercreditor
Agreement) and such holders of Term Loan Debt are intended third party
beneficiaries of such provisions and the provisions of the Intercreditor
Agreement. Agent and each Lender hereby agrees that the terms, conditions and
provisions contained in this Agreement are subject to the Intercreditor
Agreement and, in the event of a conflict between the terms of the Intercreditor
Agreement and this Agreement, the terms of the Intercreditor Agreement shall
govern and control.

 

  -78-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

17.15. Dutch Parallel Debt.

(a) Each Loan Party undertakes with the Agent to pay to the Agent its Dutch
Parallel Debts. This subclause (a) is for the purpose of ensuring the validity
and effect of any security which is governed by the laws of the Netherlands and
granted or to be granted by any Loan Party pursuant to the Loan Documents and
without prejudice to the other provisions of the Loan Documents.

(b) Each Dutch Parallel Debt is a separate and independent obligation and shall
not constitute the Agent and any Agent or Lender as joint creditors of any
Underlying Debt. If notwithstanding Subclause (b) of this Section 17.15, any
Dutch Parallel Debt constitutes the Agent as a joint creditor with any Agent or
Lender, the Agent may determine (at its discretion) that that Dutch Parallel
Debt and one or more other Dutch Parallel Debts shall be combined into one
single Dutch Parallel Debt (a “Combined Dutch Parallel Debt”), whereupon those
Dutch Parallel Debts shall be combined into a Combined Dutch Parallel Debt the
amount of which shall be equal to the aggregate of the amounts of the Underlying
Debts combined into it and which shall, if the Underlying Debts are expressed in
different currencies, be expressed in such currencies as the Agent may
determine, and which shall, if the Underlying Debts combined into it fall due at
different times, fall due in parts corresponding to those Underlying Debts (but
otherwise in accordance with Section 2.1), and to which this Agreement shall
otherwise apply as if the Dutch Combined Parallel Debt were a Dutch Parallel
Debt. If any Underlying Debt is avoided or reduced (other than as a result of
payment to, or recovery or discharge by, the Agent or the Lenders to which the
Underlying Debt is owed, or otherwise with the consent of that Agent or Lender),
then the amount of the Dutch Parallel Debt corresponding to that Underlying Debt
shall be equal to the amount which the Underlying Debt would have had if the
avoidance or reduction had not occurred.

(c) No Loan Party may pay any Dutch Parallel Debt other than at the instruction
of, and in the manner determined by, the Agent. Without prejudice to the
previous sentence, no Loan Party shall be obliged to pay any Dutch Parallel Debt
before the corresponding Underlying Debt has fallen due. All payments to be made
by a Loan Party in respect of its Dutch Parallel Debts shall be calculated and
be made without (and clear of any deduction for) set-off or counterclaim.

(d) Any payment made, or amount recovered, in respect of a Loan Party’s Dutch
Parallel Debts shall reduce the Underlying Debts owed to an Agent or Lender by
the amount which that Agent or Lender has received out of that payment or
recovery under the Loan Documents. Notwithstanding any provision to the contrary
in any Loan Document, in relation to the Dutch Parallel Debts and any security
governed by the laws of the Netherlands, the Agent shall act in its own name and
not as agent (but always for the benefit of the Agents and Lenders in accordance
with the provisions of the Loan Documents), and the rights, powers and
authorities vested in the Agent pursuant to the Loan Documents are subject to
any restrictions imposed by mandatory Dutch law. If the Agent resigns in
accordance with Section 15.9, each Loan Party shall execute such documents and
take all such other action as is necessary or (in the opinion of the Agent or
successor Agent) desirable in connection with the substitution, in accordance
with applicable law, of the successor Agent as creditor of the Dutch Parallel
Debts and as beneficiary of any security securing the Dutch Parallel Debts.

 

  -79-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

[Signature pages to follow.]

 

  -80-   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

FEDERAL SIGNAL CORPORATION, a Delaware corporation By:  

 

Name:   William G. Barker Title:   Sr. Vice President and Chief Financial
Officer

By:  

 

Name:   Jennifer L. Sherman Title:   Sr. Vice President, General Counsel and
Secretary

WELLS FARGO CAPITAL FINANCE, LLC,

a Delaware limited liability company, as Agent, as a Co-Collateral Agent and as
a Lender

By:  

 

Title:  

 

GENERAL ELECTRIC CAPITAL CORPORATION,

a Delaware corporation, as a Co-Collateral Agent and as a Lender

By:  

 

Title:  

 

 

  Signature Page to Credit Agreement   *** Certain confidential information has
been omitted and filed separately with the Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Schedule 1.1

As used in the Agreement, the following terms shall have the following
definitions:

“Account” means an account (as that term is defined in the Code).

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

“Acquired Indebtedness” means Indebtedness of a Person whose assets or Stock is
acquired by Borrower or any of its Subsidiaries in a Permitted Acquisition;
provided, however, that such Indebtedness (a) is either Purchase Money
Indebtedness or a Capital Lease with respect to Equipment or mortgage financing
with respect to Real Property, (b) was in existence prior to the date of such
Permitted Acquisition, and (c) was not incurred in connection with, or in
contemplation of, such Permitted Acquisition.

“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all or substantially all of the Stock of any other Person.

“Additional Availability Amount” means, as of any date of determination, the
result of the lower of

 

  (a) Maximum Additional Availability Amount, and

 

  (b) 15% of the amount of credit availability created by clauses (a) and (b) of
the definition of Borrowing Base.

“Additional Documents” has the meaning specified therefor in Section 5.12 of the
Agreement.

“Advances” has the meaning specified therefor in Section 2.1(a) of the
Agreement.

“Affected Lender” has the meaning specified therefor in Section 2.13(b) of the
Agreement.

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of the definition of

 

  Schedule 1.1 – Page 1   *** Certain confidential information has been omitted
and filed separately with the Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Eligible Accounts and Section 6.12 of the Agreement: (a) any Person which owns
directly or indirectly 10% or more of the Stock having ordinary voting power for
the election of directors or other members of the governing body of a Person or
10% or more of the partnership or other ownership interests of a Person (other
than as a limited partner of such Person) shall be deemed an Affiliate of such
Person, (b) each director (or comparable manager) of a Person shall be deemed to
be an Affiliate of such Person, and (c) each partnership in which a Person is a
general partner shall be deemed an Affiliate of such Person.

“Agent” has the meaning specified therefor in the preamble to the Agreement.

“Agent-Related Persons” means Agent and each Co-Collateral Agent, together with
their Affiliates, officers, directors, employees, attorneys, and agents.

“Agents” means the Agent and the Co-Collateral Agents.

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1.

“Agent’s Liens” means the Liens granted by Borrower or its Subsidiaries to Agent
under the Loan Documents.

“Agreement” means the Credit Agreement to which this Schedule 1.1 is attached.

“Application Event” means the occurrence of (a) a failure by Borrower to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by Agent, the Co-Collateral Agents or the Required Lenders to
require that payments and proceeds of Collateral be applied pursuant to
Section 2.4(b)(ii) of the Agreement.

“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.

“Authorized Person” means any one of the individuals identified on Schedule A-2,
as such schedule is updated from time to time by written notice from Borrower to
Agent.

“Availability” means, as of any date of determination, the amount that Borrower
is entitled to borrow as Advances under Section 2.1 of the Agreement (after
giving effect to all then outstanding Obligations (other than Bank Product
Obligations)).

“Average Excess Availability” means, as of any date of determination, average
daily Excess Availability for the thirty (30) consecutive day period ending on
such date of determination.

“Bank Product” means any one or more of the following financial products or
accommodations extended to Borrower or the other Loan Parties by a Bank Product
Provider: (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) stored value cards, (e) purchase cards (including so-called
“procurement cards” or “P-cards”), (f) Cash Management Services, or
(g) transactions under Hedge Agreements.

 

  Schedule 1.1 – Page 2   *** Certain confidential information has been omitted
and filed separately with the Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

“Bank Product Agreements” means those agreements entered into from time to time
by Borrower or the other Loan Parties with a Bank Product Provider in connection
with the obtaining of any of the Bank Products.

“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure with respect to the then existing Bank Product Obligations
(other than Hedge Obligations).

“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by Borrower or the other Loan Parties to
any Bank Product Provider pursuant to or evidenced by a Bank Product Agreement
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, (b) all Hedge Obligations, and (c) all amounts that Agent or
any Lender is obligated to pay to a Bank Product Provider as a result of Agent
or such Lender purchasing participations from, or executing guarantees or
indemnities or reimbursement obligations to, a Bank Product Provider with
respect to the Bank Products provided by such Bank Product Provider to Borrower
or the other Loan Parties; provided, however, in order for any item described in
clauses (a) (b), or (c) above, as applicable, to constitute “Bank Product
Obligations”, (i) if the applicable Bank Product Provider is Wells Fargo or its
Affiliates, then, if requested by Agent, Agent shall have received a Bank
Product Provider Letter Agreement within 10 days after the date of such request,
or (ii) if the applicable Bank Product Provider is any other Person, the
applicable Bank Product must have been provided on or after the Closing Date and
Agent shall have received a Bank Product Provider Letter Agreement within 10
days after the date of the provision of the applicable Bank Product to Borrower
or the other Loan Parties.

“Bank Product Provider” means any Lender or any of its Affiliates; provided,
however, that no such Person (other than Wells Fargo or its Affiliates) shall
constitute a Bank Product Provider with respect to a Bank Product unless and
until Agent shall have received a Bank Product Provider Letter Agreement from
such Person and with respect to the applicable Bank Product within 10 days after
the provision of such Bank Product to Borrower or the other Loan Parties;
provided further, however, that if, at any time, a Lender ceases to be a Lender
under the Agreement, then, from and after the date on which it ceases to be a
Lender thereunder, neither it nor any of its Affiliates shall constitute Bank
Product Providers and the obligations with respect to Bank Products provided by
such former Lender or any of its Affiliates shall no longer constitute Bank
Product Obligations.

“Bank Product Provider Letter Agreement” means a letter agreement in
substantially the form attached hereto as Exhibit B-2, in form and substance
satisfactory to Agent, duly executed by the applicable Bank Product Provider,
Borrower, and Agent.

“Bank Product Reserve Amount” means, as of any date of determination, the Dollar
amount of reserves that Co-Collateral Agents have determined are necessary or
appropriate to establish (based upon the Bank Product Providers’ reasonable
determination of their credit exposure to Borrower and the other Loan Parties in
respect of Bank Product Obligations) in respect of Bank Products then provided
or outstanding.

 

  Schedule 1.1 – Page 3   *** Certain confidential information has been omitted
and filed separately with the Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

“Base Rate” means the greatest of (a) the Federal Funds Rate plus  1/2 of one
percentage point, (b) the LIBOR Rate (which rate shall be calculated based upon
an Interest Period of 3 months and shall be determined on a daily basis), plus 1
percentage point, and (c) the rate of interest announced, from time to time,
within Wells Fargo at its principal office in San Francisco as its “prime rate”,
with the understanding that the “prime rate” is one of Wells Fargo’s base rates
(not necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate.

“Base Rate Loan” means each portion of the Advances that bears interest at a
rate determined by reference to the Base Rate.

“Base Rate Margin” means, as of any date of determination (with respect to any
portion of the outstanding Advances on such date that is a Base Rate Loan), the
applicable margin set forth in the following table that corresponds to the most
recent Average Excess Availability calculation delivered to Agent pursuant to
Section 5.2 of the Agreement (the “Average Excess Availability Calculation”);
provided, however, that for the period from the Closing Date through the date
Agent receives the Average Excess Availability Calculation in respect of the
testing period ending June 30, 2012, the Base Rate Margin shall be at the margin
in the row styled “Level III”:

 

Level

  

Average Excess Availability Calculation

   Base Rate Margin
for Base Rate  Loans
predicated on
Conforming
Availability    Base Rate Margin
for Base Rate  Loans
predicated on
Additional
Availability I    If the Average Excess Availability is greater than $50,000,000
   1.00
percentage
points    2.00
percentage
points II    If the Average Excess Availability is greater than $35,000,000 and
less than or equal to $50,000,000    1.25
percentage
points    2.25
percentage
points III    If the Average Excess Availability is greater than $20,000,000 and
less than or equal to $35,000,000    1.50
percentage
points    2.50
percentage
points IV    If the Average Excess Availability is less than or equal to
$20,000,000    1.75
percentage
points    2.75
percentage
points

 

  Schedule 1.1 – Page 4   *** Certain confidential information has been omitted
and filed separately with the Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Except as set forth in the foregoing proviso, the Base Rate Margin shall be
based upon the most recent Average Excess Availability Calculation, which will
be calculated as of the end of each fiscal quarter. Except as set forth in the
foregoing proviso, the Base Rate Margin shall be re-determined quarterly on the
first day of the month following the date of delivery to Agent of the certified
calculation of the Average Excess Availability pursuant to Section 5.2 of the
Agreement; provided, however, that if Borrower fails to provide such
certification when such certification is due, the Base Rate Margin shall be set
at the margin in the row styled “Level IV” as of the first day of the month
following the date on which the certification was required to be delivered until
the date on which such certification is delivered (on which date (but not
retroactively), without constituting a waiver of any Default or Event of Default
occasioned by the failure to timely deliver such certification, the Base Rate
Margin shall be set at the margin based upon the calculations disclosed by such
certification. In the event that the information regarding the Average Excess
Availability contained in any certificate delivered pursuant to Section 5.1 of
the Agreement is shown to be inaccurate, and such inaccuracy, if corrected,
would have led to the application of a higher or lower Base Rate Margin for any
period (a “Base Rate Period”) than the Base Rate Margin actually applied for
such Base Rate Period, then (i) Borrower shall immediately deliver to Agent a
correct certificate for such Base Rate Period, (ii) the Base Rate Margin shall
be determined as if the correct Base Rate Margin (as set forth in the table
above) were applicable for such Base Rate Period (but if lower, not
retroactively), and (iii) if the correct Base Rate Margin is higher, Borrower
shall immediately deliver to Agent full payment in respect of the accrued
additional interest as a result of such increased Base Rate Margin for such Base
Rate Period, which payment shall be promptly applied by Agent to the affected
Obligations.

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Borrower or any of its Subsidiaries or ERISA Affiliates has
been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.

“Board of Directors” means, (a) with respect to any corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (b) with respect to a partnership, the board of directors
of the general partner of the partnership (or the partners of such partnership,
if authorized to manage the affairs of the partnership pursuant to its
Organizational Documents), (c) with respect to a limited liability company, the
managing member or members or any controlling committee or board of directors of
such company or the sole member or the managing member thereof, and (d) with
respect to any other Person, the board or committee of such Person serving a
similar function.

“Borrower” has the meaning specified therefor in the preamble to the Agreement.

“Borrowing” means a borrowing consisting of Advances made on the same day by the
Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a Swing
Loan, or by Agent in the case of a Protective Advance.

“Borrowing Base” means, as of any date of determination, the result of:

(a) 85% of the amount of Eligible Accounts, less the amount, if any, of the
Dilution Reserve, plus

 

  Schedule 1.1 – Page 5   *** Certain confidential information has been omitted
and filed separately with the Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(b) the lower of

(i) 65% of the value (calculated at the lower of cost or market on a basis
consistent with Borrower’s historical accounting practices) of Eligible
Inventory, and

(ii) 85% times the most recently determined Net Liquidation Percentage times the
value (calculated at the lower of cost or market on a basis consistent with
Borrower’s historical accounting practices) of Loan Parties’ Eligible Inventory,
plus

(c) the Additional Availability Amount, minus

(d) the aggregate amount of reserves, if any, established by Co-Collateral
Agents under Section 2.1(c) of the Agreement.

“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1.

“Borrowing Base Excess “ has the meaning set forth in Section 2.4(e).

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of Illinois, except
that, if a determination of a Business Day shall relate to a LIBOR Rate Loan,
the term “Business Day” also shall exclude any day on which banks are closed for
dealings in Dollar deposits in the London interbank market.

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed.

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a

 

  Schedule 1.1 – Page 6   *** Certain confidential information has been omitted
and filed separately with the Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

rating of at least A-1 from S&P or at least P-1 from Moody’s, (d) certificates
of deposit, time deposits, overnight bank deposits or bankers’ acceptances
maturing within 1 year from the date of acquisition thereof issued by any bank
organized under the laws of the United States or any state thereof or the
District of Columbia or any United States branch of a foreign bank having at the
date of acquisition thereof combined capital and surplus of not less than
$250,000,000, (e) Deposit Accounts maintained with (i) any bank that satisfies
the criteria described in clause (d) above, or (ii) any other bank organized
under the laws of the United States or any state thereof so long as the full
amount maintained with any such other bank is insured by the Federal Deposit
Insurance Corporation, (f) repurchase obligations of any commercial bank
satisfying the requirements of clause (d) of this definition or recognized
securities dealer having combined capital and surplus of not less than
$250,000,000, having a term of not more than seven days, with respect to
securities satisfying the criteria in clauses (a) or (d) above, (g) debt
securities with maturities of six months or less from the date of acquisition
backed by standby letters of credit issued by any commercial bank satisfying the
criteria described in clause (d) above, and (h) Investments in money market
funds substantially all of whose assets are invested in the types of assets
described in clauses (a) through (g) above.

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.

“CFC” means a controlled foreign corporation (as that term is defined in the
IRC) (other than a Subsidiary that guaranties the Term Loan Debt).

“Change of Control” means, at any time, any of the following occurrences:

(a) any Person or “group” (within the meaning of Rules 13d 3 and 13d 5 under the
Exchange Act) (i) shall have acquired beneficial ownership of 30% or more on a
fully diluted basis of the voting and/or economic interest in the Stock of
Borrower or (ii) shall have obtained the power (whether or not exercised) to
elect a majority of the members of the Board of Directors (or similar governing
body) of Borrower;

(b) Borrower shall cease to beneficially own and control, directly or
indirectly, 100% on a fully diluted basis of the economic and voting interest in
the Stock of each Guarantor (other than in connection with any transaction
permitted by Section 6.3);

(c) during any period of not more than twenty-four (24) consecutive months,
individuals who at the beginning of such period constitute the Board of
Directors of the Borrower, and any new director whose election by the Board or
nomination for election by the Borrower’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority thereof;

 

  Schedule 1.1 – Page 7   *** Certain confidential information has been omitted
and filed separately with the Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(d) the equityholders of the Borrower approve a plan of complete liquidation or
dissolution of the Borrower or an agreement for the sale or disposition by the
Borrower of all or substantially all of the Borrower’s assets; or

(e) any “change of control” or similar event shall occur under (i) the Term Loan
Documents, or (ii) any agreement or indenture relating to any issue of
Indebtedness aggregating in excess of $10,000,000, the effect of which, in the
case of this clause (ii) only, is to cause the acceleration of any issue of such
Indebtedness or to enable any holder of such Indebtedness to cause the Borrower
or any Subsidiary to repurchase, redeem or retire any such Indebtedness held by
it.

“Closing Date” means the date of the making of the initial Advance (or other
extension of credit) under the Agreement or the date on which Agent sends
Borrower a written notice that each of the conditions precedent set forth on
Schedule 3.1 either have been satisfied or have been waived.

“Co-Collateral Agents” means, collectively, the Agent and GECC, each in its
capacity as a co-collateral agent and any successor co-collateral agents.

“Code” means the Illinois Uniform Commercial Code, as in effect from time to
time.

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Borrower or its Subsidiaries in or upon which a
Lien is granted by such Person in favor of Agent, Co-Collateral Agents or the
Lenders under any of the Loan Documents.

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Borrower’s or its Subsidiaries’ books and records, Equipment, or Inventory,
in each case, in form and substance reasonably satisfactory to Co-Collateral
Agents.

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds, and tax refunds).

“Commitment” means, with respect to each Lender, its Revolver Commitment, or its
Total Commitment, as the context requires, and, with respect to all Lenders,
their Revolver Commitments, or their Total Commitments, as the context requires,
in each case as such Dollar amounts are set forth beside such Lender’s name
under the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under the Agreement, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1 of the Agreement.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer of Borrower to Agent.

 

  Schedule 1.1 – Page 8   *** Certain confidential information has been omitted
and filed separately with the Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

“Confidential Information” has the meaning specified therefor in Section 17.9(a)
of the Agreement.

“Conforming Availability” means credit availability created by clauses (a) and
(b) of the definition of Borrowing Base.

“Consolidated Current Assets” means, as at any date of determination, the total
assets of Borrower and its Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP, excluding Cash
and Cash Equivalents.

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Borrower and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt.

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of Borrower and its Subsidiaries on a consolidated
basis with respect to all outstanding Consolidated Total Debt, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and net costs under Interest Rate Agreements (as defined in the Term
Loan Credit Agreement).

“Consolidated Total Debt” means, as at any date of determination, (a) the
aggregate stated balance sheet amount of all Indebtedness of Borrower and its
Subsidiaries determined on a consolidated basis in accordance with GAAP, plus
(b) with respect to the Borrower and its Subsidiaries, the Term Loan Debt, the
Advances, Capital Leases, and Indebtedness of foreign Subsidiaries, plus
(c) with respect to the Borrower and its Subsidiaries, the principal amount of
Indebtedness arising from floorplan financings in excess of $50,000,000, plus
(d) with respect to the Borrower and its Subsidiaries, the outstanding undrawn
amount of letters of credit in excess of $37,000,000.

“Consolidated Working Capital” means, as at any date of determination, the
excess or deficiency of Consolidated Current Assets over Consolidated Current
Liabilities.

“Consolidated Working Capital Adjustment” means, for any period of determination
on a consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by Borrower or one of the other
Loan Parties, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).

“Controlled Account Agreement” has the meaning specified therefor in the
Security Agreement.

 

  Schedule 1.1 – Page 9   *** Certain confidential information has been omitted
and filed separately with the Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

“Copyright Security Agreement” has the meaning specified therefor in the
Security Agreement.

“Covenant Testing Period” means any period commencing on the date that Excess
Availability is less than 17.5% of the Maximum Revolving Amount and ending on
the date that (x) no Default or Event of Default shall have occurred and be
continuing and (y) Excess Availability shall have been greater than 17.5% of the
Maximum Revolving Amount for 90 consecutive days.

“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement within 1 Business Day of the
date that it is required to do so under the Agreement (including the failure to
make available to Agent amounts required pursuant to a Settlement or to make a
required payment in connection with a Letter of Credit Disbursement),
(b) notified the Borrower, Agent, or any Lender in writing that it does not
intend to comply with all or any portion of its funding obligations under the
Agreement, (c) has made a public statement to the effect that it does not intend
to comply with its funding obligations under the Agreement or under other
agreements generally (as reasonably determined by Agent) under which it has
committed to extend credit, (d) failed, within 1 Business Day after written
request by Agent, to confirm that it will comply with the terms of the Agreement
relating to its obligations to fund any amounts required to be funded by it
under the Agreement, (e) otherwise failed to pay over to Agent, any
Co-Collateral Agent or any other Lender any other amount required to be paid by
it under the Agreement within 1 Business Day of the date that it is required to
do so under the Agreement, unless the subject of a good faith dispute, or
(f) (i) becomes or is insolvent or has a parent company that has become or is
insolvent or (ii) becomes the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, or custodian or appointed for it,
or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.

“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Advances that are Base Rate Loans (inclusive of the Base
Rate Margin applicable thereto).

“Deposit Account” means any deposit account (as that term is defined in the
Code).

“Designated Account” means the Deposit Account of Borrower identified on
Schedule D-1.

 

  Schedule 1.1 – Page 10   *** Certain confidential information has been omitted
and filed separately with the Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

“Designated Account Bank” has the meaning specified therefor in Schedule D-1.

“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior 90 consecutive days, that is the result of
dividing the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to Borrower’s Accounts
during such period, by (b) Borrower’s billings with respect to Accounts during
such period.

“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by 1 percentage point for
each percentage point by which Dilution is in excess of 5%.

“Dollars” or “$” means United States dollars.

“Domestic Subsidiary” means a Subsidiary organized, incorporated or otherwise
formed under the laws of the United States or any state thereof.

“Dutch Parallel Debt” means, in relation to an Underlying Debt (and subject to
Section 17.15), an obligation to pay to the Agent an amount equal to (and in the
same currency as) the amount of that Underlying Debt.

“Earn-Outs” shall mean unsecured liabilities of a Loan Party arising under an
agreement to make any deferred payment as a part of the Purchase Price for a
Permitted Acquisition, including performance bonuses or consulting payments in
any related services, employment or similar agreement, in an amount that is
subject to or contingent upon the revenues, income, cash flow or profits (or the
like) of the underlying target.

“EBITDA” means, with respect to any fiscal period, Borrower’s consolidated net
earnings (or loss), minus extraordinary gains, interest income, plus non-cash
extraordinary losses, non-cash impairment charges [***], non-cash charges
relating to the restructuring, closure, sale or consolidation of existing
assets, operations or facilities in an aggregate amount not to exceed
$150,000,000 during the term of this Agreement, cash charges relating to the
restructuring, closure, sale or consolidation of existing assets, operations or
facilities in an aggregate amount not to exceed $3,000,000 in any year or
$10,000,000 during the term of this Agreement, any loss on the sale of [***],
amounts expensed by Borrower with respect to [***] settlement in an aggregate
amount not to exceed [***] during the term of this Agreement, interest expense,
income taxes, and depreciation and amortization for such period, in each case,
determined on a consolidated basis in accordance with GAAP. For the purposes of
calculating EBITDA for any period of 4 consecutive fiscal quarters (each, a
“Reference Period”), (a) if at any time during such Reference Period (and after
the Closing Date), Borrower or any of its Subsidiaries shall have made a
Permitted Acquisition, EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto (including pro forma adjustments arising
out of events which are directly attributable to such Permitted Acquisition, are
factually supportable, and are expected to have a continuing impact, in each
case to be mutually and reasonably agreed upon by Borrower and Agent) or in such
other manner acceptable to Agent as if any such Permitted Acquisition or
adjustment occurred on the first day of such Reference Period, and (b) EBITDA
for the fiscal quarter ended June 30, 2011, shall be deemed to be $15,629,000,
(c) EBITDA for the fiscal quarter ended September 30, 2011, shall be deemed to
be $12,574,000, and (d) EBITDA for the fiscal quarter ended December 31, 2011,
shall be deemed to be $16,992,000.

 

  Schedule 1.1 – Page 11   *** Certain confidential information has been omitted
and filed separately with the Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

“Eligible Accounts” means those Accounts created by any Loan Party (other than
Victor Products USA, Incorporated) in the ordinary course of its business, that
arise out of such Loan Party’s sale of Inventory or rendition of services, that
comply with each of the representations and warranties respecting Eligible
Accounts made in the Loan Documents, and that are not excluded as ineligible by
virtue of one or more of the excluding criteria set forth below; provided,
however, that such criteria may be revised from time to time by Co-Collateral
Agents in Co-Collateral Agents’ Permitted Discretion to address the results of
any audit performed by Agent and/or Co-Collateral Agents from time to time after
the Closing Date. In determining the amount to be included, Eligible Accounts
shall be calculated net of customer deposits and unapplied cash. Eligible
Accounts shall not include the following:

(a) Accounts that the Account Debtor has failed to pay within 90 days of
original invoice date or has failed to pay within 60 days of original due date
or Accounts with selling terms of more than 90 days,

(b) Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of
all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,

(c) Accounts with respect to which the Account Debtor is an Affiliate of a Loan
Party or an employee or agent of any Loan Party or any Affiliate of a Loan
Party,

(d) Accounts arising in a transaction wherein goods are placed on consignment or
are sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a
bill and hold, or any other terms by reason of which the payment by the Account
Debtor may be conditional,

(e) Accounts that are not payable in Dollars,

(f) Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States or Canada (other than
the Province of Quebec), or (ii) is not organized under the laws of the United
States or any state thereof or Canada or any province thereof (other than
Quebec), or (iii) is the government of any foreign country or sovereign state,
or of any state, province, municipality, or other political subdivision thereof,
or of any department, agency, public corporation, or other instrumentality
thereof, unless (x) the Account is supported by an irrevocable letter of credit
reasonably satisfactory to Agent (as to form, substance, and issuer or domestic
confirming bank) that has been delivered to Agent and is directly drawable by
Agent, or (y) the Account is covered by credit insurance in form, substance, and
amount, and by an insurer, reasonably satisfactory to Agent,

(g) Accounts with respect to which the Account Debtor is either (i) the United
States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which the applicable Loan Party
has complied, to the reasonable satisfaction of Co-Collateral Agents, with the
Assignment of Claims Act, 31 USC §3727), or (ii) any state of the United States,

 

  Schedule 1.1 – Page 12   *** Certain confidential information has been omitted
and filed separately with the Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(h) Accounts with respect to which the Account Debtor is a creditor of a Loan
Party, has or has asserted a right of setoff, or has disputed its obligation to
pay all or any portion of the Account, to the extent of such claim, right of
setoff, or dispute,

(i) Accounts with respect to an Account Debtor whose total obligations owing to
the Loan Parties exceed 10% (such percentage, as applied to a particular Account
Debtor, being subject to reduction by Co-Collateral Agents in their Permitted
Discretion if the creditworthiness of such Account Debtor deteriorates) of all
Eligible Accounts, to the extent of the obligations owing by such Account Debtor
in excess of such percentage; provided, however, that, in each case, the amount
of Eligible Accounts that are excluded because they exceed the foregoing
percentage shall be determined by Co-Collateral Agents based on all of the
otherwise Eligible Accounts prior to giving effect to any eliminations based
upon the foregoing concentration limit,

(j) Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
a Loan Party has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,

(k) Accounts, the collection of which, Co-Collateral Agents, in their Permitted
Discretion, believe to be doubtful by reason of the Account Debtor’s financial
condition,

(l) Accounts that are not subject to a valid and perfected first priority
Agent’s Lien, or are subject to a Lien other than the Liens of Agent and those
permitted in clauses (a), (b), (c) and (s) of the definition of the term
Permitted Liens (but as to Liens referred to in clause (c) only to the extent
that Co-Collateral Agents have established a reserve in respect thereof),

(m) Accounts with respect to which (i) the Inventory giving rise to such Account
have not been delivered and billed to the Account Debtor; provided, Accounts in
an aggregate amount not to exceed $2,500,000 that have been shipped and billed
but not delivered to the Account Debtor shall not be excluded from Eligible
Accounts by operation of this clause (i), or (ii) the services giving rise to
such Account have not been performed and billed to the Account Debtor,

(n) Accounts with respect to which the Account Debtor is a Sanctioned Person or
Sanctioned Entity,

(o) Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by a Loan
Party of the subject contract for Inventory or services,

(p) Accounts arising from or in connection with contracts or projects that are
subject to a performance or surety bond; or

(q) Accounts acquired in connection with a Permitted Acquisition, until the
completion of an appraisal and field examination of Co-Collateral Agents with
respect to such Accounts, in each case, reasonably satisfactory to Co-Collateral
Agents (which appraisal and field examination may be conducted prior to the
closing of such Permitted Acquisition).

 

  Schedule 1.1 – Page 13   *** Certain confidential information has been omitted
and filed separately with the Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

“Eligible Inventory” means Inventory consisting of first quality finished goods
held for sale in the ordinary course of any Loan Party’s (other than Victor
Products USA, Incorporated) business, work-in-process, and raw materials for
such finished goods, that complies with each of the representations and
warranties respecting Eligible Inventory made in the Loan Documents, and that is
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, however, that such criteria may be revised from time
to time by Co-Collateral Agents in Co-Collateral Agents’ Permitted Discretion to
address the results of any audit or appraisal performed by Agent and/or
Co-Collateral Agents from time to time after the Closing Date. In determining
the amount to be so included, Inventory shall be valued at the lower of cost or
market on a basis consistent with the Loan Parties’ historical accounting
practices. An item of Inventory shall not be included in Eligible Inventory if:

(a) a Loan Party does not have good, valid, and marketable title thereto,

(b) a Loan Party does not have actual and exclusive possession thereof (either
directly or through a bailee or agent of such Loan Party),

(c) it is not located at one of the locations in the continental United States
set forth on Schedule E-1 (or in-transit from one such location to another such
location),

(d) it is in-transit to or from a location of a Loan Party (other than
in-transit from one location set forth on Schedule E-1 to another location set
forth on Schedule E-1),

(e) it is located on real property leased by a Loan Party or in a contract
warehouse, in each case, unless a Landlord Reserve is in place for such location
or it is subject to a Collateral Access Agreement executed by the lessor or
warehouseman, as the case may be, and unless it is segregated or otherwise
separately identifiable from goods of others, if any, stored on the premises,

(f) it is the subject of a bill of lading or other document of title,

(g) it is not subject to a valid and perfected first priority Agent’s Lien, or
is subject to a Lien other than the Liens of Agent and those permitted in
clauses (a), (b), (c), (g), (p) and (s) of the definition of the term Permitted
Liens (but as to Liens referred to in clause (c), (g) and (p) only to the extent
that Co-Collateral Agents have established a reserve in respect thereof),

(h) it consists of goods returned or rejected by a Loan Party’s customers,

(i) it consists of goods that are obsolete or slow moving, restrictive or custom
items, or goods that constitute spare parts, packaging and shipping materials,
supplies used or consumed in a Loan Party’s business, bill and hold goods,
defective goods, “seconds,” or Inventory acquired on consignment,

(j) it is subject to third party trademark, licensing or other proprietary
rights, unless Co-Collateral Agents are satisfied that such Inventory can be
freely sold by Agent on and after the occurrence of an Event of a Default
despite such third party rights, or

 

  Schedule 1.1 – Page 14   *** Certain confidential information has been omitted
and filed separately with the Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(k) it was acquired in connection with a Permitted Acquisition, until the
completion of an appraisal and field examination of such Inventory, in each
case, reasonably satisfactory to Co-Collateral Agents (which appraisal and field
examination may be conducted prior to the closing of such Permitted
Acquisition).

“Elgin Sale and Leaseback Documents” means (a) that certain Lease, dated July 2,
2008 by and between Elgin Sweeper Company and CenterPoint Properties Trust for
the lease of 1300 W. Bartlett Road, Elgin, IL, and (b) that certain Purchase and
Sale Agreement, in each case, as in effect on the date hereof.

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Borrower, any Subsidiary of a Borrower, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or
(c) from or onto any facilities which received Hazardous Materials generated by
any Borrower, any Subsidiary of a Borrower, or any of their predecessors in
interest.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on
Borrower or its Subsidiaries, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, in each case as amended
from time to time.

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

“Equipment” means equipment (as that term is defined in the Code).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Borrower or its
Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of Borrower or its Subsidiaries under IRC Section 414(c), (c) solely
for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of

 

  Schedule 1.1 – Page 15   *** Certain confidential information has been omitted
and filed separately with the Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

which Borrower or any of its Subsidiaries is a member under IRC Section 414(m),
or (d) solely for purposes of Section 302 of ERISA and Section 412 of the IRC,
any Person subject to ERISA that is a party to an arrangement with Borrower or
any of its Subsidiaries and whose employees are aggregated with the employees of
Borrower or its Subsidiaries under IRC Section 414(o).

“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.

“Excess Availability” means, as of any date of determination, the amount equal
to Availability minus the aggregate amount, if any, of all trade payables of the
Loan Parties aged in excess of historical levels with respect thereto and all
book overdrafts of the Loan Parties in excess of historical practices with
respect thereto, in each case as determined by Co-Collateral Agents in their
Permitted Discretion.

“Excess Cash Flow Amount” means, for any period, an amount (if positive)
determined for Borrower and its Subsidiaries on a consolidated basis equal to:
(a) the sum, without duplication, of the amounts for such period of
(i) Consolidated EBITDA (as defined in the Term Loan Credit Agreement), plus
(ii) interest income, plus (iii) other non-ordinary course income (excluding any
gains or losses attributable to asset sales) to the extent received in cash and
net of any costs and expenses incurred in connection with the obtaining of such
non-ordinary course income, plus (iv) the Consolidated Working Capital
Adjustment, minus (b) the sum, without duplication, of the amounts for such
period of (i) voluntary and scheduled (but not mandatory) repayments of
Consolidated Total Debt (excluding repayments of Advances except to the extent
the Commitments are permanently reduced in connection with such repayments),
plus (ii) Capital Expenditures (net of any proceeds of Net Cash Proceeds to the
extent reinvested in accordance with Section 2.4(e)(ii), and (B) any proceeds of
related financings with respect to such expenditures), plus (iii) Consolidated
Cash Interest Expense, plus (iv) provisions for current taxes based on income of
Company and its Subsidiaries and paid in cash during such period, plus (v) any
cash payment associated with discontinued operations, plus (vi) payments of
required pension contributions made during Fiscal Year 2012 to the extent not
deducted from consolidated net earnings.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

“Existing Credit Facility” means the credit facility evidenced by that certain
Second Amended and Restated Credit Agreement dated as of April 25, 2007 among
Borrower, the “Banks” party thereto, Bank of Montreal, as agent, and certain
subsidiaries of Borrower as guarantors, as heretofore amended.

“Fee Letter” means that certain amended and restated fee letter, dated as
October 31, 2011, between Borrower and Agents, in form and substance reasonably
satisfactory to Agents.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New

 

  Schedule 1.1 – Page 16   *** Certain confidential information has been omitted
and filed separately with the Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

York, or, if such rate is not so published for any day which is a Business Day,
the average of the quotations for such day on such transactions received by
Agent from three Federal funds brokers of recognized standing selected by it.

“Fixed Charges” means, with respect to any fiscal period and with respect to
Borrower determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Interest Expense accrued (other than interest
paid-in-kind, amortization of financing fees, and other non-cash Interest
Expense) during such period, (b) principal payments in respect of Indebtedness
that are required to be paid during such period, and (c) all federal, state, and
local income taxes accrued during such period, and (d) all Restricted Junior
Payments paid (whether in cash or other property, other than common Stock)
during such period.

“Fixed Charge Coverage Ratio” means, with respect to Borrower and its
Subsidiaries for any period, the ratio of (i) EBITDA for such period minus
Capital Expenditures made (to the extent not already incurred in a prior period)
or incurred during such period, to (ii) Fixed Charges for such period.

“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).

[***]

[***]

“Funding Date” means the date on which a Borrowing occurs.

“Funding Losses” has the meaning specified therefor in Section 2.12(b)(ii) of
the Agreement.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied; provided, however, that all
calculations relative to liabilities shall be made without giving effect to
Statement of Financial Accounting Standards No. 159.

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.

“Guarantors” means (a) each Subsidiary of Borrower (other than any Immaterial
Subsidiary or any other Subsidiary that is not required to become a Guarantor
pursuant to Section 5.11), and (b) each other Person that becomes a guarantor
after the Closing Date pursuant to Section 5.11 of the Agreement, and
“Guarantor” means any one of them.

“Guaranty” means that certain general continuing guaranty, dated as of even date
with the Agreement, executed and delivered by each extant Guarantor in favor of
Agent, for the benefit of the Lender Group and the Bank Product Providers, in
form and substance reasonably satisfactory to Agent.

 

  Schedule 1.1 – Page 17   *** Certain confidential information has been omitted
and filed separately with the Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

“Hedge Agreement” means a “swap agreement” as that term is defined in
Section 101(53B)(A) of the Bankruptcy Code.

“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of a Loan Party arising under, owing pursuant to, or existing in respect of
Hedge Agreements entered into with one or more of the Bank Product Providers.

“Hedge Provider” means any Lender or any of its Affiliates; provided, however,
that no such Person (other than Wells Fargo or its Affiliates) shall constitute
a Hedge Provider unless and until Agent shall have received a Bank Product
Provider Letter Agreement from such Person and with respect to the applicable
Hedge Agreement within 10 days after the execution and delivery of such Hedge
Agreement with a Loan Party; provided further, however, that if, at any time, a
Lender ceases to be a Lender under the Agreement, then, from and after the date
on which it ceases to be a Lender thereunder, neither it nor any of its
Affiliates shall constitute Hedge Providers and the obligations with respect to
Hedge Agreements entered into with such former Lender or any of its Affiliates
shall no longer constitute Hedge Obligations.

“Holdout Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.

“Immaterial Subsidiary” means a non-operating Subsidiary of Borrower or any
other Loan Party that has nominal assets (with an aggregate value not in excess
of $1,000,000 for all such Immaterial Subsidiaries) and nominal liabilities.

“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables incurred in the ordinary course of business
and repayable in accordance with customary trade

 

  Schedule 1.1 – Page 18   *** Certain confidential information has been omitted
and filed separately with the Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

practices), (f) all obligations of such Person owing under Hedge Agreements
(which amount shall be calculated based on the amount that would be payable by
such Person if the Hedge Agreement were terminated on the date of
determination), (g) any Prohibited Preferred Stock of such Person, and (h) any
obligation of such Person guaranteeing or intended to guarantee (whether
directly or indirectly guaranteed, endorsed, co-made, discounted, or sold with
recourse) any obligation of any other Person that constitutes Indebtedness under
any of clauses (a) through (g) above. For purposes of this definition, (i) the
amount of any Indebtedness represented by a guaranty or other similar instrument
shall be the lesser of the principal amount of the obligations guaranteed and
still outstanding and the maximum amount for which the guaranteeing Person may
be liable pursuant to the terms of the instrument embodying such Indebtedness,
and (ii) the amount of any Indebtedness described in clause (d) above shall be
the lower of the amount of the obligation and the fair market value of the
assets of such Person securing such obligation.

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.

“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of even date with the Agreement, executed and delivered by
Borrower, each of the other Loan Parties, and Agent, the form and substance of
which is reasonably satisfactory to Agent.

“Intercreditor Agreement” means the Intercreditor Agreement among Agent, Term
Loan Agent, Borrower and certain Subsidiaries of Borrower, as amended, modified
or otherwise supplemented from time to time.

“Interest Expense” means, for any period, the aggregate of the interest expense
of Borrower for such period, determined on a consolidated basis in accordance
with GAAP.

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, or 3 months thereafter; provided, however,
that (a) interest shall accrue at the applicable rate based upon the LIBOR Rate
from and including the first day of each Interest Period to, but excluding, the
day on which any Interest Period expires, (b) any Interest Period that would end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (c) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period), the Interest Period shall
end on the

 

  Schedule 1.1 – Page 19   *** Certain confidential information has been omitted
and filed separately with the Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

last Business Day of the calendar month that is 1, 2, or 3 months after the date
on which the Interest Period began, as applicable, and (d) Borrower may not
elect an Interest Period which will end after the Maturity Date.

“Inventory” means inventory (as that term is defined in the Code).

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide Accounts arising in the ordinary course of
business), or acquisitions of Indebtedness, Stock, or all or substantially all
of the assets of such other Person (or of any division or business line of such
other Person), and any other items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

“Issuing Lender” means WFCF or any other Lender that, at the request of Borrower
and with the consent of Agent, agrees, in such Lender’s sole discretion, to
become an Issuing Lender for the purpose of issuing Letters of Credit or
Reimbursement Undertakings pursuant to Section 2.11 of the Agreement and the
Issuing Lender shall be a Lender.

“Landlord Reserve” means, as to each location at which Borrower has Inventory or
books and records located and as to which a Collateral Access Agreement has not
been received by Agent, a reserve in an amount equal to the greater of (a) the
number of months rent for which the landlord will have, under applicable law, a
Lien in the Inventory of Borrower to secure the payment of rent or other amounts
under the lease relative to such location, or (b) 3 months rent under the lease
relative to such location.

“Leasehold Property” means any leasehold or subleasehold interest of any Loan
Party as lessee under any lease or sublease of real property, other than any
such leasehold or subleasehold interest designated from time to time by
Co-Collateral Agents in their sole discretion as not being required to be
included in the Collateral.

“Lender” has the meaning set forth in the preamble to the Agreement, shall
include the Issuing Lender and the Swing Lender, and shall also include any
other Person made a party to the Agreement pursuant to the provisions of
Section 13.1 of the Agreement and “Lenders” means each of the Lenders or any one
or more of them.

“Lender Group” means each of the Lenders (including the Issuing Lender and the
Swing Lender), each of the Co-Collateral Agents and Agent, or any one or more of
them.

“Lender Group Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by Borrower or its Subsidiaries under
any of the Loan Documents that are paid, advanced, or incurred by the Lender
Group, (b) out-of-pocket fees or charges paid or incurred by Agent and each
Co-Collateral Agent in connection with the Lender Group’s transactions with
Borrower or its Subsidiaries under any of the Loan Documents, including, fees or
charges for photocopying, notarization, couriers and messengers,

 

  Schedule 1.1 – Page 20   *** Certain confidential information has been omitted
and filed separately with the Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

telecommunication, public record searches (including tax lien, litigation, and
UCC searches and including searches with the patent and trademark office, the
copyright office, or the department of motor vehicles), filing, recording,
publication, appraisal (including periodic collateral appraisals or business
valuations to the extent of the fees and charges (and up to the amount of any
limitation) contained in the Agreement or the Fee Letter), real estate surveys,
real estate title policies and endorsements, and environmental audits,
(c) Agent’s customary fees and charges (as adjusted from time to time) with
respect to the disbursement of funds (or the receipt of funds) to or for the
account of Borrower (whether by wire transfer or otherwise), together with any
out-of-pocket costs and expenses incurred in connection therewith,
(d) out-of-pocket charges paid or incurred by Agent resulting from the dishonor
of checks payable by or to any Loan Party, (e) reasonable out-of-pocket costs
and expenses paid or incurred by the Lender Group to correct any default or
enforce any provision of the Loan Documents, or during the continuance of an
Event of Default, in gaining possession of, maintaining, handling, preserving,
storing, shipping, selling, preparing for sale, or advertising to sell the
Collateral, or any portion thereof, irrespective of whether a sale is
consummated, (f) reasonable out-of-pocket audit fees and expenses (including
travel, meals, and lodging) of Agent and each Co-Collateral Agent related to any
inspections or audits to the extent of the fees and charges (and up to the
amount of any limitation) contained in the Agreement or the Fee Letter,
(g) reasonable out-of-pocket costs and expenses of third party claims or any
other suit paid or incurred by the Lender Group in enforcing or defending the
Loan Documents or in connection with the transactions contemplated by the Loan
Documents or the Lender Group’s relationship with Borrower or any of its
Subsidiaries, (h) Agent’s and each Co-Collateral Agent’s reasonable costs and
expenses (including reasonable attorneys fees) incurred in advising,
structuring, drafting, reviewing, administering (including travel, meals, and
lodging), syndicating, or amending the Loan Documents, (i) Agent’s, each
Co-Collateral Agent’s and each Lender’s reasonable costs and expenses (including
reasonable attorneys, accountants, consultants, and other advisors fees and
expenses) incurred in terminating, enforcing (including attorneys, accountants,
consultants, and other advisors fees and expenses incurred in connection with a
“workout,” a “restructuring,” or an Insolvency Proceeding concerning Borrower or
any of its Subsidiaries or in exercising rights or remedies under the Loan
Documents), or defending the Loan Documents, irrespective of whether suit is
brought, or in taking any Remedial Action concerning the Collateral, and
(j) usage charges, charges, fees, costs and expenses for amendments, renewals,
extensions, transfers, or drawings from time to time imposed by the Underlying
Issuer or incurred by the Issuing Lender in respect of Letters of Credit and
out-of-pocket charges, fees, costs and expenses paid or incurred by the
Underlying Issuer or Issuing Lender in connection with the issuance, amendment,
renewal, extension, or transfer of, or drawing under, any Letter of Credit or
any demand for payment thereunder.

“Lender Group Representatives” has the meaning specified therefor in
Section 17.9 of the Agreement.

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

“Letter of Credit” means a letter of credit (as that term is defined in the
Code) issued by Issuing Lender or a letter of credit (as that term is defined in
the Code) issued by Underlying Issuer, as the context requires.

 

  Schedule 1.1 – Page 21   *** Certain confidential information has been omitted
and filed separately with the Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit fee and all usage charges set
forth in the Agreement will continue to accrue while the Letters of Credit are
outstanding) to be held by Agent for the benefit of those Lenders with a
Revolver Commitment in an amount equal to 105% of the then existing Letter of
Credit Usage, (b) delivering to Agent documentation executed by all
beneficiaries under the Letters of Credit, in form and substance reasonably
satisfactory to Agent and the Issuing Lender, terminating all of such
beneficiaries’ rights under the Letters of Credit, or (c) providing Agent with a
standby letter of credit, in form and substance reasonably satisfactory to
Agent, from a commercial bank acceptable to Agent (in its sole discretion) in an
amount equal to 105% of the then existing Letter of Credit Usage (it being
understood that the Letter of Credit fee and all usage charges set forth in the
Agreement will continue to accrue while the Letters of Credit are outstanding
and that any such fees that accrue must be an amount that can be drawn under any
such standby letter of credit).

“Letter of Credit Disbursement” means a payment made by Issuing Lender or
Underlying Issuer pursuant to a Letter of Credit.

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.

“LIBOR Deadline” has the meaning specified therefor in Section 2.12(b)(i) of the
Agreement.

“LIBOR Notice” means a written notice in the form of Exhibit L-1.

“LIBOR Option” has the meaning specified therefor in Section 2.12(a) of the
Agreement.

“LIBOR Rate” means the greater of the rate per annum rate appearing on Bloomberg
L.P.’s (the “Service”) Page BBAM1/(Official BBA USD Dollar Libor Fixings) (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service) 2 Business Days prior to the commencement of the
requested Interest Period, for a term and in an amount comparable to the
Interest Period and the amount of the LIBOR Rate Loan requested (whether as an
initial LIBOR Rate Loan or as a continuation of a LIBOR Rate Loan or as a
conversion of a Base Rate Loan to a LIBOR Rate Loan) by Borrower in accordance
with the Agreement, which determination shall be conclusive in the absence of
manifest error.

“LIBOR Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the LIBOR Rate.

 

  Schedule 1.1 – Page 22   *** Certain confidential information has been omitted
and filed separately with the Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

“LIBOR Rate Margin” means, as of any date of determination (with respect to any
portion of the outstanding Advances on such date that is a LIBOR Rate Loan), the
applicable margin set forth in the following table that corresponds to the most
recent Average Excess Availability calculation delivered to Agent pursuant to
Section 5.2 of the Agreement (the “Average Excess Availability Calculation”);
provided, however, that for the period from the Closing Date through the date
Agent receives the Average Excess Availability Calculation in respect of the
testing period ending June 30, 2012, the LIBOR Rate Margin shall be at the
margin in the row styled “Level III”:

 

Level

  

Average Excess Availability Calculation

   LIBOR Rate
Margin for LIBOR
Rate Loans
predicated on
Conforming
Availability    LIBOR Rate
Margin for LIBOR
Rate Loans
predicated on
Additional
Availability I    If the Average Excess Availability is greater than $50,000,000
   1.75
percentage
points    2.75
percentage
points II    If the Average Excess Availability is greater than $35,000,000 and
less than or equal to $50,000,000    2.00
percentage
points    3.00
percentage
points III    If the Average Excess Availability is greater than $20,000,000 and
less than or equal to $35,000,000    2.25
percentage
points    3.25
percentage
points IV    If the Average Excess Availability is less than or equal to
$20,000,000    2.50
percentage
points    3.50
percentage
points

Except as set forth in the foregoing proviso, the LIBOR Rate Margin shall be
based upon the most recent Average Excess Availability Calculation, which will
be calculated as of the end of each fiscal quarter. Except as set forth in the
foregoing proviso, the LIBOR Rate Margin shall be re-determined quarterly on the
first day of the month following the date of delivery to Agent of the certified
calculation of the Average Excess Availability pursuant to Section 5.1 of the
Agreement; provided, however, that if Borrower fails to provide such
certification when such certification is due, the LIBOR Rate Margin shall be set
at the margin in the row styled “Level IV” as of the first day of the month
following the date on which the certification was required to be delivered until
the date on which such certification is delivered (on which date (but not
retroactively), without constituting a waiver of any Default or Event of Default
occasioned by the failure to timely deliver such certification, the LIBOR Rate
Margin shall be set at the margin based upon the calculations disclosed by such
certification. In the event that the information regarding the Average Excess
Availability contained in any certificate delivered pursuant to Section 5.2 of
the Agreement is shown to be inaccurate, and such inaccuracy, if corrected,
would have led to the application of a higher or lower LIBOR Rate Margin for any
period (a “LIBOR Rate Period”) than the LIBOR Rate Margin actually applied for
such LIBOR Rate Period, then (i) Borrower shall immediately deliver to Agent a
correct certificate for such LIBOR Rate Period, (ii) the LIBOR Rate Margin shall
be determined as if the correct LIBOR Rate Margin (as set forth in the table
above) were applicable for such LIBOR Rate Period (but if lower, not
retroactively), and (iii) if the correct Base Rate Margin is higher, Borrower
shall immediately deliver to Agent full payment in respect of the accrued
additional interest and Letter of Credit fees as a result of such increased
LIBOR Rate Margin for such LIBOR Rate Period, which payment shall be promptly
applied by Agent to the affected Obligations.

 

  Schedule 1.1 – Page 23   *** Certain confidential information has been omitted
and filed separately with the Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.

“Loan Account” has the meaning specified therefor in Section 2.9 of the
Agreement.

“Loan Documents” means the Agreement, any Borrowing Base Certificate, the
Controlled Account Agreements, the Control Agreements, the Copyright Security
Agreement, the Fee Letter, the Guaranty, the Intercompany Subordination
Agreement, the Letters of Credit, the Mortgages, the Patent Security Agreement,
the Security Agreement, the Trademark Security Agreement, the Intercreditor
Agreement, any note or notes executed by Borrower in connection with the
Agreement and payable to any member of the Lender Group, any letter of credit
application or letter of credit agreement entered into by Borrower in connection
with the Agreement, and any other instrument or agreement entered into, now or
in the future, by Borrower or any of its Subsidiaries and any member of the
Lender Group in connection with the Agreement.

“Loan Party” means Borrower or any Guarantor.

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

“Material Adverse Change” means (a) a material adverse change in the business,
operations, results of operations, assets, liabilities or condition (financial
or otherwise) of Borrower and its Subsidiaries, taken as a whole, (b) a material
impairment of Borrower’s and its Subsidiaries ability to perform their
obligations under the Loan Documents to which they are parties or of the Lender
Group’s ability to enforce the Obligations or realize upon the Collateral, or
(c) a material impairment of the enforceability or priority of Agent’s Liens
with respect to the Collateral as a result of an action or failure to act on the
part of Borrower or its Subsidiaries.

“Material Contract” means (a) any contract or other arrangement to which
Borrower or any of its Subsidiaries is a party (other than the Loan Documents)
for which breach, nonperformance, cancellation or failure to renew could
reasonably be expected to have a Material Adverse Change, (b) any contract or
agreement to which Borrower or any of its Subsidiary is a party (including,
without limitation, any agreement or instrument evidencing or governing
Indebtedness) involving the aggregate consideration payable to or by Borrower or
such Subsidiary is $10,000,000 or more in any fiscal year (other than
(i) purchase orders in the ordinary course of the business of Borrower or any of
its Subsidiaries and (ii) contracts that by their terms may be terminated by
Borrower or any of its Subsidiaries in the ordinary course of its business upon
less than 60 days’ notice without penalty or premium), (c) those contracts and
arrangements listed on Schedule 4.17, (d) the Elgin Sale and Leaseback
Documents, (e) the University Park Sale and Leaseback Documents, and (f) the
Term Loan Documents.

 

  Schedule 1.1 – Page 24   *** Certain confidential information has been omitted
and filed separately with the Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

“Material Real Estate Asset” means (a) any fee owned Real Estate Asset having a
fair market value in excess of $4,000,000 as of the date of the acquisition
thereof, and (b) all Leasehold Properties other than those with respect to which
the aggregate payments under the term of the lease are less than $1,000,000 per
annum.

“Maturity Date” has the meaning specified therefor in Section 3.3 of the
Agreement.

“Maximum Additional Availability Amount” means, initially, $7,500,000, reducing
by (a) $281,250 on each of March 31, 2012, June 30, 2012, September 30, 2012 and
December 31, 2012, and (b) further reducing by $468,750 on each
March 31, June 30, September 30 and December 31 thereafter until $0.

“Maximum Revolver Amount” means $100,000,000, increased by the amount of
increases in the Revolver Commitments made in accordance with Section 2.1(d) of
this Agreement, if any, and decreased by the amount of reductions in the
Revolver Commitments made in accordance with Section 2.4(c) of the Agreement.

“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.

“Mortgage Policy” has the meaning specified therefor in Schedule 3.1(v).

“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by Borrower or any
other Loan Party in favor of Agent, in form and substance reasonably
satisfactory to Agent, that encumber the Real Property Collateral.

“Net Cash Proceeds” means with respect to any sale or disposition by Borrower or
any of its Subsidiaries of assets, an amount equal to: (i) Cash payments
received by Borrower or any of its Subsidiaries from such sale or disposition,
minus (ii) any bona fide direct costs or payment obligation incurred in
connection with such sale or disposition to the extent paid or payable to
non-Affiliates, including (A) income or gains taxes payable by the seller as a
result of any gain recognized in connection with such sale or disposition during
the tax period the sale occurs, (B) payment of the outstanding principal amount
of, premium or penalty, if any, and interest on any Indebtedness (other than
Obligations and the Term Loan Debt) that is secured by a Lien on the stock or
assets in question and that is required to be repaid under the terms thereof as
a result of such sale or disposition, and (C) a reasonable reserve for any
indemnification payments (fixed or contingent) attributable to seller’s
indemnities and representations and warranties to purchaser in respect of such
sale or disposition undertaken by Borrower or any of its Subsidiaries in
connection with such sale or disposition; provided that upon release of any such
reserve, the amount released shall be considered Net Cash Proceeds.

“Net Liquidation Percentage” means the percentage of the book value of
Borrower’s Inventory that is estimated to be recoverable in an orderly
liquidation of such Inventory net of all associated costs and expenses of such
liquidation, such percentage to be as determined from time to time by an
appraisal company selected by Co-Collateral Agents.

 

  Schedule 1.1 – Page 25   *** Certain confidential information has been omitted
and filed separately with the Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

“Obligations” means (a) all loans (including the Advances (inclusive of
Protective Advances and Swing Loans)), debts, principal, interest (including any
interest that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), reimbursement or indemnification obligations with
respect to Reimbursement Undertakings or with respect to Letters of Credit
(irrespective of whether contingent), premiums, liabilities (including all
amounts charged to the Loan Account pursuant to the Agreement), obligations
(including indemnification obligations), fees (including the fees provided for
in the Fee Letter), Lender Group Expenses (including any fees or expenses that
accrue after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), guaranties, and all covenants and duties of any other kind and
description owing by any Loan Party pursuant to or evidenced by the Agreement or
any of the other Loan Documents and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, and including all interest not paid when due
and all other expenses or other amounts that Borrower is required to pay or
reimburse by the Loan Documents or by law or otherwise in connection with the
Loan Documents, (b) all debts, liabilities, or obligations (including
reimbursement obligations, irrespective of whether contingent) owing by Borrower
or any other Loan Party to an Underlying Issuer now or hereafter arising from or
in respect of an Underlying Letters of Credit, and (c) all Bank Product
Obligations. Any reference in the Agreement or in the Loan Documents to the
Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.

“Overadvance” has the meaning specified therefor in Section 2.5 of the
Agreement.

“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.

“Patent Security Agreement” has the meaning specified therefor in the Security
Agreement.

“Patriot Act” has the meaning specified therefor in Section 4.18 of the
Agreement.

“Payoff Date” means the first date on which all of the Obligations are paid in
full and the Commitments of the Lenders are terminated.

 

  Schedule 1.1 – Page 26   *** Certain confidential information has been omitted
and filed separately with the Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

“Permitted Acquisition” means any Acquisition so long as:

(a) no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition and the proposed
Acquisition is consensual,

(b) no Indebtedness will be incurred, assumed, or would exist with respect to
Borrower or its Subsidiaries as a result of such Acquisition, other than
Indebtedness permitted under clauses (f) or (g) of the definition of Permitted
Indebtedness and no Liens will be incurred, assumed, or would exist with respect
to the assets of Borrower or its Subsidiaries as a result or such Acquisition
other than Permitted Liens,

(c) Borrower has provided Agent with written confirmation, supported by
reasonably detailed calculations, that on a pro forma basis (including pro forma
adjustments arising out of events which are directly attributable to such
proposed Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case, determined as if the combination had been
accomplished at the beginning of the relevant period; such eliminations and
inclusions to be mutually and reasonably agreed upon by Borrower and Agent)
created by adding the historical combined financial statements of Borrower
(including the combined financial statements of any other Person or assets that
were the subject of a prior Permitted Acquisition during the relevant period) to
the historical consolidated financial statements of the Person to be acquired
(or the historical financial statements related to the assets to be acquired)
pursuant to the proposed Acquisition, Borrower and its Subsidiaries (i) would
have been in compliance with the financial covenants in Section 7 of the
Agreement for the 4 fiscal quarter period ended immediately prior to the
proposed date of consummation of such proposed Acquisition, and (ii) are
projected to be in compliance with the financial covenants in Section 7 for the
4 fiscal quarter period ended one year after the proposed date of consummation
of such proposed Acquisition,

(d) Borrower has provided Agent with its due diligence package relative to the
proposed Acquisition, including forecasted balance sheets, profit and loss
statements, and cash flow statements of the Person or assets to be acquired, all
prepared on a basis consistent with such Person’s (or assets’) historical
financial statements, together with appropriate supporting details and a
statement of underlying assumptions for the 1 year period following the date of
the proposed Acquisition, on a quarter by quarter basis), in form and substance
(including as to scope and underlying assumptions) reasonably satisfactory to
Agent,

(e) Borrower shall have Excess Availability in an amount equal to or greater
than $25,000,000 immediately after giving effect to the consummation of the
proposed Acquisition,

(f) [Intentionally Omitted],

(g) Borrower has provided Agent with written notice of the proposed Acquisition
at least 15 Business Days prior to the anticipated closing date of the proposed
Acquisition and, not later than 5 Business Days prior to the anticipated closing
date of the proposed Acquisition, draft copies of the acquisition agreement and
other material documents relative to the proposed Acquisition and, promptly
after being executed, a copy of the acquisition agreement and other material
documents relative to the proposed Acquisition,

 

  Schedule 1.1 – Page 27   *** Certain confidential information has been omitted
and filed separately with the Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(h) the assets being acquired (other than a de minimis amount of assets in
relation to Borrower’s and its Subsidiaries’ total assets), or the Person whose
Stock is being acquired, are useful in or engaged in, as applicable, the
business of Borrower and its Subsidiaries or a business reasonably related
thereto,

(i) the assets being acquired (other than a de minimis amount of assets in
relation to the assets being acquired) are located within the United States or
the Person whose Stock is being acquired is organized in a jurisdiction located
within the United States,

(j) the subject assets or Stock, as applicable, are being acquired directly by a
Borrower or one of its Subsidiaries that is a Loan Party, and, in connection
therewith, Borrower or the applicable Loan Party shall have complied with
Section 5.11 or 5.12, as applicable, of the Agreement and, in the case of an
acquisition of Stock, Borrower or the applicable Loan Party shall have
demonstrated to Agent that the new Loan Parties have received consideration
sufficient to make the joinder documents binding and enforceable against such
new Loan Parties, and

(k) the purchase consideration payable in respect of all Permitted Acquisitions
(including the proposed Acquisition and including deferred payment obligations)
shall not exceed $5,000,000 in the aggregate in any fiscal year of Borrower or
$10,000,000 in the aggregate from the Closing Date to the date of determination.

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured lender) business judgment.

“Permitted Dispositions” means:

(a) sales, abandonment, or other dispositions of Equipment that is substantially
worn, damaged, or obsolete in the ordinary course of business,

(b) sales of Inventory to buyers in the ordinary course of business,

(c) the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of the Agreement or the other Loan Documents,

(d) the licensing, on a non-exclusive basis, of patents, trademarks, copyrights,
and other intellectual property rights in the ordinary course of business,

(e) the granting of Permitted Liens,

(f) the sale or discount, in each case without recourse, of Accounts arising in
the ordinary course of business, but only in connection with the compromise or
collection thereof,

(g) any involuntary loss, damage or destruction of property,

 

  Schedule 1.1 – Page 28   *** Certain confidential information has been omitted
and filed separately with the Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(h) any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property,

(i) the leasing or subleasing of assets of Borrower or its Subsidiaries in the
ordinary course of business,

(j) the sale or issuance of Stock (other than Prohibited Preferred Stock) of
Borrower (so long as a Change of Control does not occur as a result thereof),

(k) the lapse of registered patents, trademarks and other intellectual property
of Borrower and its Subsidiaries to the extent not economically desirable in the
conduct of their business and so long as such lapse is not materially adverse to
the interests of the Lenders,

(l) the making of a Restricted Junior Payment that is expressly permitted to be
made pursuant to the Agreement, and

(m) the making of a Permitted Investment,

(n) [***], in a single transaction or a series of transactions provided that
(w) both immediately before and immediately after giving effect to such
disposition, no Event of Default shall exist, (x) immediately after giving
effect to such disposition, [***], (y) Borrower repays Advances with a portion
of the proceeds of such disposition in an amount not less than the book value of
all Eligible Accounts and Eligible Inventory sold or transferred pursuant to
such disposition, and (z) prior to making any mandatory prepayment of the Term
Loan Debt in respect of [***] (other than with respect to proceeds of Term Loan
Priority Collateral (as defined in the Intercreditor Agreement)), Borrower shall
have delivered a Borrowing Base Certificate to Co-Collateral Agents reflecting
[***] after giving effect to such payment;

(o) the sale or transfer of any property owned by any Loan Party or any of its
Subsidiaries to a Bank Product Provider in order then or thereafter to lease
such property or lease other property which such Loan Party or Subsidiary
intends to use for substantially the same purpose as the property being sold or
transferred; provided that (i) such sale or transfer is permitted under the
terms of the Term Loan Credit Agreement and (ii) the aggregate current market
value of all assets so sold or transferred (in each case determined at the time
of such sale or transfer, and taking into account all such sales or transfers
under this clause (o) since the Closing Date) shall not exceed $15,000,000, and

(p) dispositions of assets (other than Accounts, intellectual property, and
licenses of Loan Parties) not otherwise permitted in clauses (a) through
(o) above so long as made at fair market value and the aggregate fair market
value of all assets disposed of in all such dispositions during any fiscal year
of Borrower (including the proposed disposition) would not exceed $5,000,000.

“Permitted Indebtedness” means

(a) Indebtedness evidenced by the Agreement or the other Loan Documents, as well
as Indebtedness owed to Underlying Issuers with respect to Underlying Letters of
Credit,

 

  Schedule 1.1 – Page 29   *** Certain confidential information has been omitted
and filed separately with the Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(b) Indebtedness set forth on Schedule 4.19 and any Refinancing Indebtedness in
respect of such Indebtedness,

(c) Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness, and any additional Indebtedness owed to any Bank
Product Provider pursuant to clause (h) of the definition of Bank Product,

(d) endorsement of instruments or other payment items for deposit,

(e) Indebtedness consisting of (i) unsecured guarantees incurred in the ordinary
course of business with respect to surety and appeal bonds, performance bonds,
bid bonds, appeal bonds, completion guarantee and similar obligations;
(ii) unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions; and
(iii) unsecured guarantees with respect to Indebtedness of Borrower or one of
its Subsidiaries, to the extent that the Person that is obligated under such
guaranty could have incurred such underlying Indebtedness,

(f) unsecured Indebtedness of Borrower that is incurred on the date of the
consummation of a Permitted Acquisition solely for the purpose of consummating
such Permitted Acquisition so long as (i) no Event of Default has occurred and
is continuing or would result therefrom, (ii) such unsecured Indebtedness is not
incurred for working capital purposes, (iii) such unsecured Indebtedness does
not mature prior to the date that is 12 months after the Maturity Date,
(iv) such Indebtedness is subordinated in right of payment to the Obligations on
terms and conditions reasonably satisfactory to Agent, and (v) the only interest
that accrues with respect to such Indebtedness is payable in kind,

(g) [Intentionally Omitted],

(h) Indebtedness incurred in the ordinary course of business under performance,
surety, statutory, and appeal bonds; provided that the aggregate amount of
Indebtedness outstanding in respect of any such surety bonds or performance
bonds shall not exceed (i) at any time prior to the consummation of [***],[***],
or (ii) at any time after the consummation of [***],[***],

(i) Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to Borrower or any of its Subsidiaries, so long as the amount of
such Indebtedness is not in excess of the amount of the unpaid cost of, and
shall be incurred only to defer the cost of, such insurance for the year in
which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year,

(j) the incurrence by Borrower or its Subsidiaries of Indebtedness under Hedge
Agreements that are incurred for the bona fide purpose of hedging the interest
rate, commodity, or foreign currency risks associated with Borrower’s and its
Subsidiaries’ operations and not for speculative purposes,

(k) Indebtedness incurred in respect of credit cards, credit card processing
services, debit cards, stored value cards, purchase cards (including so-called
“procurement cards” or “P-cards”), or Cash Management Services, in each case,
incurred in the ordinary course of business,

 

  Schedule 1.1 – Page 30   *** Certain confidential information has been omitted
and filed separately with the Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(l) unsecured Indebtedness of Borrower owing to former employees, officers, or
directors (or any spouses, ex-spouses, or estates of any of the foregoing)
incurred in connection with the repurchase or redemption by Borrower of the
Stock of Borrower that has been issued to such Persons, so long as (i) at the
time of incurrence, no Default or Event of Default has occurred and is
continuing or would result from the incurrence of such Indebtedness, (ii) the
aggregate amount of all such Indebtedness outstanding at any one time does not
exceed $2,000,000, and (iii) such Indebtedness is subordinated to the
Obligations on terms and conditions reasonably acceptable to Agent,

(m) unsecured Indebtedness owing to sellers of assets or Stock to a Loan Party
that is incurred by the applicable Loan Party in connection with the
consummation of one or more Permitted Acquisitions so long as (i) such
Indebtedness is subordinated to the Obligations on terms and conditions
reasonably acceptable to Agent, and (ii) is otherwise on terms and conditions
(including all economic terms and the absence of covenants) reasonably
acceptable to Agent,

(n) contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of Borrower or
the applicable Loan Party incurred in connection with the consummation of one or
more Permitted Acquisitions,

(o) Term Loan Debt, and any Refinancing Indebtedness in respect of such
Indebtedness constituting Term Loan Debt;

(p) Indebtedness composing Permitted Investments; and

(q) Indebtedness of a Subsidiary of a Borrower that is not a Loan Party not
otherwise described in the foregoing clauses (a) through (p) in an aggregate
amount outstanding at any one time not to exceed $5,000,000.

“Permitted Intercompany Advances” means loans made by (a) a Loan Party to
another Loan Party, (b) a non-Loan Party to another non-Loan Party, (c) a
non-Loan Party to a Loan Party, so long as the parties thereto are party to the
Intercompany Subordination Agreement, and (d) a Loan Party to a non-Loan Party
so long as (i) the amount of such loans does not exceed $4,000,000 outstanding
at any one time, (ii) at the time advanced, no Event of Default has occurred and
is continuing or would result therefrom, and (iii) Borrower has Excess
Availability of $15,000,000 or greater immediately after giving effect to each
such loan.

“Permitted Investments” means:

(a) Investments in cash and Cash Equivalents,

(b) Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,

 

  Schedule 1.1 – Page 31   *** Certain confidential information has been omitted
and filed separately with the Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(c) advances made in connection with purchases of goods or services in the
ordinary course of business,

(d) Investments received in settlement of amounts due to any Loan Party or any
of its Subsidiaries effected in the ordinary course of business or owing to any
Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an Account Debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries,

(e) Investments owned by any Loan Party or any of its Subsidiaries on the
Closing Date and set forth on Schedule P-1,

(f) guarantees permitted under the definition of Permitted Indebtedness,

(g) Permitted Intercompany Advances,

(h) Stock or other securities acquired in connection with the satisfaction or
enforcement of Indebtedness or claims due or owing to a Loan Party or its
Subsidiaries (in bankruptcy of customers or suppliers or otherwise outside the
ordinary course of business) or as security for any such Indebtedness or claims,

(i) deposits of cash made in the ordinary course of business to secure
performance of operating leases,

(j) non-cash loans to employees, officers, and directors of Borrower or any of
its Subsidiaries for the purpose of purchasing Stock in Borrower so long as the
proceeds of such loans are used in their entirety to purchase such stock in
Borrower,

(k) at any time after the consummation of [***], Permitted Acquisitions,

(l) Investments resulting from entering into (i) Bank Product Agreements, or
(ii) agreements relative to Indebtedness that is permitted under clause (j) of
the definition of Permitted Indebtedness,

(m) Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition, and

(n) so long as no Event of Default has occurred and is continuing or would
result therefrom, any other Investments in an aggregate amount not to exceed
$2,500,000 during the term of the Agreement.

“Permitted Liens” means:

(a) Liens granted to, or for the benefit of, Agent to secure the Obligations,
including, without limitation, any Liens granted to Agent for the benefit of
Agent, Lenders or their Affiliates securing Bank Product Obligations,

 

  Schedule 1.1 – Page 32   *** Certain confidential information has been omitted
and filed separately with the Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(b) Liens for unpaid taxes, assessments, or other governmental charges or levies
that either (i) are not yet delinquent, or (ii) do not have priority over
Agent’s Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests,

(c) judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3
of the Agreement,

(d) Liens set forth on Schedule P-2; provided, however, that to qualify as a
Permitted Lien, any such Lien described on Schedule P-2 shall only secure the
Indebtedness that it secures on the Closing Date and any Refinancing
Indebtedness in respect thereof,

(e) the interests of lessors under operating leases and non-exclusive licensors
under license agreements,

(f) Liens or the interests of lessors under Capital Leases to the extent that
such Liens or interests secure Permitted Purchase Money Indebtedness and so long
as (i) such Lien attaches only to the asset purchased or acquired and the
proceeds thereof, and (ii) such Lien only secures the Indebtedness that was
incurred to acquire the asset purchased or acquired or any Refinancing
Indebtedness in respect thereof,

(g) Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent, or (ii) are the
subject of Permitted Protests,

(h) Liens on amounts deposited to secure Borrower’s and its Subsidiaries
obligations in connection with worker’s compensation or other unemployment
insurance,

(i) Liens on amounts deposited to secure Borrower’s and its Subsidiaries
obligations in connection with the making or entering into of bids, tenders, or
leases in the ordinary course of business and not in connection with the
borrowing of money,

(j) Liens on amounts deposited to secure Borrower’s and its Subsidiaries
reimbursement obligations with respect to surety or appeal bonds obtained in the
ordinary course of business,

(k) with respect to any Real Property, easements, rights of way, and zoning
restrictions that do not materially interfere with or impair the use or
operation thereof,

(l) non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business,

(m) Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,

(n) rights of setoff or bankers’ liens upon deposits of cash in favor of banks
or other depository institutions, solely to the extent incurred in connection
with the maintenance of such deposit accounts in the ordinary course of
business,

 

  Schedule 1.1 – Page 33   *** Certain confidential information has been omitted
and filed separately with the Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(o) Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,

(p) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods,

(q) Liens solely on any cash earnest money deposits made by Borrower or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
with respect to a Permitted Acquisition,

(r) Liens assumed by Borrower or its Subsidiaries in connection with a Permitted
Acquisition that secure Acquired Indebtedness,

(s) (A) Liens in favor of the Term Loan Agent on assets of the Loan Parties
securing the Term Loan Debt and subject to the Intercreditor Agreement and
(B) Liens in favor of the Term Loan Agent on property of a Subsidiary of a Loan
Party that is a Subsidiary that is not a Domestic Subsidiary securing the Term
Loan Debt and subject to the Intercreditor Agreement so long as such Subsidiary
has granted Liens on such property to Agent securing the Obligations pursuant to
documentation reasonably satisfactory to Required Lenders,

(t) Liens on assets of Subsidiaries of Borrower that are not Loan Parties
securing Indebtedness permitted under clause (q) of the definition of Permitted
Indebtedness;

(u) Liens arising from precautionary UCC financing statements filed under any
operating lease not prohibited by this Agreement;

(v) Liens on cash in an aggregate amount not to exceed $34,100,000 securing
letters of credit issued by Bank of Montreal prior to the Closing Date; and

(w) other Liens which do not secure Indebtedness for borrowed money or letters
of credit and as to which the aggregate amount of the obligations secured
thereby does not exceed $250,000.

“Permitted Preferred Stock” means and refers to any Preferred Stock issued by
Borrower (and not by one or more of its Subsidiaries) that is not Prohibited
Preferred Stock.

“Permitted Protest” means the right of Borrower or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on Borrower’s or its Subsidiaries’ books and
records in such amount as is required under GAAP, (b) any such protest is
instituted promptly and prosecuted diligently by Borrower or its Subsidiary, as
applicable, in good faith, and (c) Agent is satisfied that, while any such
protest is pending, there will be no impairment of the enforceability, validity,
or priority of any of Agent’s Liens.

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
principal amount outstanding at any one time not in excess of $5,000,000.

 

  Schedule 1.1 – Page 34   *** Certain confidential information has been omitted
and filed separately with the Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

“Preferred Stock” means, as applied to the Stock of any Person, the Stock of any
class or classes (however designated) that is preferred with respect to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Stock of
any other class of such Person.

“Prohibited Preferred Stock” means any Preferred Stock that by its terms is
mandatorily redeemable or subject to any other payment obligation (including any
obligation to pay dividends, other than dividends of shares of Preferred Stock
of the same class and series payable in kind or dividends of shares of common
stock) on or before a date that is less than 1 year after the Maturity Date, or,
on or before the date that is less than 1 year after the Maturity Date, is
redeemable at the option of the holder thereof for cash or assets or securities
(other than distributions in kind of shares of Preferred Stock of the same class
and series or of shares of common stock).

“Projections” means Borrower’s forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a consolidated
basis consistent with Borrower’s historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.

“Proportionate Share” means, as of any date of determination, the percentage
obtained by dividing (y) the Maximum Additional Availability Amount by (z) the
sum of the Maximum Additional Availability Amount and the aggregate principal
amount of the Term Loan Debt.

“Pro Rata Share” means, as of any date of determination:

(a) with respect to a Lender’s obligation to make Advances and right to receive
payments of principal, interest, fees, costs, and expenses with respect thereto,
(i) prior to the Revolver Commitments being terminated or reduced to zero, the
percentage obtained by dividing (y) such Lender’s Revolver Commitment, by
(z) the aggregate Revolver Commitments of all Lenders, and (ii) from and after
the time that the Revolver Commitments have been terminated or reduced to zero,
the percentage obtained by dividing (y) the outstanding principal amount of such
Lender’s Advances by (z) the outstanding principal amount of all Advances, and

(b) with respect to all other matters as to a particular Lender (including with
respect to a Lender’s obligation to participate in Letters of Credit and
Reimbursement Undertakings, to reimburse the Issuing Lender, and right to
receive payments of fees with respect thereto and the indemnification
obligations arising under Section 15.7 of the Agreement), (i) prior to the
Revolver Commitments being terminated or reduced to zero, the percentage
obtained by dividing (y) such Lender’s Revolver Commitment, by (z) the aggregate
amount of Revolver Commitments of all Lenders, and (ii) from and after the time
that the Revolver Commitments have been terminated or reduced to zero, the
percentage obtained by dividing (y) the outstanding principal amount of such
Lender’s Advances by (z) the outstanding principal

 

  Schedule 1.1 – Page 35   *** Certain confidential information has been omitted
and filed separately with the Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

amount of all Advances; provided, however, that if all of the Advances have been
repaid in full and Letters of Credit remain outstanding, Pro Rata Share under
this clause shall be determined based upon subclause (i) of this clause as if
the Revolver Commitments had not been terminated or reduced to zero and based
upon the Revolver Commitments as they existed immediately prior to their
termination or reduction to zero.

“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i) of
the Agreement.

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Acquired Indebtedness, capital expenditure financings and
Capitalized Lease Obligations), incurred at the time of, or within 20 days
after, the acquisition of any fixed assets for the purpose of financing all or
any part of the acquisition cost thereof.

“Purchase Price” means, with respect to any Acquisition, an amount equal to the
aggregate consideration, whether cash, property or securities (including the
fair market value of any Stock of Borrower issued in connection with such
Acquisition and including the maximum amount of Earn-Outs), paid or delivered by
Borrower or one of its Subsidiaries in connection with such Acquisition (whether
paid at the closing thereof or payable thereafter and whether fixed or
contingent), but excluding therefrom (a) any cash of the seller and its
Affiliates used to fund any portion of such consideration and (b) any cash or
Cash Equivalents acquired in connection with such Acquisition.

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Borrower and its Subsidiaries that is
in Deposit Accounts or in Securities Accounts, or any combination thereof, and
which such Deposit Account or Securities Account is the subject of a Control
Agreement and is maintained by a branch office of the bank or securities
intermediary located within the United States.

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then held by the Borrower or any of its Subsidiaries in
any real property.

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Borrower or its Subsidiaries and the improvements thereto.

“Real Property Collateral” means the Real Estate Asset identified on Schedule
R-1 and any Real Estate Asset hereafter acquired by Borrower or any Loan Party
required to be pledged on the Closing Date or under Section 5.11.

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:

(a) such refinancings, renewals, or extensions do not result in an increase in
the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith

 

  Schedule 1.1 – Page 36   *** Certain confidential information has been omitted
and filed separately with the Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

and by the amount of unfunded commitments with respect thereto (it being
understood that, if the Refinancing Indebtedness is issued with original issue
discount, the difference between the face amount of such Refinancing
Indebtedness and the issue price thereof shall be disregarded for purposes of
this clause),

(b) such refinancings, renewals, or extensions (i) do not result in a shortening
of the average weighted maturity (measured as of the refinancing, renewal, or
extension) of the Indebtedness so refinanced, renewed, or extended, nor (ii) are
they on terms or conditions (other than terms and conditions concerning average
weighted maturity and principal amount) that, taken as a whole, are or could
reasonably be expected to be materially adverse to the interests of the Lenders,

(c) if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness, and

(d) the Indebtedness that is refinanced, renewed, or extended is not recourse to
any Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended.

“Reimbursement Undertaking” has the meaning specified therefor in
Section 2.11(a) of the Agreement.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.

“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
the Agreement.

“Report” has the meaning specified therefor in Section 15.16 of the Agreement.

“Required Availability” means that the sum of (a) Excess Availability, plus
(b) Qualified Cash exceeds $25,000,000.

“Required Lenders” means, at any time, Lenders whose aggregate Pro Rata Shares
(calculated under clause (b) of the definition of Pro Rata Shares) exceed 50%;
provided, however, that at any time there are 2 or more Lenders, “Required
Lenders” must include at least 2 Lenders.

 

  Schedule 1.1 – Page 37   *** Certain confidential information has been omitted
and filed separately with the Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

“Responsible Officer” means each of the Chief Executive Officer, President,
Chief Financial Officer, Treasurer and Controller of a Loan Party.

“Restricted Junior Payment” means to (a) declare or pay any dividend or make any
other payment or distribution on account of Stock issued by Borrower (including
any payment in connection with any merger or consolidation involving Borrower)
or to the direct or indirect holders of Stock issued by Borrower in their
capacity as such (other than dividends or distributions payable in Stock (other
than Prohibited Preferred Stock) issued by Borrower, or (b) purchase, redeem, or
otherwise acquire or retire for value (including in connection with any merger
or consolidation involving Borrower) any Stock issued by Borrower.

“Revolver Commitment” means, with respect to each Lender, its Revolver
Commitment, and, with respect to all Lenders, their Revolver Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under the Agreement, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1 of the Agreement.

“Revolver Increase” has the meaning specified therefor in Section 2.1(d).

“Revolver Increase Notice” has the meaning specified therefor in Section 2.1(d).

“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Advances, plus (b) the amount of the Letter of Credit
Usage.

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Securities Account” means a securities account (as that term is defined in the
Code).

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

  Schedule 1.1 – Page 38   *** Certain confidential information has been omitted
and filed separately with the Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

“Security Agreement” means a security agreement, dated as of even date with the
Agreement, in form and substance reasonably satisfactory to Agent, executed and
delivered by Borrower and Guarantors to Agent.

“Settlement” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

“Solvent” means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person’s assets is greater than all of such Person’s
debts.

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

“Swing Lender” means WFCF or any other Lender that, at the request of Borrower
and with the consent of Agent agrees, in such Lender’s sole discretion, to
become the Swing Lender under Section 2.3(b) of the Agreement.

“Swing Loan” has the meaning specified therefor in Section 2.3(b) of the
Agreement.

“Tax Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.

“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein and all
interest, penalties or similar liabilities with respect thereto; provided,
however, that Taxes shall exclude (i) any Tax imposed on the net income or net
profits of any Lender, Agent or any Participant (including any branch profits
taxes) and generally applicable franchise taxes imposed on it, in each case
imposed by the jurisdiction (or by any political subdivision or taxing authority
thereof) in which such Lender, Agent or such Participant is organized (or any
political subdivision of taxing authority thereof) or the jurisdiction (or by
any political subdivision or taxing authority thereof) in which such Lender’s,
Agent’s or such Participant’s principal office is located or in which its
applicable lending office is located or as a result of a present or former
connection between such Lender, Agent or such Participant and the jurisdiction
or taxing authority imposing the tax (other than any such connection arising
solely from such Lender, Agent or such Participant having executed,

 

  Schedule 1.1 – Page 39   *** Certain confidential information has been omitted
and filed separately with the Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

delivered or performed its obligations or received payment under, or enforced
its rights or remedies under the Agreement or any other Loan Document);
(ii) Taxes resulting from a Lender’s, Agent’s or a Participant’s failure to
comply with the requirements of Section 16(c), (d) or (e) of the Agreement;
(iii) any United States federal withholding taxes imposed on amounts payable to
a Foreign Lender based upon the applicable withholding rate in effect on the
date such Foreign Lender becomes a party to the Agreement (or designates a new
lending office); and (iv) any withholding tax that is imposed on amounts payable
by Borrower under Sections 1471 through 1474 of the IRC and any regulations
promulgated thereunder, except that Taxes shall include (A) any amount that such
Foreign Lender’s assignor was entitled to receive immediately before the date
such Foreign Lender became a party to the Agreement or designated a new lending
office, and (B) additional United States federal withholding taxes that may be
imposed after the date such Foreign Lender became a party to the Agreement or
designated a new lending office, as a result of a change in law, rule,
regulation, order or other decision with respect to any of the foregoing by any
Governmental Authority.

“Term Loan Debt” means the “Term Loan Debt” as defined in the Intercreditor
Agreement.

“Term Loan Documents” means the “Term Loan Documents” as defined in the
Intercreditor Agreement.

“Term Loan Credit Agreement” means the that certain Financing Agreement dated as
of the date hereof, by and among the Borrower, the Term Loan Agent, and the
lender party thereto, in form and substance reasonably satisfactory to the
Required Lenders, as the same may be amended, modified, supplemented, replaced,
renewed or refinanced from time to time in accordance with the terms of this
Agreement.

“Term Loan Agent” means the “Term Loan Agent” as defined in the Intercreditor
Agreement.

“Total Commitment” means, with respect to each Lender, its Total Commitment,
and, with respect to all Lenders, their Total Commitments, in each case as such
Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C-1 attached hereto or on the signature page of the
Assignment and Acceptance pursuant to which such Lender became a Lender under
the Agreement, as such amounts may be reduced or increased from time to time
pursuant to assignments made in accordance with the provisions of Section 13.1
of the Agreement.

“Trademark Security Agreement” has the meaning specified therefor in the
Security Agreement.

“Underlying Debt” means, in relation to a Loan Party and at any given time, any
Obligation (whether present or future, actual or contingent) owing by that Loan
Party to an Agent or Lender under the Loan Documents (including, for the
avoidance of doubt, any change or increase in those Obligations pursuant to or
in connection with any amendment or supplement or restatement or novation of any
Loan Document, in each case whether or not anticipated as of the date of this
Agreement excluding that Loan Party’s Dutch Parallel Debts).

 

  Schedule 1.1 – Page 40   *** Certain confidential information has been omitted
and filed separately with the Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

“Underlying Issuer” means Wells Fargo or one of its Affiliates.

“Underlying Letter of Credit” means a Letter of Credit that has been issued by
an Underlying Issuer.

“United States” means the United States of America.

“University Park Sale and Leaseback Documents” means (a) that certain Lease,
dated July 2, 2008 by and between Federal Signal Corporation and CenterPoint
Properties Trust for the lease of 2645 Federal Signal Drive, University Park,
IL, and (b) that certain Purchase and Sale Agreement, in each case, as in effect
on the date hereof.

“Voidable Transfer” has the meaning specified therefor in Section 17.8 of the
Agreement.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

“WFCF” means Wells Fargo Capital Finance, LLC, a Delaware limited liability
company.

 

  Schedule 1.1 – Page 41   *** Certain confidential information has been omitted
and filed separately with the Commission. Confidential treatment has been
requested with respect to the omitted portions.